Exhibit 10.10

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THIS EXHIBIT MARKED BY *** HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION

FIRST AMENDED AND RESTATED

ENGINEERING AND CONSTRUCTION AGREEMENT

between

DUKE ENERGY CAROLINAS, LLC, as Owner

and

SHAW NORTH CAROLINA, INC, as Contractor

for the

CONSTRUCTION OF A COMBUSTION TURBINE COMBINED CYCLE ELECTRICAL

GENERATION FACILITY AT THE BUCK GENERATING FACILITY IN ROWAN

COUNTY, NORTH CAROLINA

Dated December 21, 2009



--------------------------------------------------------------------------------

Table of Contents

 

              Page

1.

 

DEFINITIONS

   2

2.

 

GENERAL PROVISIONS

   12  

2.1

   Intent of Contract Documents    12  

2.2

   Independent Contractor    12  

2.3

   Subcontracting; Approved Subcontractors    12  

2.4

   Assignment of Subcontracts    13  

2.5

   Interpretation    14  

2.6

   Inclusion; Order of Precedence    15  

2.7

   Days    15

3.

 

CONTRACTOR RESPONSIBILITIES

   15  

3.1

   Performance of the Services; Commencement of Work    15  

3.2

   Professional Standards    17  

3.3

   Sufficient Personnel    18  

3.4

   Supervision and Discipline    18  

3.5

   Contractor’s Key Personnel    18  

3.6

   Design and Engineering    18  

3.7

   Quality Assurance Plan    19  

3.8

   Safety Management Plan    19  

3.9

   [Intentionally Omitted]    19  

3.10

   Utility Use    19  

3.11

   Spare Parts    19  

3.12

   Subcontractor Presence    20  

3.13

   Current Records; Record Drawings    20  

3.14

   Transportation Costs    21  

3.15

   O&M Manuals    21  

3.16

   Control of Work    21  

3.17

   Emergencies    21  

3.18

   Local Conditions    21  

3.19

   Use of Site; Owner Access    21  

3.20

   Compliance with Laws    22  

3.21

   Permits and Approvals    22  

3.22

   Delivery of Project Baseline Documentation; Periodic Reports and Meetings   
22  

3.23

   Signage    23  

3.24

   Interference with Traffic    23  

3.25

   Supply of Water and Disposal of Sewage    23  

3.26

   Housekeeping    23

4.

 

OWNER RESPONSIBILITIES

   24  

4.1

   Owner’s Representative    24

 

i



--------------------------------------------------------------------------------

  4.2    Access    24  

4.3

   Permits    24  

4.4

   Owner Equipment    24  

4.5

   Fuel and Utilities    24  

4.6

   Operation and Maintenance Staff    25  

4.7

   Job Site Rules    25  

4.8

   Payment    25

5.

 

EQUIPMENT AND WORKMANSHIP

   25  

5.1

   Quality of Equipment and Workmanship    25  

5.2

   Cost of Tests    25  

5.3

   Samples    25  

5.4

   Inspection of Operations    26  

5.5

   Examination of Work before Covering    26  

5.6

   Uncovering and Making Openings    26

6.

 

SCHEDULE

   26  

6.1

   Continuation of Work    26  

6.2

   Schedule Requirements; Updates    26  

6.3

   ***    26

7.

 

CONTRACT PRICE; COMPENSATION AND PAYMENT

   27  

7.1

   ***    27  

7.2

   Determination of Monthly Payments of Contract Price.    27  

7.3

   ***    27  

7.4

   Deficient Invoices and Payments    27  

7.5

   ***    28  

7.6

   Final Payment    28  

7.7

   Certification by Contractor    28  

7.8

   No Acceptance by Payment    29  

7.9

   Revenue from Use of Facility    29

8.

 

CHANGE ORDERS

   29  

8.1

   Changes    29  

8.2

   Change Proposals    29  

8.3

   Change Orders    30  

8.4

   Owner Caused Changes    30  

8.5

   Contractor Proposed Changes    30

9.

 

FORCE MAJEURE

   30  

9.1

   Event of Force Majeure    30  

9.2

   Notice    31  

9.3

   Suspension; Termination Due to Force Majeure    31

 

ii



--------------------------------------------------------------------------------

10.   MECHANICAL COMPLETION; PERFORMANCE TESTING; SUBSTANTIAL COMPLETION; FINAL
COMPLETION    31  

10.1

   Mechanical Completion Inspection    31  

10.2

   Mechanical Completion    31  

10.3

   Performance Testing    32  

10.4

   Satisfaction of Performance Testing    33  

10.5

   Substantial Completion Punch List    33  

10.6

   Substantial Completion    33  

10.7

   Final Completion    34

11.

 

OWNER’S RIGHT TO OPERATE

   35  

11.1

   Intentionally Omitted    35  

11.2

   Owner’s Right to Operate Prior to Satisfaction of Performance Guarantees   
35

12.

 

***

   35  

12.1

   ***    35  

12.2

   ***    35  

12.3

   ***    35  

12.4

   Payment    35

13.

 

WARRANTY

   36  

13.1

   Services Warranty Period    36  

13.2

   Equipment Warranty Period    36  

13.3

   Extension of Warranty Periods    36  

13.4

   Defects    36  

13.5

   Responsibility for Warranty Work    37  

13.6

   Title Warranty    37  

13.7

   Intellectual Property Warranty    37  

13.8

   Warranty Assistance    37  

13.9

   Conditions of Warranty    37  

13.10

   Exclusive Warranties    38

14.

 

INDEMNIFICATION

   38  

14.1

   Contractor’s Indemnity    38  

14.2

   Owner’s Indemnity    38  

14.3

   Intellectual Property Indemnity    39  

14.4

   Indemnity Procedures for Third Party Claims    39

15.

 

INSURANCE

   40  

15.1

   *** Builder’s Risk    40  

15.2

   ***    41  

15.3

   Contractor’s and Subcontractor’s Standard Insurance Requirements    43

 

iii



--------------------------------------------------------------------------------

  15.4    General Insurance Requirements    44  

15.5

   Insurance Pricing Assumptions    46

16.

 

PROJECT CREDIT SUPPORT

   46  

16.1

   Financial Information    46  

16.2

   ***    46  

16.3

   ***    47

17.

 

LIMITATION OF LIABILITY

   47  

17.1

   No Consequential Damages    47  

17.2

   ***    47

18.

 

LIENS

   47  

18.1

   Liens    47  

18.2

   Discharge or Bond    47

19.

 

INTELLECTUAL PROPERTY

   47  

19.1

   Delivery of Documentation    47  

19.2

   Ownership of Rights in Documentation    48  

19.3

   Ownership of Invention Rights    48  

19.4

   Disclosure of Documentation    48  

19.5

   Other Licenses    48

20.

 

CONFIDENTIAL INFORMATION

   48  

20.1

   Confidentiality Obligations    49  

20.2

   Permitted Disclosures    49  

20.3

   Publicity    49

21.

 

ENVIRONMENTAL; HAZARDOUS MATERIALS

   49  

21.1

   Material Safety Data Sheets    49  

21.2

   Facility Use, Storage Removal    50  

21.3

   Notice of Presence    50  

21.4

   Labeling; Training    50  

21.5

   Handling, Collection, Removal Transportation and Disposal    50  

21.6

   Notice of Discovery    51  

21.7

   Policies and Procedures    51  

21.8

   Asbestos Containing Products    51  

21.9

   Pre-Existing Hazardous Material    51

22.

 

TITLE; RISK OF LOSS

   51  

22.1

   Transfer of Title; Security Interest    51

 

iv



--------------------------------------------------------------------------------

  22.2    Risk of Loss    52  

22.3

   Contractor Tools    52

23.

 

SUSPENSION; DEFAULT; TERMINATION

   52  

23.1

   Suspension    52  

23.2

   Contractor Events of Default    53  

23.3

   Owner Remedies    53  

23.4

   Owner Event of Default    54  

23.5

   Contractor Remedies    54  

23.6

   Termination for Convenience    54  

23.7

   Termination for Force Majeure    55  

23.8

   Effect of Termination    55

24.

 

SAFETY; INCIDENT REPORTING

   55  

24.1

   Environmental, Health and Safety Programs    55  

24.2

   OSHA and Other Laws    56  

24.3

   Worksite Safety    57  

24.4

   Dangerous Materials    58  

24.5

   Loading    58  

24.6

   Cooperation in Governmental Investigation    58  

24.7

   Audit    58

25.

 

QUALIFICATIONS AND PROTECTION OF ASSIGNED PERSONNEL

   58  

25.1

   Contractor’s Personnel    58  

25.2

   Drug and Alcohol Testing    59  

25.3

   Training of Employees    59  

25.4

   Compliance with Employment Laws; Policies    59  

25.5

   Substitution    60

26.

 

RECORDS AND AUDIT

   60  

26.1

   Technical Documentation    60  

26.2

   Accounting Records    60  

26.3

   Owner’s Right to Audit    60  

26.4

   Sales Tax and Privilege Tax Records    61

27.

 

TAXES

   61  

27.1

   Employment Taxes    61  

27.2

   Sales and Use Taxes on Contractor Tools    61  

27.3

   Sales and Use Tax on Equipment; Privilege Tax    61  

27.4

   State Property Taxes    63  

27.5

   Tax Indemnification    63  

27.6

   Pollution Control Equipment Information    63

 

v



--------------------------------------------------------------------------------

28.   DISPUTE RESOLUTION    63  

28.1

   Resolution by the Parties    63  

28.2

   Arbitration Proceedings    64  

28.3

   Continuation of Work    64  

28.4

   Confidentiality    64

29.

 

MISCELLANEOUS PROVISIONS

   64  

29.1

   Governing Laws    65  

29.2

   Entire Agreement    65  

29.3

   Successors and Assigns    65  

29.4

   No Third Party Beneficiaries    65  

29.5

   Rights Exclusive    65  

29.6

   No Waiver    65  

29.7

   Crisis Response    66  

29.8

   Survival    66  

29.9

   Severability    66  

29.10

   Notices    66  

29.11

   Vienna Convention    67  

29.12

   Counterparts    67

 

vi



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A        Technical Documentation

            Exhibit A-1

   Specifications, Scope of Work and Drawings    ***    Attachment 2 - Division
of Responsibility (DOR)    ***    Attachment 5 - P&ID’s    Attachment 6 -
Equipment List    Attachment 7 - Electrical One Lines    Attachment 8 - Raw
Water Analysis    Attachment 9 - Gas Analysis    Attachment 10 - Basis of Design
- Mechanical    Attachment 11 - Basis of Design - Electrical    Attachment 12 -
Basis of Design - Instrumentation & Controls    Attachment 13 - Basis of Design
- Civil Structural    Attachment 14 - Clarifications and Assumptions

            Exhibit A-2

   Performance Test Procedures and Guarantees

            Exhibit A-3

   Schedule of Drawings

            Exhibit A-4

   Site Description

Exhibit B        Schedule (Including Key Contractor Schedule Milestones)

Exhibit C        ***

Exhibit D        List of Contractor Supplied Permits

Exhibit E        List of Owner Supplied Permits

Exhibit F        List of Contractor Key Personnel

Exhibit G        Subcontractors

 

vii



--------------------------------------------------------------------------------

            Exhibit G-1

   List of Approved Subcontractors

            Exhibit G-2

   List of Subcontracts under ***

Exhibit H        Credit Support

            Exhibit H-1

   ***

            Exhibit H-2

   ***

Exhibit I        ***

            Attachment 1

   ***

Exhibit J        Owner’s Drug and Alcohol Testing Policy

Exhibit K        ***+

            Exhibit K-1

   ***

            Exhibit K-2

   ***

            Exhibit K-3

   ***

 

+

The Project Baseline Documentation shall be delivered within sixty *** after the
Amendment Date.

 

viii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

ENGINEERING AND CONSTRUCTION AGREEMENT

This FIRST AMENDED AND RESTATED ENGINEERING AND CONSTRUCTION AGREEMENT (the
“Agreement”) is entered into as of the 21st day of December, 2009 (the
“Amendment Date”), between DUKE ENERGY CAROLINAS, LLC, a North Carolina limited
liability company having its principal place of business in Charlotte, North
Carolina (“Owner”), and SHAW NORTH CAROLINA, INC., a North Carolina corporation
having its principal place of business in Charlotte, North Carolina
(“Contractor” and, together with Owner, collectively the “Parties” and
individually a “Party”).

RECITALS

WHEREAS, Owner and Contractor are parties to that certain Engineering and
Construction Agreement, dated as of May 5, 2008 (the “Original Agreement”),
pursuant to which Owner engaged Contractor to design, engineer, construct and
commission a new nominally rated 620 MW combustion turbine combined cycle
electric power plant at the Buck Generating Facility (the “Facility”) in Rowan
County, North Carolina, which will consist of (i) two combustion turbine
generators, (ii) two natural circulation, duct fired, heat recovery steam
generators and (iii) one reheat condensing steam turbine generator (the
“Project”);

WHEREAS, the Original Agreement provided for *** and schedule finalization
process whereby the Parties agreed to update and refine various terms and
conditions, including *** and schedule up and to the ***;

WHEREAS, pursuant to that letter dated as of October 21, 2008 and prior to the
completion of the ***, Owner directed Contractor to suspend performance of the
Work under the Original Agreement, subject to the continuation and completion of
certain Work in progress and other Site activities specified therein;

WHEREAS, pursuant to that certain Limited Notice to Proceed, dated as of
June 25, 2009 (the “June 2009 Limited Notice to Proceed”), Owner granted
Contractor a limited authorization to (i) proceed with Site preparation
activities, (ii) resume all design and engineering activities relating to the
Project, (iii) continue performing limited procurement activities and (iv) ***;

WHEREAS, in connection with the issuance of the June 2009 Limited Notice to
Proceed, the Parties agreed to make certain amendments and modifications to the
Original Agreement, including changes to the manner in which certain ***, in
each case, as further described in that certain Change Order issued on June 25,
2009 (the “June 2009 Change Order”);

WHEREAS, as of the Amendment Date, the Parties have updated and finalized the
*** as set forth herein; and

WHEREAS, the Parties hereto desire to amend and restated the Original Agreement
in the manner set forth herein in order to reflect the finalization of those
terms and conditions subject to updating and refinement through ***, incorporate
the changes set forth in the June 2009 Change

 

1



--------------------------------------------------------------------------------

Order, modify the scope of Work to eliminate the simple-cycle phase-in, and the
other changes set forth herein;

NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties, intending to be legally bound, stipulate and
agree as follows:

 

1. DEFINITIONS

The following capitalized words and phrases used in this Agreement shall have
the following meanings unless otherwise noted:

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with such first Person at such time,
where “Control” shall mean (a) the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies of a Person,
whether through the ownership of voting securities, as a trustee or executor, by
contract or credit arrangement, or otherwise, or (b) the ownership, directly or
indirectly, of fifty percent (50%) or more of the equity interest in a Person.

“Agreement” shall have the meaning set forth in the first paragraph above and
shall include all Exhibits and all Amendments hereto (including to the extent
applicable, all Change Orders).

“Amendment Date” shall have the meaning set forth in the first paragraph of this
Agreement.

“Baseline Budget” shall mean a breakdown of the *** as of the Amendment Date,
broken down in time-phased increments (based upon the activities to be completed
by Contractor in accordance with the Baseline Schedule), with such *** organized
in a Work Breakdown Structure (WBS) which allocates such costs to discrete
scopes of Work and other specific tasks, including the Key Contractor Schedule
Milestones, as such budget may be revised, amended, updated or otherwise
modified by Change Orders in the manner set forth herein.

*** shall mean the projected cash flow plan as of the Amendment Date, allocated
on a month by month basis, for the anticipated cash flow amounts to be paid each
month by Owner to Contractor for the Work to be completed by Contractor in
accordance with the Baseline Schedule, as such plan may be revised, amended,
updated or otherwise modified by Change Orders in the manner set forth herein.
The Parties hereto hereby acknowledge and agree that the *** shall be identical
to the Cash Flow Plan in effect as of the Amendment Date.

“Baseline Schedule” shall mean a network-based detailed Level III CPM schedule
depicting the critical path as of the Amendment Date, including the Key
Contractor Schedule Milestones, for completion of the Work, as such schedule may
be revised, amended, updated or otherwise modified by Change Orders in the
manner set forth herein. The Parties hereto hereby acknowledge and agree that
the Baseline Schedule shall be derived from, and consistent in all respects
with, the Schedule in effect as of the Amendment Date.

“Business Day” shall mean every Day other than Saturday, Sunday or a legal
holiday recognized by the State.

 

2



--------------------------------------------------------------------------------

***

“Change” shall have the meaning set forth in Section 8.1.

“Change in Law” shall mean a change to a Law, or a change in the binding
interpretation or application of a Law after the Effective Date that results in
an increase in *** for Contractor to perform the Work, which increase in ***
Contractor would not have incurred but for this Agreement; provided, however,
that a “Change in Law” shall not include any change to a Law that is enacted by
any Government Authority prior to the Effective Date but, by its terms, does not
come into effect until after the Effective Date.

“Change Order” shall have the meaning set forth in Section 8.3.

“Commissioning” shall mean the activities required to be conducted by Contractor
pursuant to the terms of this Agreement in order to bring the Facility from an
inactive condition, when construction is essentially complete, to a state where
the Facility is ready for the commencement of operation, including
pre-commissioning, start-up, individual system and integrated, functional
verification and synchronization of all equipment within the Facility.

“Confidential Information” shall mean, with respect to any Party, all written,
verbal, electronic and other information and documents such Party provides or
makes available to the other Party relating in any way to this Agreement which
are marked as being “Proprietary” to such Party at the time of disclosure, or
for verbal information reduced to a writing and marked or designated as being
“Proprietary” to a such Party within seven (7) Days after such verbal
disclosure. “Confidential Information” shall not include any Documentation or
any other information that: (a) was already known to the other Party at the time
it was disclosed by such Party; (b) was available to the public at the time it
was disclosed by such Party; (c) becomes available to the public after being
disclosed by such Party through no wrongful act of, or breach of this Agreement
by, the other Party; (d) is received by the other Party without restriction as
to use or disclosure from a third party; or (e) is independently developed by
the other Party without benefit of any disclosure of information by such Party.

“Contract Price” shall mean ***.

“Contractor” shall have the meaning set forth in the first paragraph above and
shall include respective successors and permitted assigns.

“Contractor Default” shall have the meaning set forth in Section 23.2.

“Contractor Permits” shall have the meaning set forth in Section 3.21.

“Contractor’s Project Manager” shall mean the Person whom Contractor designates
in Exhibit F to issue and receive communications on Contractor’s behalf under
this Agreement.

“Contractor’s Site Representative” shall mean the Person whom Contractor
designates in Exhibit F to represent Contractor at the Site.

“Cost Comparison Report” shall mean either, as the context may require:

 

3



--------------------------------------------------------------------------------

(a) a report for a specified period which compares *** during such period
against *** for such period, including a breakdown of ***; or

(b) a report for a specified period which compares the *** such date against the
***,

in each case, *** together with evidence reasonably required in order for Owner
to ***.

***

“Day” shall mean a calendar day, including Saturdays, Sundays, and holidays.

“Defects” shall have the meaning set forth in Section 13.4.

***

“Design Documents” shall have the meaning set forth in Section 3.6.

“Dispute” shall have the meaning set forth in Section 28.1.

“Documentation” shall mean such materials in printed or electronic format that
are or are to be delivered hereunder or otherwise agreed by the Parties to be
delivered by Contractor to Owner, including Design Documents, specifications
(including the Specifications), schedules (including the Schedule), schematics,
drawings (including Final Completion “as built” drawings in accordance with
Section 19.1 as specified in Exhibit A-3), blueprints, memoranda, letters,
notes, isometrics, computer programs and software, flow charts, logic diagrams,
graphs, studies, system descriptions, lists, charts, diagrams, standards,
criteria, assumptions, measurements, procedures (including the Testing
Procedure), instructions, reports, test data and results, analyses,
calculations, formulas, computations, plans, empirical and other correlations,
models, manuals (including software manuals and O&M Manuals) and training
materials to be provided in accordance with Exhibit A-1, Attachment 1, that are
necessary for the design, Commissioning, operation, maintenance, modification or
decommissioning of the Facility.

“Effective Date” shall mean May 5, 2008, which is the date of execution by Owner
and Contractor of the Original Agreement.

“Electrical Output” shall mean the net electrical power, as measured at the high
side of the main step-up transformer, that is produced by the Facility in
kilowatts (kW) during the Performance Testing, at the test specified operating
conditions, and corrected to the base performance conditions set forth herein
and in Exhibit A-2.

***

“Equipment” shall mean any and all material, structure, buildings, apparatus,
equipment, spare parts, hardware, goods, tools, supplies, and other personal
property, all as intended to become a permanent part of the Facility, that
Contractor furnishes, or is required to furnish, hereunder in accordance with
this Agreement, including the Specifications, or otherwise for the Facility.
“Equipment” includes all of the foregoing items that Contractor furnishes
through a Subcontractor. For the purposes of this Agreement, “Equipment” shall
not include any Owner Equipment.

“Equipment Warranty Period” shall have the meaning set forth in Section 13.2.

 

4



--------------------------------------------------------------------------------

***

“Facility” shall have the meaning set forth in the Recitals.

***

“Final Completion” shall mean that the Facility shall have achieved all of the
conditions set forth in Section 10.7.

“Final Completion Date” shall mean the date on which Final Completion of the
Facility occurs.

“Final Payment Invoice” shall have the meaning set forth in Section 7.6.

***

“Force Majeure” shall mean an unforeseeable event or cause that is beyond the
reasonable control of a Party, including by way of example, but not limited to:

(a) acts of God, war, riots, insurrection, terrorism, rebellion, floods,
hurricanes, tornadoes, earthquakes, lightning, pandemic, epidemics, and other
natural calamities;

(b) explosions or fires;

(c) strikes, lockouts, or other labor disputes, but excluding strikes, lockouts
or work stoppages involving only employees of Contractor;

(d) a Change in Law, but only to the extent such Change in Law delays a Party or
increases its cost, as demonstrated by credible evidence, in its performance of
its obligations under this Agreement;

(e) actions or inactions of any Government Authority; and

(f) delays in obtaining goods or services from any Subcontractor caused by the
occurrence of any Force Majeure event;

provided, however, that an event or cause shall not be an event of Force Majeure
unless it: (i) directly impacts the Work under this Agreement, (ii) is not
attributable to an act or omission of, including a breach of this Agreement by,
such Party, or its employees, officers, agents or Subcontractors, unless such
act or omission is itself a result of Force Majeure, and (iii) cannot be cured,
remedied, avoided, offset, or otherwise overcome by the prompt exercise of
reasonable diligence by such Party (or any Person over whom such Party has
control). For the avoidance of doubt, “Force Majeure” shall not include
(A) changes in general economic conditions such as inflation, interest rates or
other factors of general application, and Contractor shall not be entitled to
equitable relief therefor, and (B) Owner’s inability to meet any of its payment
obligations for whatever reason when due, and Owner shall not be excused from
such obligation.

“Full Notice to Proceed” shall mean the written notice that Owner gives to
Contractor fully authorizing Contractor to proceed with the Work hereunder. The
Parties hereto hereby acknowledge

 

5



--------------------------------------------------------------------------------

and agree that this executed Agreement shall constitute the issuance by Owner of
the Full Notice to Proceed with respect to the Work to be completed by
Contractor hereunder.

“Government Authority” shall mean any federal, state, county, city, local,
municipal, foreign or other government or quasi-governmental authority or any
department, agency, subdivision, court or other tribunal of any of the
foregoing.

“Government Approvals” shall mean all permits, licenses, authorizations,
consents, decrees, waivers, privileges and approvals from and filings with any
Government Authority required for or material to the development, financing,
ownership, construction, operation or maintenance of the Facility in accordance
with this Agreement, including the CPCN and other work permits, environmental
permits, licenses and construction permits.

“Gross Negligence” shall mean a conscious and voluntary disregard of the need to
use reasonable care, which is likely to cause foreseeable grave injury or harm
to persons, property or both.

“Guaranteed Substantial Completion Date” shall mean the date of *** (as such
date may be adjusted by Change Order).

“Guaranteed Final Completion Date” shall mean the date of *** (as such date may
be adjusted by Change Order).

“Guarantor” shall mean ***.

“Hazardous Materials” shall mean substances defined as “hazardous substances”
pursuant to Section 101(14) Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986 (42 U.S.C. Sections 9601 et seq.); those substances
defined as “hazardous waste” pursuant to Section 1004(5) of the Resource,
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.); those substances
designated as a “hazardous substance” pursuant to Section 311 (b )(2)(A) or as a
“toxic pollutant” pursuant to Section 307(a)(1) of the Clean Water Act (33
U.S.C. Sections 1251 et seq.); those substances defined as “hazardous materials”
pursuant to Section 103 of the Hazardous Materials Transportation Act
(49) U.S.C. Sections 1801 et seq.); those substances regulated as a “chemical
substance or mixture” or as an “imminently hazardous chemical substance or
mixture” pursuant to Section 6 or 7 of the Toxic Substances Control Act (15
U.S.C. Sections 2601 et seq.); those substances defined as “contaminants”
pursuant to Section 1401 of the Safe Drinking Water Act (42 U.S.C. Sections 300f
et seq.), if present in excess of permissible levels; those substances regulated
pursuant to the Oil Pollution Act of 1990 (33 U.S.C. Sections 2701 et seq.);
those substances defined as a “pesticide” pursuant to Section 2(u) of the
Federal Insecticide, Fungicide, and Rodenticide Act as amended by the Federal
Environmental Pesticide Control Act of 1972 and by the Federal Pesticide Act of
1978 (7 U.S.C. Sections 136 et seq.); those substances defined as “toxic
materials” or “harmful physical agents” pursuant to Section 6 of the
Occupational Safety and Health Act (29 U.S.C. Section 651 et seq.); those
substances defined as “hazardous air pollutants” pursuant to Section 112(a)(6),
or “regulated substance” pursuant to Section 112(a)(2)(B) of the Clean Air Act
(42 U.S.C. Sections 7401 et seq.); those substances defined as “extremely
hazardous substances” pursuant to Section 302(a)(2) of the Emergency Planning &
Community Right-to-Know Act of 1986 (42 U.S.C. Sections 11001 et seq.); and
those other hazardous substances, hazardous wastes, toxic pollutants, hazardous
materials, chemical substances or mixtures, imminently hazardous chemical

 

6



--------------------------------------------------------------------------------

substances or mixtures, contaminants, pesticides, by-product materials, toxic
materials, harmful physical agents, air pollutants, regulated substances, or
extremely hazardous substances defined in any regulations promulgated pursuant
to any of the foregoing environmental Laws, and all other contaminants, toxins,
pollutants, hazardous substances, substances, materials and contaminants,
polluted, toxic and hazardous materials, the use, disposition, possession or
control of which is regulated by one or more Laws.

“Heat Rate” shall mean the test calculated net heat rate in BTU/kW-hr in HHV for
the Facility during the Performance Testing at the test specified operating
conditions and corrected to the base performance conditions set forth in Exhibit
A-2.

“Insolvent” shall mean, with respect to either Party, that such Party becomes
insolvent, or fails generally to pay its debts as they become due, or admits in
writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of creditors; commences any case, proceeding or other
action seeking reorganization, arrangement, adjustment, liquidation, dissolution
or composition of itself or its debts or assets, or adopts an arrangement with
creditors, under any bankruptcy, moratorium, rearrangement, insolvency,
reorganization or similar law of the United States or any state thereof for the
relief of creditors or affecting the rights or remedies of creditors generally.

“June 2009 Change Order” shall have the meaning set forth in the Recitals.

***

“June 2009 Limited Notice to Proceed” shall have the meaning set forth in the
Recitals.

“Key Contractor Schedule Milestone” shall mean a Milestone set forth in Exhibit
B that is identified as a “Key Contractor Schedule Milestone.”

“Laws” shall mean, at any date of determination, all statutes, laws, codes,
ordinances, orders, judgments, decrees, injunctions, licenses, rules, permits,
approvals, agreements, and regulations, including all applicable codes,
standards, rules and regulations of the State, in effect on such date, including
all Government Approvals.

“Lien” shall mean any lien, mortgage, pledge, encumbrance, charge, security
interest, defect in title, or other claim filed or asserted in connection with
the Project by or through Contractor, a Subcontractor or any other third party
under the control or supervision of Contractor or any Subcontractor against the
Facility, the Site, the Equipment, the Owner Equipment or any other structure or
equipment at the Site.

***

“Limited Notice to Proceed” shall mean a written notice that Owner gives to
Contractor authorizing Contractor to proceed with the Work hereunder in a
limited manner.

“Major Subcontractor” shall mean any Subcontractor who is engaged by Contractor:
(i) to perform any Services or provide any Equipment that exceeds or is expected
to exceed, in the aggregate with all prior provision of Services or Equipment by
that Subcontractor, $***; or (ii) that, although not exceeding $*** in the
aggregate for Equipment or Services, is performing Services or providing
Equipment that is expressly listed in the table attached hereto as Exhibit G-2.

 

7



--------------------------------------------------------------------------------

“Make Right Performance Guarantees” shall mean those Performance Guarantees
designated as such in Exhibit A-2 for which the payment of a Performance
Liquidated damage as a remedy shall not be an option for Contractor, which shall
include the Permitted Emission Limits.

“Mechanical Completion” shall mean that the Facility shall have achieved all of
the conditions set forth in Section 10.2.

“Milestone” shall mean an event or series of events in the execution of the Work
as set forth in Exhibit B.

“Minimum Performance Guarantees” shall mean, the achievement by the *** under
the performance conditions set forth in Exhibit A-2 of (a) a *** not exceeding
*** of the applicable Performance Guarantees (or *** BTU/kW-hr HHV), and (b) an
*** not less than *** of the applicable Performance Guarantees (or *** kW) (both
of which are achieved while meeting the Permitted Emission Limits).

*** shall have the meaning set forth in Section 7.5(a).

“*** Payment Invoice” shall have the meaning set forth in Section 7.2(a).

“Monthly Progress and Cost Report” shall have the meaning set forth in
Section 3.22(c).

“O&M Manuals” shall mean those manuals prepared by Subcontractors relating to
the operation or maintenance of the Equipment provided by such Subcontractor.

“Original Agreement” shall have the meaning set forth in the Recitals.

“OSHA” shall have the meaning set forth in Section 24.2.

“OSHA Standards” shall have the meaning set forth in Section 24.2(b).

“Owner” shall have the meaning set forth in the first paragraph above and shall
include its successors and assigns.

*** shall mean the ***, including specifically the following items:

(a) *** and features from the ***;

(b) ***;

(c) *** from the ***; and

(d) ***

“Owner Equipment Contracts” shall mean, collectively, *** and any other contract
executed between Owner and a third-party supplier of equipment, including the
Owner Equipment, for the Project, as each contract may be updated and amended
from time to time.

“Owner Permits” shall have the meaning set forth in Section 4.3.

 

8



--------------------------------------------------------------------------------

“Owner’s Project Director” shall mean the Person that Owner designates in
writing to issue and receive communications on Owner’s behalf under this
Agreement.

“Performance Guarantees” shall mean the achievement by *** under the applicable
performance conditions set forth in Exhibit A-2 of (a) a *** not exceeding ***
and (b) an *** not less than *** kW (both of which are achieved while meeting
the Permitted Emission Limits).

*** shall mean (a) *** per each *** measured as *** over the applicable *** for
*** and (b) *** per each kW under the applicable *** for ***.

*** shall mean, as of any date of determination, an amount equal to the *** and
*** as of such date.

“Performance Testing” shall mean the tests, conducted in accordance with this
Agreement, including the Testing Procedures, by which Contractor demonstrates
that the Facility meets, for Substantial Completion, the Minimum Performance
Guarantees, or for Final Completion, the Performance Guarantees.

“Permitted Emission Limits” shall mean those specific emission limits for each
regulated pollutant set forth in the Buck Station Title V Permit Modification
dated October 15, 2008 issued by the North Carolina Department of Environment
and Natural Resources (NCDENR) Division of Air Quality authorizing the
construction and operation of the Facility and which specifies the methods of
measurement, recordation, and compliance and which are designated as such and
set forth in Exhibit A-2.

“Person” shall mean any individual, company, corporation, partnership, joint
venture, association, joint stock company, limited liability company, trust,
estate, unincorporated organization, Government Authority or other entity having
legal capacity.

***

“Prime Interest Rate” shall mean, as of a particular date, the prime rate of
interest as published on that date in The Wall Street Journal, and generally
defined therein as “the base rate on corporate loans posted by at least 75% of
the nation’s 30 largest banks.” If The Wall Street Journal is not published on a
date for which the interest rate must be determined, the prime interest rate
shall be the prime rate published in The Wall Street Journal on the
nearest-preceding date on which The Wall Street Journal was published. If The
Wall Street Journal discontinues publishing a prime rate, the prime interest
rate shall be the prime rate announced publicly from time to time by Bank of
America, N.A. or its successor.

***

“Progress Meetings” shall have the meaning set forth in Section 3.22(d).

“Project” shall have the meaning set forth in the Recitals.

“Project Baseline” shall mean the anticipated costs to be incurred by Contractor
in order to complete the Project (or any portion of the Project), the schedule
upon which Contractor is projected to complete the Project (or any portion of
the Project), and the resources necessary to complete the

 

9



--------------------------------------------------------------------------------

Project (or any portion of the Project), and the detailed components thereof, in
each case, as reflected in the Baseline Budget, the *** and the Baseline
Schedule.

“Project Management Review Package” shall mean a written report prepared by
Contractor covering a specified reporting period, which report shall include:
(a) a schedule report detailing the progress of the Work against the Baseline
Schedule through the end of the previous reporting period, depicting critical
path activities and a comparison of the Key Contractor Schedule Milestones set
forth in the Baseline Schedule to the Key Contractor Schedule Milestones set
forth in the up-to-date Schedule, together with a brief critical path analysis
with respect thereto, (b) a statement of any significant issues which remain
unresolved and Contractor’s recommendations for resolving the same, (c) all Key
Project Statistics, (d) a statement of any significant Project risks which
remain outstanding, (e) a description of the safety status of the Project,
together with a graphical depiction of such status, (f) a summary detailing the
status of open PARs and a running summary of all Change Orders issued or
requested under the Agreement, (g) a table describing the quantity used by
Contractor to complete the Work performed, (h) a summary detailing the status of
all major purchase orders and subcontracts issued or signed by Contractor with
respect to the Work, (i) a summary of any significant Project events which are
scheduled or expected to occur during the following ***, (j) an engineering
summary and composite performance graph, (k) a construction summary and
composite performance graph, (l) turnover and commissioning status graph and
(n) such other information as Owner may reasonably request on an as-needed
basis.

“Prudent Industry Practice” shall mean those practices, methods, equipment,
specifications and standards of safety and performance, as the same may change
from time to time, as are commonly used, or are generally accepted, in
construction or operations of electric power generation facilities similar to
the Facility, which in the exercise of reasonable judgment and in light of the
facts known at the time the decision was made, after due and diligent inquiry,
are considered good, safe and prudent practices in connection with the
engineering, design, construction, commissioning, testing, operation and
maintenance of facilities similar to the Facility with commensurate standards of
safety, performance, dependability, efficiency, and economy, and as are in
accordance with generally accepted standards of professional care, skill,
diligence, and competence applicable to engineering, design, construction,
commissioning, testing, operation, maintenance and construction practices in the
United States.

“Quality Assurance Plan” shall have the meaning as set forth in Section 3.7.

***

“Reporting Period” shall mean, with respect to any month, the period of time
commencing on the Effective Date and ending on the last day of Contractor’s
reporting period (as determined in the ordinary course of business consistent
with Contractor’s past practices) for such month.

“Sales Tax” shall mean any current or future sales, use or similar tax imposed
on Contractor, any Subcontractor or Owner with respect to the Work by the State
or any other Government Authority.

“Schedule” shall mean a network-based detailed Level II CPM schedule depicting
the critical path, including the Key Contractor Schedule Milestones, for
completion of the Work, as set forth in Exhibit B, as modified or updated from
time to time in accordance with the terms of this Agreement.

 

10



--------------------------------------------------------------------------------

“Scope of Work” shall mean all Work on the Project as set forth in Exhibit A-1.

“Screening Measures” shall mean all applicable immigration checks (including
compliance with the Immigration Reform Control Act of 1986 and I-9
requirements), drug and alcohol tests in compliance with Owner’s Drug and
Alcohol Testing Policy attached hereto as Exhibit J, a terrorist watch database
search, a social security trace, criminal background checks (including but not
limited to checks for any felony convictions for the past seven years) and such
other screening measures as a reasonably prudent employer would deem
appropriate; provided that, nothing shall require Contractor to perform any
screening activities that violate the federal Fair Credit Reporting Act, Title
VII of the Civil Rights Act of 1964 or any other applicable Law.

“Services” shall mean all labor, transportation, packaging, storage, designing,
drawing, engineering, demolition, Site preparation, manufacturing, construction,
commissioning, installation, testing, equipping, verification, training,
procurement (whether procurement of Equipment, Documentation, licenses to
intellectual property granted herein or otherwise) and other work, services and
actions (including pursuant to any warranty obligations) to be performed by
Contractor under this Agreement *** (whether at the Site or otherwise) in
connection with, or relating to, the Facility (or any component thereof,
including any Equipment and any Owner Equipment). “Services” includes (a) all of
the foregoing items that Contractor provides through a Subcontractor and (b) the
services that Contractor provides with respect to Owner Equipment pursuant to
Section 3.1(a)(ii).

“Services Warranty Period” shall have the meaning set forth in Section 13.1.

“Site” shall mean the physical location as described in Exhibit A-4 upon which
Contractor shall construct the Facility and perform related Work.

“Specifications” shall mean the Facility specifications in Exhibit A-1.

*** shall have the meaning set forth in Section 16.3.

“State” shall mean the State of North Carolina.

“Subcontractor” shall mean a Person, including any vendor, materialman or
supplier, who has a contract (whether written or oral, a purchase order or
otherwise) with Contractor or a contract with any Person hired by Contractor or
with a Person of any lower tier to Contractor (e.g., a second- or third-tier
subcontractor) to perform any of the Services or to furnish any Equipment, at
the Site or elsewhere.

“Substantial Completion” shall mean that the Facility shall have achieved all of
the conditions set forth in Section 10.6.

“Substantial Completion Date” shall mean the date on which Substantial
Completion actually occurs.

“Substantial Completion Punch List” shall mean the written list of items of Work
(which Contractor prepares and with which Owner agrees prior to Substantial
Completion) that remain to be completed by Contractor after Substantial
Completion but prior to Final Completion and which shall not affect the safety,
reliability, operability or mechanical or electrical integrity of the Facility.

 

11



--------------------------------------------------------------------------------

“*** Substantial Completion Date” shall mean the date of *** (as such date may
be adjusted by Change Order).

***

“Taxes” shall mean all present and future license, documentation, recording and
registration fees, all taxes (including income, gross receipts, unincorporated
business income, payroll, sales, use, privilege, personal property (tangible and
intangible), real estate, excise and stamp taxes), levies, imports, duties,
assessments, fees (customs or otherwise), charges and withholdings of any nature
whatsoever, and all penalties, fines, additions to tax, and interest imposed by
any Government Authority.

“Testing Procedures” shall mean those procedures prepared for the Performance
Testing by Contractor in accordance with Exhibit A-2 and reasonably acceptable
to Owner.

“Third Party Claim” shall mean any claim, demand or cause of action of every
kind and character by any Person other than Owner or Contractor. For the
avoidance of doubt, a claim, demand or cause of action by an employee of Owner
or Contractor (unless made on behalf of Owner or Contractor) shall be considered
a Third Party Claim hereunder.

***

“Warranty Period” shall mean, as the context may require, the Services Warranty
Period or the Equipment Warranty Period, as each may be extended from time to
time with respect to any Service or Equipment as provided in Section 13.3.

“Work” shall mean, as the context may require, either (a) the Equipment and the
Services or (b) the Equipment or the Services.

 

2. GENERAL PROVISIONS

2.1 Intent of Contract Documents. It is the intent of the Parties that
Contractor provide the Equipment and perform the Services and all of its other
obligations under this Agreement for the Contract Price, *** which shall not be
increased, except in accordance with Article 8 or as otherwise expressly set
forth herein.

2.2 Independent Contractor. Contractor shall perform and execute the provisions
of this Agreement as an independent contractor to Owner and shall not in any
respect be deemed or act, or hold itself out, as an agent of Owner for any
purpose or reason whatsoever, except as contemplated in Section 3.1(a)(ii).

2.3 Subcontracting; Approved Subcontractors.

(a) The Parties have agreed upon the list of approved Subcontractors set forth
in Exhibit G-1 for the Services and Equipment listed in Exhibit G-1. Contractor
shall have the right to have that portion of the Services identified in Exhibit
G-1 performed by the approved Subcontractor for such Service, and the right to
purchase Equipment identified in Exhibit G-1 from the approved Subcontractor for
such Equipment. For all Major Subcontractors that are listed in Exhibit G-1 and
for the scope of Services and Equipment that are listed in Exhibit G-2,
Contractor shall provide

 

12



--------------------------------------------------------------------------------

Owner with an opportunity to participate in Contractor’s bid process, including
but not limited to, review of Contractor’s bid proposals, participation in
vendor presentations and meetings, review of proposed subcontractor’s bid
responses, review and participation in Contractor’s technical and commercial
evaluations of bid responses, and participation in Contractor’s meetings to
discuss bid selection. In addition, not less than *** prior to such time as
Contractor desires to award or execute a subcontract with a proposed Major
Subcontractor, Contractor shall provide notice to Owner of such intention. If,
prior to execution of a subcontract with such Major Subcontractor, Owner desires
that Contractor engage an alternative Major Subcontractor in lieu of the Major
Subcontractor that is preferred by Contractor, Owner shall consult in good faith
with Contractor on the difference in value, if any, between the bid price of the
Major Subcontractor desired by Owner and the Major Subcontractor preferred by
Contractor, plus any additional impacts to Schedule or warranties attributable
to selecting the alternative Major Subcontractor in lieu of the preferred Major
Subcontractor. If desired by Owner, Contractor shall engage such alternative
approved Major Subcontractor but shall be entitled to a Change Order for the
schedule, cost, warranty or other impacts in selecting the alternative Major
Subcontractor.

(b) If Contractor desires to engage a Subcontractor that is not identified in
Exhibit G-1 as an approved Subcontractor that will be providing Equipment or
Services, then Contractor shall provide Owner with an opportunity to participate
in Contractor’s bid process, including but not limited to, review of
Contractor’s bid proposals, participation in vendor presentations and meetings,
review of proposed subcontractor’s bid responses, review and participation in
Contractor’s technical and commercial evaluations of bid responses, and
participation in Contractor’s meetings to discuss bid selection. Before
Contractor enters into any contract with, or otherwise engages, such
Subcontractor to perform such Services, Contractor shall deliver to Owner for
Owner’s review and approval (w) the name of the Subcontractor that Contractor
proposes to use in the performance of such on-Site Services, (x) a statement in
reasonable detail of the reasons why the proposed Subcontractor is preferred
over any approved Subcontractor, (y) a description of any impacts to Schedule,
warranties, interconnection with other Equipment or otherwise attributable to
selecting the Subcontractor and (z) the information (and any additional
information as Owner may reasonably request) on which Contractor is basing its
desire to engage such Subcontractor. Owner shall have the right to reject any
such Subcontractor; provided that Owner’s rejection shall be reasonable and
shall occur within ten (10) Business Days after Contractor submits to Owner all
of the information noted in clauses (w) through (z) above.

(c) Contractor shall not allow any Subcontractor that Owner rejects to perform
any portion of the Services. Unless otherwise mutually agreed in writing, no
contractual relationship shall exist between Owner and any Subcontractor with
respect to any of the Services or the Equipment. Contractor shall be fully
responsible for all acts, omissions, failures and faults of all Subcontractors
as fully as if they were the acts, omissions, failures and faults of Contractor.
The exercise of this right by Contractor to subcontract shall not in any way
increase the costs, expenses or liabilities of Owner.

2.4 Assignment of Subcontracts. All subcontracts between Contractor and its
Subcontractors shall be in writing and shall, to the extent commercially
reasonable, contain provisions, which Contractor shall not waive, release,
modify or impair (a) obligating each Subcontractor that may receive access to
any Owner Confidential Information, to protect such Owner Confidential
Information in accordance with the provisions of this Agreement; (b) as
applicable, sufficient to ensure that Contractor has the right to grant the
intellectual property licenses and assignments that are granted to Owner herein;
and (c) giving Contractor an unrestricted right to assign the subcontract and

 

13



--------------------------------------------------------------------------------

all benefits, interests, rights and causes of action arising under it to Owner,
an Affiliate of Owner or an operator of the Facility, as designated by Owner. At
the request of Owner, Contractor shall provide Owner with copies of all
warranties of each Subcontractor relating to any of the Work, and Contractor
shall comply with any request by Owner upon the termination of this Agreement
pursuant to Article 23 or prior to the expiration of the Warranty Period to
assign the benefit of any Subcontractor warranty to Owner, an Affiliate of Owner
or an operator of the Facility, as designated by Owner; provided that, unless
otherwise agreed, Contractor shall not be required to assign any rights to
claims that Contractor may have against such Subcontractor at the time of the
assignment of such benefit.

2.5 Interpretation.

(a) Headings. The titles and headings in this Agreement are inserted for
convenience only and shall not be used for the purposes of construing or
interpreting this Agreement.

(b) References. References to natural persons include Persons. References to
“Articles” and “Sections” are references to Articles and Sections of this
Agreement. References to “Exhibits” are references to the Exhibits attached to
this Agreement, including all attachments to and documents and information
incorporated therein, and all Exhibits are incorporated into this Agreement by
reference.

(c) Gender. Words importing one gender include the other gender.

(d) Without Limitation. The words “include” and “including” are not words of
limitation and shall be deemed to be followed by the words “without limitation.”

(e) Amendments. All references in this Agreement to contracts, agreements or
other documents shall be deemed to mean those contracts, agreements or documents
as the same may be modified, supplemented or amended from time to time.

(f) Industry Meanings. Words and abbreviations not otherwise defined in this
Agreement which have well-known technical or design, engineering or construction
industry meanings in the United States are used in this Agreement in accordance
with those recognized meanings.

(g) Agreement. Provisions including the word “agree”, “agreed” or “agreement”
require the agreement to be recorded in writing.

(h) Written. Provisions including the word “written” or “in writing” mean
hand-written, type-written, printed or electronically made and resulting in a
permanent record.

(i) Drafting. Neither Contractor nor Owner shall assert or claim a presumption
disfavoring the other by virtue of the fact that this Agreement was drafted
primarily by legal counsel for the other, and this Agreement shall be construed
as if drafted jointly by Owner and Contractor and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement.

***

 

14



--------------------------------------------------------------------------------

2.6 Inclusion; Order of Precedence. This Agreement (excluding the Exhibits) and
the Exhibits shall be considered complementary, and what is required by one
shall be binding as if required by all. The Parties shall attempt to give effect
to all provisions. The failure to list a requirement specifically in one
document, once that requirement is specifically listed in another, shall not
imply the inapplicability of that requirement, and Contractor shall provide as
part of its obligations hereunder all items required to conform the Work to the
Specifications and the other standards in this Agreement. In the event of a
conflict between this Agreement (excluding the Exhibits) and the Exhibits, this
Agreement (excluding the Exhibits) shall control and the conflicting provisions
shall be interpreted so as to accord with the provisions of this Agreement
(excluding the Exhibits). Notwithstanding the foregoing, conflicts regarding
Scope of Work matters shall be governed by Exhibit A-1. Later dated amendments,
Exhibits or Change Orders shall take precedence over earlier dated amendments,
Exhibits or Change Orders.

2.7 Days. If a payment obligation falls due on a Day other than a Business Day,
the obligation shall be deemed to be due on the next Business Day.

 

3. CONTRACTOR RESPONSIBILITIES

3.1 Performance of the Services; Commencement of Work.

(a) Performance of the Services.

(i) Scope of Services for Work. With respect to all Work, Contractor shall
diligently, duly and properly perform and complete the Services in accordance
with this Agreement; procure, provide and pay for all items (other than Owner
Equipment) and services necessary for the proper execution and completion of the
Services, whether temporary or permanent and whether or not incorporated or to
be incorporated into the Facility, including all procurement, design and
engineering services (except for such services for the Owner Equipment), all
installation and construction services, administration, management, training
(consistent with Exhibit A-1, Attachment 1) and coordination, all Commissioning
and verification services, and all labor, Equipment, construction aids,
furnishings, equipment, supplies, insurance (other than Owner insurance),
permits (other than Owner Permits), licenses, inspections, storage and
transportation, O&M Manuals, and all other items, facilities and services
necessary to perform or provide the Work and complete the Facility. Contractor
shall design, construct and install the Equipment on an engineering and
construction basis pursuant to this Agreement, including providing all necessary
civil, structural, mechanical, and electrical engineering services, all control
equipment necessary for the design, construction and operation of the Equipment,
all interconnections set forth in the Specifications, and all equipment not
specifically described in the Specifications (other than Owner Equipment) which
is customary and necessary to meet the requirements of the Specifications and
the Performance Guarantees. Work not specifically delineated in this Section or
elsewhere shall be performed and provided by Contractor to the extent customary
and necessary to complete the Facility (other than procurement, supply and
provision of Owner Equipment) in accordance with Prudent Industry Practices. ***
Contractor shall execute the entire Services in a manner that will enable
Contractor to achieve Substantial Completion by the Guaranteed Substantial
Completion Date and Final Completion by the Guaranteed Final Completion Date.

 

15



--------------------------------------------------------------------------------

(ii) Scope of Services Relating to Owner Equipment. Owner shall be responsible
for procuring, supplying and providing the Owner Equipment by the dates set
forth in the Schedule. The Owner Equipment shall be provided pursuant to
contracts between Owner and the suppliers of such Owner Equipment (collectively,
the “Owner Equipment Contracts”). Owner shall provide Contractor with the
relevant portions of the Owner Equipment Contract in order for Contractor to
perform its obligations under this Section. With respect to such Owner
Equipment, the Parties hereby agree as follows:

(A) Owner hereby authorizes Contractor to, and Contractor hereby agrees to, act
as Owner’s agent for the purpose of generally administering the Owner Equipment
Contracts on behalf of Owner and assuring compliance by Owner and suppliers with
the terms thereof. Contractor shall perform such services in the manner that a
reasonably prudent contractor experienced in the design and construction of
combined cycle electric-generating facilities would perform if such contractor,
instead of Owner, were a party to such Owner Equipment Contracts. Such agency
services shall include but shall not be limited to reviewing design documents,
obtaining design interface and delivery schedule information, coordinating and
expediting delivery of such Owner Equipment, diligently asserting Owner’s
rights, maintaining appropriate records, providing to Owner any notices
delivered to Contractor by the supplier of the Owner Equipment, regularly
updating Owner with respect to the status of the performance of the suppliers of
the Owner Equipment, assisting Owner in pursuing available remedies against the
suppliers of the Owner Equipment, including assistance to Owner in the
administration and coordination of warranty claims for such Owner Equipment and
enforcing the repair, replacement or refurbishment of such Owner Equipment as
necessary, consulting with Owner with respect to any material issues, attending
meetings and otherwise interfacing with the suppliers of the Owner Equipment,
and carrying out the directions of Owner, all as necessary in order to ensure
performance by the respective suppliers under the Owner Equipment Contracts in
accordance with the terms and condition set forth in such Owner Equipment
Contracts. Notwithstanding the foregoing, Contractor shall have no authority to,
and shall not, take any of the following actions under or with respect to the
Owner Equipment Contracts absent prior direction from Owner: (1) consent to any
change order; (2) agree to or permit any amendment, modification, or supplement;
(3) waive any of Owner’s rights or the obligations of the suppliers of the Owner
Equipment; (4) increase any of Owner’s obligations or the rights of the
suppliers of the Owner Equipment; (5) initiate or conduct any litigation or
other similar proceedings; (6) take any action that would cause a default or
breach by Owner of an Owner Equipment Contract; or (7) agree to or consent to
termination or suspension of work or activities thereunder. Owner shall consult
with Contractor on any performance or schedule concerns before making payments
to the suppliers of the Owner Equipment after the Effective Date.

(B) In addition to the agency services set forth in Section 3.1(a)(ii)(A),
Contractor shall also provide timely review and response to all Owner Equipment
designs, specifications and drawings, provide all on-site storage and
transportation, provide on-site administration and coordination and reasonable
office space, provide installation and integration services with respect to the
Owner Equipment in accordance with the Schedule, perform inspections of such
Owner Equipment, perform all installation, commissioning and Performance Testing
for all such Owner

 

16



--------------------------------------------------------------------------------

Equipment, conduct quality surveillance and start-up of such Owner Equipment to
the extent permitted under the Owner Equipment Contracts, coordinate training,
provide Owner Equipment manuals, and provide other related services reasonably
necessary to install and interconnect such Owner Equipment to the Equipment and
the Facility as contemplated by Contractor’s Scope of Work.

(C) For the avoidance of doubt, notwithstanding anything to the contrary,
Contractor shall have no liability to Owner for payment of any performance
liquidated damages specified within the Owner Equipment Contracts for any
shortfall in the performance of such Owner Equipment (including failure to meet
performance guarantees) or for the payment of any delay liquidated damages
specified within the Owner Equipment Contracts for the late delivery of such
Owner Equipment. Contractor shall be entitled to a Change Order granting
equitable relief from any impact on Contractor’s cost or schedule of performance
under this Agreement attributable to a breach by the suppliers of the Owner
Equipment of the terms of the Owner Equipment Contracts, except to the extent
that such breach is caused by Contractor failing to fulfill its obligations
under this Agreement.

(D) Owner and Contractor hereby acknowledge that the Work is only a portion of
the work required for the completion of the entire Project and that the
successful and timely completion of the Project will require the good faith,
prompt and courteous coordination and collaboration among many contractors,
subcontractors and other Persons, including Owner and the suppliers of Owner
Equipment. Owner and Contractor also acknowledge that both parties are entering
into this Agreement in material reliance on the agreement by each other to
provide such good faith, prompt and courteous coordination and collaboration and
to perform the Work in accordance with the terms and conditions set forth herein
in order to achieve the successful and timely completion of the Project.

(b) Work Under Limited Notices to Proceed. From the Effective Date until the
Amendment Date, Owner has issued from time to time Limited Notices to Proceed
for Contractor to perform certain portions of the Work with respect to the
Facility as set forth in each such Limited Notice to Proceed. Such portions of
the Work have been performed for the price and in the manner set forth in each
such Limited Notice to Proceed. Each open Limited Notice to Proceed shall expire
upon the earlier of (i) the date set forth in such Limited Notice to Proceed or
(ii) the Amendment Date.

(c) Work After Full Notice to Proceed. The Parties hereto hereby acknowledge and
agree that this executed Agreement shall constitute the issuance by Owner of the
Full Notice to Proceed with respect to the Work to be completed by Contractor
hereunder. Therefore, Contractor hereby receives full authorization to provide
the full scope of Work relating to the Project until such Work is completed
unless this Agreement is earlier terminated in accordance with Article 23.
Contractor shall perform its obligations under this Agreement in accordance with
the agreed upon Schedule, as such Schedule may be modified or updated from time
to time in accordance with the terms of this Agreement.

3.2 Professional Standards. Contractor shall perform and complete the Services
and its other obligations under this Agreement, and all Equipment shall be, in
accordance with all applicable Laws, this Agreement and Prudent Industry
Practices. In the event of any conflict between any of the

 

17



--------------------------------------------------------------------------------

authorities in the foregoing sentence, all applicable Laws shall control over
the terms of this Agreement and Prudent Industry Practices, and the terms of
this Agreement shall control over Prudent Industry Practices.

3.3 Sufficient Personnel. At all times during the term of this Agreement,
Contractor shall employ a sufficient number of qualified Persons, who shall be
licensed if required by applicable Laws, so that Contractor may complete the
Services and Contractor’s other obligations under this Agreement in an
efficient, prompt, economical and professional manner and in accordance with the
Schedule. Without in any way limiting the foregoing, Contractor shall, for
example, employ a sufficient number of qualified buyers, inspectors, and
expediters necessary to provide all equipment, materials and supplies to be
provided by Contractor hereunder in a timely manner consistent with the
Schedule. Contractor shall provide all technical services and supervision for
Commissioning and verification. Contractor shall also provide all construction
services and craft personnel as required for system adjustments during
Commissioning and verification. Owner shall provide and pay for its own
operations and maintenance staff during Commissioning and verification.

3.4 Supervision and Discipline. Contractor shall supervise, coordinate and
direct the Services using Contractor’s best skill, judgment and attention.
Contractor shall enforce strict discipline and good order among Contractor’s
employees, Subcontractors’ employees and all other Persons carrying out the
Services. Contractor shall at all times take all necessary reasonable
precautions to prevent any unlawful or disorderly conduct by or among its
employees, employees of Subcontractors and other Persons performing the Services
and for the preservation of the peace and the protection of Persons and property
at, or in the immediate vicinity of, the Site. Contractor shall only permit the
employment of Persons who are fit at the time they are employed and on each Day
they perform the Services, who are skilled in the tasks assigned to them, and
who are qualified to perform the tasks assigned to them. Contractor shall be
responsible for labor peace on the Site and Contractor shall at all times
implement policies and practices designed to avoid work stoppages, slowdowns,
disputes and strikes where reasonably possible and practical under the
circumstances.

3.5 Contractor’s Key Personnel. Exhibit F contains a list of Contractor’s key
personnel who shall be responsible for supervising the performance of
Contractor’s obligations under this Agreement. That list includes the
designation of Contractor’s Project Manager and Contractor’s Site
Representative. Any replacement of the key personnel listed in Exhibit F shall
be subject to the prior written approval of Owner, which consent Owner shall not
unreasonably withhold or delay. Contractor’s Project Manager shall act as
Contractor’s liaison with Owner and shall have the authority (a) to administer
this Agreement on behalf of Contractor, (b) to oversee, direct, and manage the
responsibilities of Contractor under this Agreement, and (c) to bind Contractor
as to the day-to-day project management operations under the Agreement.
Contractor’s Site Representative or other Contractor supervisory personnel shall
be present at the Site at all times when the Services are being performed at the
Site.

3.6 Design and Engineering. Prior to the Effective Date, Contractor shall have
scrutinized, and satisfied itself as to the adequacy of, the Specifications
(including design criteria and calculations, if any) for completion of the
Facility. Contractor shall be responsible for the design of the Facility and for
the accuracy of the Specifications. Any data or information received by
Contractor, from Owner or otherwise, shall not relieve Contractor from its
responsibility for the design of the Facility and execution of the Services.
Contractor shall engage all supervisors, engineers, designers, draftsmen and
other Persons necessary for the preparation of all Documentation required for
the Work. In connection with the Documentation, Contractor shall prepare working
drawings and specifications

 

18



--------------------------------------------------------------------------------

setting forth in detail the requirements for the construction of the Facility in
accordance with this Agreement (the “Design Documents”). Contractor shall submit
those Design Documents identified in Exhibit A-3 for Owner’s review, and Owner
shall complete its review of, and provide any comments to Contractor with
respect to, the Design Documents within ten *** of receiving such Design
Documents from Contractor (and such Design Documents shall be deemed reviewed
without comment if Contractor does not receive any comments from Owner within
such time period). If Owner notifies Contractor that the Design Documents fail
to comply with this Agreement, Contractor shall correct such Design Documents
and shall resubmit them for Owner’s prompt review within five (5) Business Days
in accordance herewith. Owner shall be entitled, but not obligated, to review
and comment on all other Design Documents not identified in Exhibit A-3. Any
review by Owner of any Design Documents pursuant to this Section shall not
relieve Contractor from any obligation or responsibility under this Agreement.
If errors, omissions, ambiguities, inconsistencies, inadequacies or other
defects are found in the Design Documents, they and the Work shall be corrected
as part of the ***, notwithstanding any prior consent or approval of Owner of
any such Design Documents or Work.

3.7 Quality Assurance Plan. Contractor shall develop, implement and maintain a
written plan for quality assurance of the Services (the “Quality Assurance
Plan”), which shall include: work safety; security at the Site; fitness for
duty; management and control of the design, engineering, and construction
services; management and control of Subcontractors; and such other matters as
Owner may reasonably request. Such plan shall meet Owner’s corporate and
Site-specific policies and requirements and the requirements of all applicable
Laws. On August 4, 2008 (L-Shaw-Duke-000002), Contractor delivered the Quality
Assurance Plan, Revision A, dated July 21, 2008, to Owner for review and
comment. Owner has reviewed and approved such Quality Assurance Plan, and
Contractor shall have the right to rely on such plan in performing the Services.
Contractor shall also require all Subcontractors to establish, implement and
maintain appropriate quality control and safety programs with respect to their
respective portions of the Services. Contractor shall provide Owner and its
employees, agents, representatives and invitees with reasonable access to the
Work wherever located for observation and inspection, including but not limited
to auditing of all activities for conformance with the requirements of the plan
and all requirements of the Agreement. Inspections and audits of Contractor’s
Subcontractors will be coordinated with Contractor.

3.8 Safety Management Plan. Contractor shall develop, implement and maintain a
written safety management plan that complies with the requirements set forth in
Article 24. On July 30, 2008 (L-Shaw-Duke-0000001), Contractor delivered the
Site Specific Safety Plan, Revision A, dated July 29, 2008, to Owner for review
and comment. Owner has reviewed and approved such Site Specific Safety Plan, and
Contractor shall have the right to rely on such plan in performing the Services.

3.9 [Intentionally Omitted].

3.10 Utility Use. Subject to Section 4.5, from the Effective Date until Final
Completion, Contractor shall be responsible in connection with its scope of Work
and as part of the *** to maintain and pay for all temporary construction
utilities required to perform the Services, including electricity (from the
designated Owner tie-in points), fuel (other than gas fuel used for
Commissioning, Performance Testing and operation), communication systems for
Contractor’s temporary office facilities (including telephones for Owner’s
staff), water (potable and raw), construction waste disposal and wastewater
disposal.

3.11 Spare Parts.

 

19



--------------------------------------------------------------------------------

(a) Erection, Start-up and Commissioning Spare Parts. Owner and Contractor shall
consult in good faith on an ‘open book’ basis to determine the nature and
quantity of spare parts required for installation, erection, start-up,
commissioning and performance testing for the Equipment for the Facility,
including all gases, gaskets, fuses, instruments, etc. and other consumable,
expendable and engineered items that may be required during construction,
start-up, commissioning or performance testing of such Equipment. Contractor
shall recommend to Owner for approval the spare parts to be purchased by
Contractor for such installation, erection, start-up and commissioning, with
such Owner approval not to be unreasonably withheld or delayed. Owner shall own
all such spare parts for which it has made payment, and, prior to Substantial
Completion, Contractor shall provide Owner with a complete list of all such
spare parts (including manufacturer name and part number and other descriptive
information) that were not used during construction, start-up, commissioning or
performance testing of such Equipment.

(b) Recommended Operation and Maintenance (O&M) Spare Parts. At least ninety
days (90) Days prior to Substantial Completion, Contractor shall provide a list
of spare parts that Contractor (or its Subcontractors) recommends as necessary
for Owner to have on hand to maintain operability of the Equipment (taking into
account the length of time required to obtain such spare parts) to enable prompt
repair of the Equipment for the Facility for a period of *** following
Substantial Completion. Summary and detailed information on each spare part
shall be listed by Contractor in a format as reasonably requested by Owner. Each
spare part listed shall include all items for which the spare part is intended
to support. All spare parts shall comply with the requirements of the
Specifications and shall be identical or equivalent to the original specified,
including documentation identical in kind and format to that required for the
original equipment or material. Pricing, delivery lead times and any limitations
on shelf life shall be included for each spare part. Owner shall procure such
spare parts as it determines in its sole discretion.

(c) Owner Equipment Spare Parts. Acting as Owner’s agent pursuant to
Section 3.1(a)(ii)(A), Contractor shall coordinate, expedite and manage delivery
from each supplier of Owner Equipment a recommended list of spare parts required
for Commissioning and start-up of such Owner Equipment at such times as shall be
necessary to permit Contractor to remain in compliance with the Schedule. Owner
shall timely acquire, pay and deliver for all such spare parts. Owner shall make
available at no cost to Contractor to utilize for Owner Equipment during
start-up and testing, spare parts acquired by Owner for the Owner Equipment.

3.12 Subcontractor Presence. Contractor shall be responsible for notifying and
paying any Subcontractor representative that it deems necessary to be present
for technical assistance at (a) any training session, (b) erection supervision,
(c) Commissioning, or (d) the Performance Testing. Similarly, Owner, at its
cost, shall ensure that an adequate number of qualified representatives from
those suppliers supplying Owner Equipment are present for technical assistance
at the above-listed events.

3.13 Current Records; Record Drawings. Contractor shall maintain in good order
and make available to Owner, for inspection at the Site at all times, at least
one record copy of the Documentation marked currently to record all material
changes made during construction. Before, and as a condition to, Final
Completion of the Facility, Contractor shall deliver to Owner the Documentation,
including one set of reproducible as-built drawings (in accordance with
Section 19.1) listed in Exhibit A-3 (in hard copy and electronic formats
(non-native files) reasonably requested by Owner), showing all material changes
made during construction with respect to the Facility.

 

20



--------------------------------------------------------------------------------

3.14 Transportation Costs. Contractor shall arrange and pay for all
transportation, storage and transfer costs incurred in connection with the Work,
except for the transportation and storage costs attributable to Owner Equipment,
which transportation and storage costs shall be paid by Owner.

3.15 O&M Manuals. Contractor shall deliver to Owner O&M Manuals for
Contractor-supplied Equipment within *** of delivery of such Equipment to the
Site such that Owner has sufficient time to prepare facility manuals utilizing
such O&M Manuals to support operator training.

3.16 Control of Work. Contractor shall have care, custody and control over that
portion of the Site at which it performs construction Work and shall be solely
responsible for all construction means, methods, techniques, sequences,
procedures, safety and quality assurance, and quality control programs in
connection with the performance of the Services. Contractor shall, *** provide
all necessary security at that portion of the Site under Contractor’s care,
custody and control, including a suitable fence around such portion of the Site,
and the prohibition and prevention of access and entrance to such portion of the
Site by all unnecessary and unauthorized Persons. Contractor shall strictly
control the admission of Persons to such portion of the Site and no such Person
(other than the employees, officers or directors of the Parties or their
Affiliates) who is not required for the performance or supervision of the
Services shall be admitted without the prior approval of Owner (such approval
not to be unreasonably withheld or delayed). To the extent any damages to the
Site or property thereon, including the Facility, are covered by Owner’s
Builder’s Risk policy or other property insurance ***. To the extent any damages
to the Site or property thereon, including the Facility, are not covered by
Owner’s Builder’s Risk policy or other property insurance and if such damages
arise from theft or vandalism due to Contractor’s or its Subcontractor’s
negligence, then Contractor shall be liable for such damages up to the amount of
the loss incurred, which shall be included ***.

3.17 Emergencies. In the event of any emergency endangering life or property,
Contractor shall take all actions as may be reasonable and necessary to prevent,
avoid or mitigate injury, damage or loss and shall promptly report each such
emergency, and Contractor’s responses thereto, to Owner.

3.18 Local Conditions. Contractor has reviewed the Site and the access to the
Site, all as described in Exhibit A-4, and acknowledges that they are sufficient
for the performance of the Services. Contractor warrants that it has taken all
steps necessary to ascertain the nature and location of the Services and that it
has investigated and satisfied itself as to the general and local conditions
that can affect the Facility, the Site or the performance of the Services,
including: (a) conditions bearing on access, egress, transportation, waste
disposal, handling, lay down, parking and storage of materials; (b) the
availability of labor, water, electric power, other utilities and roads needed
for construction; (c) uncertainties of normal weather or other observable
physical conditions at the Site; and (d) the character of equipment and
facilities needed before and during the performance of the Services.

3.19 Use of Site; Owner Access. Contractor shall confine its operations at the
Site to areas permitted by applicable Laws, this Agreement and the Exhibits
hereto. Contractor shall prepare, implement and enforce written Site rules
necessary for the safe, efficient and proper prosecution of the Work. Those
rules shall, at a minimum, comply with Owner Environmental Health and Safety
manual and all applicable Laws. Contractor shall provide Owner, the suppliers of
the Owner Equipment, and their respective employees, agents, representatives and
invitees with reasonable access to the Work wherever located for observation and
inspection; provided, that Contractor may provide, and Owner, the suppliers of
the Owner Equipment and shall accept, an escort or other safety

 

21



--------------------------------------------------------------------------------

measures that Contractor, in its reasonable discretion, deems necessary or
advisable. As a *** and as part of the ***, Contractor shall provide Owner and
its Owner Equipment vendors with *** office spaces on the Site which shall be
outfitted in a customary manner (including a conference room) as more fully
described in Exhibit A-1. Those office facilities shall be connected to and
serviced by the usual utilities, subject to Sections 3.10 and 4.5.

3.20 Compliance with Laws. Contractor shall comply, and shall cause all
Subcontractors to comply, with all applicable Laws and Change Orders that relate
to Changes in Law relating to the Work or the Facility, and Contractor shall
give all applicable notices with respect to, and in accordance with, any
applicable Laws. Contractor shall ensure that the Facility, as designed and
constructed, complies, and, when operated in accordance with Prudent Industry
Practices, shall comply with all applicable Laws. Notwithstanding the foregoing,
or anything else in this Agreement to the contrary, Contractor’s obligation with
respect to water, air and other emissions of the Facility shall be limited to
the requirements set forth in the Specifications. If not otherwise exempted by
Title 48 and to the extent applicable, Contractor will make a good faith effort
to comply with 48 CFR §52.219-8, Utilization of Small, Small Disadvantaged, and
Women-Owned Small Business Concerns, and 48 CFR §52.219-9, Small, Small
Disadvantaged, and Women-Owned Small Business Subcontracting Plan, as such
sections may be amended, modified, restated or renumbered.

3.21 Permits and Approvals. Contractor shall be responsible for obtaining,
renewing and maintaining all permits, licenses, approvals and certifications
customary and necessary for Contractor to demolish, Site prepare, engineer,
detail, fabricate, furnish, deliver, unload, store, erect, install, commission
(but only those permits exclusively used for commissioning) and inspect the
Work, all as described in Exhibit D (collectively, the “Contractor Permits”).
Contractor shall provide reasonable assistance and documents to Owner in
connection with Owner’s efforts to obtain the Owner Permits. Contractor
represents that, to the best of its knowledge, the Contractor Permits listed in
Exhibit D are the customary permits, approvals and certifications required to be
obtained by Contractor for its performance of the Services. Upon Contractor’s
request, Owner shall provide Contractor reasonable cooperation and assistance in
obtaining and maintaining Contractor Permits.

3.22 Delivery of Project Baseline Documentation; Periodic Reports and Meetings.

(a) Project Baseline Documentation. Within *** after the Amendment Date,
Contractor shall deliver to Owner a copy of (i) the Baseline Budget, (ii) the
***, and (iii) the Baseline Schedule, each of which shall be correct and true at
the time of submittal and in form and substance reasonably acceptable to Owner.
The foregoing documents shall be attached to the Agreement as Exhibits K-1, K-2
and K-3, respectively, upon delivery thereof.

(b) Monthly ***. Prior to or concurrently with the delivery of each Monthly
Payment Invoice provided in accordance with Section 7.2(a), Contractor shall
prepare and submit to Owner a (i) *** covering all construction Work for the
Reporting Period ending during the immediately prior month and (ii) *** covering
all engineering and design Work for the Reporting Period ending during the
immediately prior month. Owner may review source data at the Project Site or
Contractor’s home office located in Charlotte, North Carolina. Contractor shall
provide copies of such documentation and materials as Owner may reasonably
request on an as-needed basis to substantiate the information provided by
Contractor in such ***. Contractor shall provide the foregoing *** in both hard
copy (one) and electronic versions (all graphs and tables shall be provided in
MS Excel format).

 

22



--------------------------------------------------------------------------------

(c) Monthly Project Management Review Packages. No later than *** after the date
each *** is due, Contractor shall prepare and submit to Owner a (i) Project
Management Review Package covering Contractor’s previous Reporting Period and
(ii) a cost summary report covering Contractor’s previous Reporting Period
(collectively, the “Monthly Progress and Cost Report”). Contractor shall provide
copies of such documentation and materials as Owner may reasonably request on an
as-needed basis to substantiate the information provided by Contractor in such
reports. Contractor shall provide the foregoing reports in both hard copy (one)
and electronic versions (all graphs and tables shall be provided in MS Excel
format).

(d) Attendance and Participation at Meetings. From the Effective Date until the
Final Completion Date, Contractor shall attend and participate in regular
meetings with Owner which shall occur monthly (or upon such other interval as
the Parties agree in writing) for the purpose of discussing the status of the
Work and anticipating and resolving any problems (“Progress Meetings”). The
Progress Meetings may also include, at the request of Owner, consultants and
other Persons. Contractor shall prepare and promptly deliver to Owner written
minutes of each meeting; provided, that the publication or distribution of such
minutes shall not constitute a permitted basis for providing notice, or
otherwise asserting claims, under this Agreement by any Party. No implication
whatsoever shall be drawn as consequence of a failure by any Party to comment on
or object to any minutes prepared or distributed by Contractor. Unless otherwise
mutually agreed, Contractor’s Site Representative shall attend all Progress
Meetings after Contractor mobilizes to the Site. In addition to the above
monthly Progress Meetings, Contractor shall hold regularly scheduled (but not
less frequently than weekly during construction) status or scheduling meetings
with its Subcontractors as appropriate, and Owner shall have the right but not
the obligation to attend and participate in such weekly status meetings;
provided, that, if Contractor determines in its reasonable discretion that
Owner’s attendance at the meeting would prohibit Contractor from effectively
addressing confidential or sensitive issues, Contractor shall have the right to
bar Owner from that portion of such meetings.

3.23 Signage. Neither Contractor nor its Subcontractors shall display, install,
erect or maintain any advertising or other signage at the Site without Owner’s
prior written approval, other than signs and notices required by applicable
Laws, related safety or work rules, site identification, or used to solicit
employees for the performance of the Services.

3.24 Interference with Traffic. Contractor shall carry out the Services so as
not to interfere unnecessarily or improperly with (a) Owner’s operations at or
in the vicinity of the Site, including the existing Buck coal facility located
adjacent to the Site, or (b) access to, use of or occupation of public or
private roads, footpaths or properties in the possession of Owner or any other
Person. Contractor shall communicate with, and ascertain the requirements of,
all Government Authorities in relation to vehicular access to and egress from
the Site and shall comply with any such requirements. Contractor shall be deemed
to have satisfied itself as to, and shall be fully responsible for, the routing
for delivery of heavy or large loads to the Site so as to satisfy any
requirements of Government Authorities with respect thereto.

3.25 Supply of Water and Disposal of Sewage. Contractor shall provide, within
the Site, an adequate supply of drinking and other water for the use of those
Persons working on the Site. Contractor shall dispose of, either off-Site or
through the Facility’s septic system or other approved method, all on-Site
sewage effluent during performance of the Services.

3.26 Housekeeping. At all times during the term of this Agreement, Contractor
shall keep the Site and surrounding area adjacent to where the Services are
actually being performed, free from waste

 

23



--------------------------------------------------------------------------------

materials, equipment, rubbish, debris and other garbage, and liquid and
non-liquid materials whether spilled, dropped, discharged, blown out or leaked.
Contractor shall employ adequate dust control measures. To the extent
practicable, Contractor and all Subcontractors shall utilize reasonable waste
reduction and recycling techniques at the Site. Before the Final Completion
Date, Contractor shall remove from the Site all tools, trailers, surplus and
waste materials, and rubbish, and shall otherwise leave the Facility and the
Site in a neat and clean condition. If Contractor fails to perform such
housekeeping services, Owner, following notice and a reasonable opportunity for
Contractor to cure, may perform such services, and all reasonable and necessary
costs incurred in connection therewith shall be assessed against the ***.

 

4. OWNER RESPONSIBILITIES

Owner shall perform the responsibilities set forth in this Article at its own
expense and at those reasonable times as may be required by Contractor for the
successful completion of the Work in accordance with the Schedule.

4.1 Owner’s Representative. Owner shall appoint Owner’s Project Director with
whom Contractor may consult at all reasonable times, and whose instructions,
requests and decisions shall be binding upon Owner as to all matters pertaining
to this Agreement and the performance of the Parties under this Agreement;
provided, that no amendment or modification of this Agreement shall be effected
except by an amendment, and no Change shall be effected except as provided in
Article 8.

4.2 Access. Subject to Section 11.2, from the Amendment Date until the
Substantial Completion Date, Owner shall provide Contractor, at no additional
cost to Contractor, unrestricted right of access to such portion of the Site as
Contractor may reasonably require for the construction of the Facility and for
Contractor’s office, warehouse, shop buildings, welding facilities, Contractor’s
equipment storage, lay down area, and employee parking. After the Substantial
Completion Date, Owner shall allow Contractor reasonable access to the
applicable portion of the Site in order to achieve Final Completion.

4.3 Permits. Owner shall be responsible for obtaining, renewing and maintaining
the permits, licenses, approvals and certifications necessary for the operation,
maintenance, use and ownership of the Facility, including the permits listed in
Exhibit E (collectively, the “Owner Permits”). Contractor shall provide Owner
with all reasonably necessary information, documents, data, criteria and
performance characteristics of the Facility requested or required by Owner to
assist Owner in obtaining Owner Permits.

4.4 Owner Equipment. Owner shall procure and provide Owner Equipment by the
dates set forth in the Schedule to prevent delay. Except to the extent that the
failure of any Owner Equipment to be provided by the dates set forth in the
Schedule or to perform in accordance with its manufacturer’s specifications is
caused by Contractor’s failure to perform its obligations in accordance with
this Agreement, any impact to Contractor from the delay (or re-sequence) in
delivery or performance of Owner Equipment shall give rise to a Change.

4.5 Fuel and Utilities. Owner shall provide, at no cost to Contractor, the
electrical interconnect for power export from the Facility at the
interconnection points identified in Exhibit A-1, and all fuel necessary for
Commissioning and Performance Testing when requested by Contractor and as

 

24



--------------------------------------------------------------------------------

required in accordance with the Schedule. Commencing on the Substantial
Completion Date, *** for the operation of the Facility.

4.6 Operation and Maintenance Staff. At the earlier of: (a) six (6) months prior
to the *** Completion Date as set forth in the Schedule, or (b) the actual date
of Mechanical Completion, Owner shall provide, under the direction of Contractor
through Substantial Completion, at no cost to Contractor, the complement of
qualified operation and maintenance personnel for applicable Commissioning,
Performance Testing and operation of the Facility. In addition, Owner, at its
cost, shall ensure that an adequate number of qualified representatives from
those suppliers supplying Owner Equipment are present at Commissioning or
Performance Testing as necessary for technical assistance.

4.7 Job Site Rules. From the date on which Owner provides Contractor access to
the Site to perform the Work until the Substantial Completion Date, Owner, its
representatives and agents shall abide by all reasonable Site safety rules
promulgated by Contractor.

4.8 Payment. In accordance with the terms and conditions of this Agreement,
Owner shall pay Contractor the Contract Price. Owner shall make all payments
promptly when due.

 

5. EQUIPMENT AND WORKMANSHIP

5.1 Quality of Equipment and Workmanship. All Equipment and workmanship shall be
subject to such tests as Owner may reasonably require at the place of
manufacture, fabrication or preparation, or at the Site or at such other place
or places as may be mutually agreed upon by the Parties, including any place of
an independent third party. Contractor shall provide such assistance, labor,
electricity, fuels, stores, apparatus and instruments as are reasonably required
for examining, measuring and testing any Equipment and Owner Equipment in
accordance with Exhibit A-2 (other than specialty tools as listed in Owner
Equipment Contracts) and workmanship, before incorporation into the Facility.

5.2 Cost of Tests.

(a) Subject to the last sentence of Section 10.4, the cost of conducting any
test related to the Work shall be ***.

(b) If the results of any such test indicate that the applicable Equipment or
workmanship do not conform to the requirements of this Agreement (including the
Specifications and Prudent Industry Practices) and Owner has reasonable grounds
to suspect that any other similar Equipment or workmanship may not conform to
the requirements of this Agreement (including the Specifications and Prudent
Industry Practices), Owner may require Contractor to carry out further tests,
which in the reasonable opinion of Owner are necessary to verify that such other
similar Equipment or workmanship conforms to the requirements of this Agreement
(including the Specifications and Prudent Industry Practices). The costs of any
such tests shall be borne by *** and shall be borne by ***.

5.3 Samples. At the reasonable request of Owner and at Owner’s cost, Contractor
shall supply Owner with samples of Equipment (for which samples can reasonably
be provided). The manufacturer’s standard samples (with relevant information)
and any additional samples shall be labeled as to origin and intended use in the
Facility.

 

25



--------------------------------------------------------------------------------

5.4 Inspection of Operations. Owner (and its representatives) shall at all
reasonable times have access to the Site and to all workshops and places where
Equipment or Owner Equipment is being manufactured, fabricated or prepared for
the Facility. Contractor shall provide Owner a reasonable opportunity to be
present for any tests of any Equipment or Owner Equipment.

5.5 Examination of Work before Covering. For certain agreed parts of the Work as
set forth in Exhibit A-1, Contractor shall give notice to Owner whenever any
such part of the Equipment or Owner Equipment, as applicable, or foundations is
or are ready or about to be ready for examination and Owner shall, without
unreasonable delay, attend (or inform Contractor that it is unnecessary for it
to attend) for the purpose of examining and measuring such part of the Equipment
or Owner Equipment, as applicable, or of examining such Work. No part of such
Equipment or Owner Equipment shall be covered up or put out of view without
affording Owner a reasonable opportunity to examine and measure any such part of
the Equipment or Owner Equipment.

5.6 Uncovering and Making Openings. If, following discovery of defective
workmanship or materials in any part of the Work, Owner has reasonable grounds
to suspect that further parts of the Work may be similarly defective, Contractor
shall, upon the reasonable request of Owner, provide Owner clear evidence that
such other parts are not defective to the reasonable satisfaction of Owner or
shall uncover such further parts of the Work or make further openings, in or
through the same, and Contractor shall inspect and repair, if necessary, any
such parts. The costs of such work carried out by Contractor under this Section
shall be part of the ***, unless the parts of the Work so uncovered turn out to
be not defective, in which case Owner shall bear such costs.

 

6. SCHEDULE

6.1 Continuation of Work. This executed Agreement constitutes the Full Notice to
Proceed with respect to the Project, and Contractor has commenced performance of
the Work with respect thereto and shall continuously and diligently fulfill its
obligations under this Agreement. Contractor shall perform its obligations under
this Agreement in accordance with the Schedule set forth in Exhibit B, as such
may be modified and updated from time to time in accordance with the terms of
this Agreement. ***.

6.2 Schedule Requirements; Updates. A copy of the Schedule (which shall be true
and correct as of the Amendment Date), along with Key Contractor Schedule
Milestones, is attached hereto as Exhibit B. The Parties agree that the Schedule
and the Key Contractor Schedule Milestones within the Schedule reflect dates for
completion of Work activities by Contractor in order to meet the Targeted
Substantial Completion Date. In addition, Contractor shall prepare and make
available to Owner at all times at the Site, or such other location mutually
agreed upon by the Parties, a current, working copy of the Schedule. Unless
otherwise mutually agreed upon by the Parties, Contractor shall update the
working copy of the current Schedule monthly and shall provide a copy to Owner
as a component of each Monthly Progress and Cost Report; provided, however, that
no update of or revisions to the working copy of the Schedule shall be deemed to
alter, revise or otherwise change the date for any Key Contractor Schedule
Milestones, the Guaranteed Substantial Completion Date or the Guaranteed Final
Completion Date, all of which shall be amended only by a duly executed Change
Order or amendment hereto.

6.3 ***

(a) ***

 

26



--------------------------------------------------------------------------------

(b) ***

(c) ***

 

7. CONTRACT PRICE; COMPENSATION AND PAYMENT

7.1 *** (a) ***

(b) [Intentionally Omitted].

(c) [Intentionally Omitted].

(d) ***

7.2 Determination of Monthly Payments of Contract Price.

(a) *** Payment Invoice. ***, Contractor shall submit to Owner *** for payment
of the amount set forth in the Cash Flow Plan for such month and any other
additions or deductions that may have become due, and subject to any
limitations, under this Agreement, including those under Sections 7.1(d),
7.3(a), 7.3(b) and 7.5. Submittal of each Monthly Payment Invoice shall
constitute a representation by Contractor that (x) Contractor has performed and
completed all Work included in each Cost Comparison Report previously provided
hereunder, (y) *** previously provided hereunder have been calculated and
determined in accordance with the requirements of this Agreement, and (z) the
amounts included in such *** Payment Invoice for the current month are the
correct amounts due and owing to Contactor in accordance with this Article 7 and
***.

(b) ***

(c) ***

7.3 ***

7.4 Deficient Invoices and Payments.

(a) If any *** is deficient, Contractor shall be required to resubmit that ***
in proper form; provided, however, that Owner shall pay any portion of it that
is not deficient or subject to dispute. Owner shall review each *** and shall
endeavor to make exceptions, if any, by providing Contractor with written notice
by the earlier of (i) such date the Monthly Payment Invoice is paid by Owner or
(ii) *** Days after Owner receives the ***. Notwithstanding anything in this
Article to the contrary, the failure of Owner to raise an exception shall not
preclude Owner from subsequently seeking, and Contractor from paying, a refund
of any amounts to which Contractor was not entitled under this Agreement, and
Owner may, by any payment pursuant to Section 7.2, make any correction or
modification that should properly be made to any amount previously considered
due.

(b) If Owner provides no exceptions within such time period, Owner shall pay
Contractor, within *** Days of its receipt of such *** and such substantiating
documentation and materials as Owner may have reasonably required, in U.S.
dollars the amounts designated in such ***, plus any additions and less any
deductions which may have become due under this Agreement, as reflected in such
***. Any amount of a *** that Owner disputes shall be resolved promptly in
accordance with Article 28. Once the dispute is resolved, Owner or Contractor,
as applicable, shall

 

27



--------------------------------------------------------------------------------

pay any amount owing promptly after the date of the final resolution. If for any
reason Owner fails to pay Contractor for all sums due and owing (other than sums
that are the subject of a good faith dispute or permitted to be withheld
pursuant to this Section 7.4(b)) within *** Days after receipt of a
substantiated *** which complies with the requirements of this Article, interest
shall thereafter accrue on such sums due and owing at the *** until paid.

(c) If any Services performed or Equipment supplied by Contractor for which
payment has been made hereunder is not in accordance with this Agreement, Owner
may withhold from any Monthly Payment Invoice the cost of rectification or
replacement until such rectification or replacement has been completed, and, if
Contractor is failing to perform any Services or provide any Equipment in
accordance with this Agreement and Owner has so notified Contractor in writing,
Owner may withhold from any Monthly Payment Invoice the estimated value of such
Work until it has been performed or provided in accordance with this Agreement.

7.5 ***

(a) *** Contractor in prior ***, and the amount of such *** that exceeds ***
threshold, together with the total cumulative amounts for all prior Monthly
Payment Invoices, will not cause the Contractor to exceed the total cumulative
value of the Cash Flow Plan through such month, then Owner shall pay such
Monthly Payment Invoice in full. ***.

(b) The Parties acknowledge that nothing in this Section limits, and the Parties
shall not construe this Section as limiting, Contractor’s ability to accelerate
Key Contractor Schedule Milestones, provided that Owner shall not be obligated
to pay more than the *** Amount for any given month. The Parties also
acknowledge and agree that nothing in this Section limits, and the Parties shall
not construe this Section as limiting, Contractor’s ability to update the
Schedule, other than delaying the Key Contractor Schedule Milestones, in
accordance with Section 6.2. ***.

7.6 Final Payment. Upon achievement of Final Completion, Contractor shall submit
to Owner an invoice for the final payment and other payments due under this
Agreement (the “Final Payment Invoice”) which shall set forth all remaining
amounts due to it pursuant to this Agreement. When submitting the Final Payment
Invoice, Contractor shall submit a written notice, reasonably satisfactory to
Owner, confirming that the total of the applicable Final Payment Invoice
represents full and final settlement of all monies due to Contractor under this
Agreement. If requested by Owner, the Final Payment Invoice shall also include a
waiver (or a bond if a Lien exists to indemnify Owner against such Lien) of any
Liens; provided, that the waiver or bond may contain a requirement that Owner
pay such Final Payment Invoice. The procedures set forth in Section 7.2(b)
(including application of any late payment charge) shall be followed for payment
of the applicable Final Payment Invoice, and Owner shall be entitled to offset
against any Monthly Payment Invoice or Final Payment Invoice any amounts owing
by Contractor to Owner under this Agreement, including any Liquidated Damages
owed after application of the cost sharing provisions in Section 7.3.

7.7 Certification by Contractor. In each Monthly Payment Invoice and in the
Final Payment Invoice, Contractor shall certify as follows:

“There are no known Liens (or such Liens are bonded over) outstanding at the
date of this invoice, all amounts that are due and payable to any third party
(including Subcontractors) with respect to the Work as of the date of this
invoice have been paid or are included in the amount requested in this invoice,
and, except for those bills not

 

28



--------------------------------------------------------------------------------

paid but so included and amounts disputed between Owner and Contractor, there is
no known basis for the creation of any Liens, except in respect to payments to
any Subcontractor withheld for proper reasons in accordance with the contract
with such Subcontractor. Contractor hereby waives and releases, to the extent of
the receipt of payment requested in this invoice, any right to any Lien with
respect to payment for such portion of the Work included in this invoice.”

7.8 No Acceptance by Payment. Owner’s payment of any invoice, including a Final
Payment Invoice, does not constitute approval or acceptance of any item or cost
in that invoice nor shall be construed to relieve Contractor of any of its
obligations under this Agreement.

7.9 Revenue from Use of Facility. Owner shall be entitled to all revenue derived
from or in connection with operation or use of the Facility before and after the
Substantial Completion Date.

 

8. CHANGE ORDERS

8.1 Changes. Without invalidating this Agreement, Owner may order changes in the
Specifications or the Work consisting of additions, deletions or other revisions
(each, a “Change”), provided, that Owner may not delete all Work through this
Article.

8.2 Change Proposals. If Owner desires to make a Change, it shall submit a
written proposal to Contractor describing the Change requested. Contractor shall
promptly review Owner’s proposal and submit to Owner an estimate of the cost to
develop a Change Order for such Change, such development costs to be estimated
consistent with ***. If the estimated costs to develop the Change Order are
reasonably acceptable to Owner, Owner shall promptly provide notice thereof to
Contractor in writing. Upon receipt of such notice, Contractor’s Project Manager
shall promptly notify Owner in writing, as soon as practicable, either by giving
reasons why Contractor, either directly or indirectly through a Subcontractor,
could not effect such Change (if this is the case) or by submitting a proposed
Change Order, which shall include in reasonable detail:

(a) the effect and impact, if any, that the Change would have, in Contractor’s
reasonable judgment, on the Work, *** the Schedule, any warranties herein and
the operation or maintenance of the Facility,

(b) Contractor’s proposal for any necessary modifications to Work, *** the
Schedule or any warranties herein, and

(c) Contractor’s proposal for any necessary modifications to any other
provisions of this Agreement, including the Specifications, the Milestones, the
Cash Flow Plan or the Performance Guarantees.

Contractor shall provide Owner such supporting documentation for the foregoing
as Owner may reasonably request. Notwithstanding the foregoing, Contractor shall
not, as a result thereof, be entitled to any payment hereunder or any extension
of the Schedule if such Change was necessary as a result of the fault of
Contractor, including any breach by Contractor of this Agreement. For all
proposed Change Orders to the scope of Work, the Parties agree that the
Contractor shall apply or deduct, as applicable, *** to implement or remove such
scope of Work, as applicable. Owner shall, as soon as practicable after receipt
of such submittal and supporting documentation, respond with any comments or
questions. Contractor shall not delay any Work while awaiting a response. If
Owner

 

29



--------------------------------------------------------------------------------

responds with comments or questions, Contractor shall endeavor to address such
comments or answer such questions as soon as practicable. If Owner decides not
to proceed with a Change, it shall reimburse Contractor for its efforts in
developing the estimates and other information regarding the potential Change
*** (such reimbursement to be either outside the Contract Price or through a
separate Change Order); provided, that Owner shall only be required to reimburse
Contractor if Contractor has complied with the cost proposal requirements set
forth above.

8.3 Change Orders. If Owner wishes to proceed with the Change, Owner shall issue
a written order to Contractor authorizing the Change and setting forth any
revisions to this Agreement that it deems, in good faith, necessary or
appropriate to effect the Change (the “Change Order”). If Contractor refuses to
accept such revisions in the Change Order, Contractor shall provide Owner
written notice thereof within ten (10) Business Days of its receipt of the
Change Order, describing in reasonable detail its objections to the Change
Order. Owner shall be entitled, despite such notice from Contractor, to require
Contractor to continue to perform its obligations hereunder as would be modified
by the Change Order; provided, that, if Owner requires Contractor to so perform
and Contractor has provided Owner timely notice objecting to such Change Order,
(x) the Parties shall resolve the Dispute over the necessary or appropriate
revisions in accordance with the dispute resolution procedures set forth in
Article 28 and (y) if the Change involves additional or disputed Work, Owner
shall continue to pay Contractor pursuant to the payment terms hereof, subject
to resolution of the Dispute pursuant to Article 28 (Owner may require any
dispute over price to be resolved pursuant to an “open book” process), ***. Once
the Dispute is resolved, any amount owing will be paid within thirty (30) Days
after the date of resolution. Contractor shall furnish to Owner such receipts or
other vouchers as may be necessary to prove the amounts paid and labor performed
on *** and, before ordering materials, shall submit to Owner quotations for the
same for Owner’s approval (such approval not to be unreasonably delayed or
withheld). Promptly after the end of each month, Contractor shall deliver to
Owner a priced statement of the labor and materials used during such month
associated with such Change performed on ***.

8.4 Owner Caused Changes. If Contractor experiences an increase in costs or a
delay in Contractor’s ability to perform the Work due to Owner or due to a delay
in the delivery of any Owner Equipment or a delay resulting from a defect in any
Owner Equipment or a breach of the Owner Equipment Contracts by the suppliers of
the Owner Equipment, and such delay or defect is not the result of Contractor’s
failure to comply with the requirements of this Agreement, Contractor shall be
entitled to a Change and an equitable adjustment in the *** and/or the Schedule.

8.5 Contractor Proposed Changes. Contractor shall have the right to request a
Change but shall have no right to require a Change which is not contemplated by
this Agreement without the prior written consent of Owner; however, nothing
herein shall be construed to restrict Contractor’s right to request an equitable
adjustment in the *** and Schedule to mitigate impacts caused by events such as,
but not limited to, Force Majeure and Change in Law.

 

9. FORCE MAJEURE

9.1 Event of Force Majeure. The performance by Owner or Contractor under this
Agreement shall be excused to the extent that such Party’s performance is
delayed or prevented by reason of an event of Force Majeure. If a Party is or
will be reasonably prevented from performing its obligations under this
Agreement by an event of Force Majeure, such Party shall use all commercially
reasonable efforts to remove the cause affecting such non-performance and to
minimize and mitigate any delay in or impact upon the performance of this
Agreement or any damage to or other impact upon the

 

30



--------------------------------------------------------------------------------

Equipment or the Owner Equipment. If an event of Force Majeure occurs, the
Parties shall *** to: (a) *** for a period of time reasonably necessary to
overcome the effect of the delay, and (b) the Contract Price, ***; provided,
that Contractor shall *** on Change Orders which result from an event of Force
Majeure.

9.2 Notice. If a Party is or will be reasonably prevented from performing its
obligations under this Agreement by an event of Force Majeure, then it shall
notify the other Party of the obligations, the performance of which is or will
be prevented, and the nature and cause of the event in writing within *** after
the notifying Party or its Project Manager becomes aware, through the exercise
of reasonable diligence, of the event of Force Majeure. The Party affected by an
event of Force Majeure shall provide the other Party with weekly updates
(a) estimating its expected duration, the cost of any remedial action, and the
probable impact on the performance of its obligations hereunder, (b) of the
actions taken to remove or overcome the event of Force Majeure and (c) of the
efforts taken to mitigate or limit damages to the other Party. The Party
affected by an event of Force Majeure shall also provide written notice to the
other Party when it ceases to be so affected.

9.3 Suspension; Termination Due to Force Majeure. If any event of Force Majeure
claimed by Contractor delays Contractor’s performance for an aggregate time
period greater than *** consecutive Days, then Owner, in its sole and absolute
discretion, shall have the right to terminate this Agreement (or the affected
portion of the Work) without penalty in accordance with Section 23.7. If any
event of Force Majeure claimed by Owner delays Contractor’s performance of
substantially all of the Work for an aggregate time period greater than ***
consecutive Days, then Contractor, in its sole and absolute discretion, shall
have the right to suspend performance and demobilize under this Agreement
without penalty in accordance with Section 23.7. If any event of Force Majeure
claimed by Owner delays Contractor’s performance of substantially all of the
Work in any *** time period for an aggregate time period greater than *** Days,
then Contractor, in its sole and absolute discretion, shall have the right to
terminate this Agreement without penalty in accordance with Section 23.7.

 

10. MECHANICAL COMPLETION; PERFORMANCE TESTING; SUBSTANTIAL COMPLETION; FINAL
COMPLETION

10.1 Mechanical Completion Inspection. At least thirty (30) Days prior to the
date upon which Contractor expects to achieve Mechanical Completion, Contractor
shall notify Owner in writing thereof and shall take necessary measures to allow
a preliminary inspection of the Facility to be conducted by Owner and its
representatives. Contractor shall include with such notice documents and
information prudent or convenient for Owner to determine whether Mechanical
Completion is achieved. If Owner notifies Contractor of any deficiencies in the
Work, Contractor shall immediately remedy such deficiencies as part of the ***
and provide Owner with the relevant documentary evidence of the correction.

10.2 Mechanical Completion. “Mechanical Completion” shall be deemed to have
occurred upon satisfaction of all of the following conditions:

(a) All materials, equipment and systems related to the safe start-up and
testing of the Facility shall have been constructed and installed in accordance
with this Agreement, including the Specifications and applicable Laws, and in a
manner that does not void any warranties, and the Equipment and Owner Equipment
for the Facility shall be mechanically and electrically sound, all required
pre-operational testing for the Facility shall have been satisfactorily
completed, and all

 

31



--------------------------------------------------------------------------------

systems for the Facility shall have been checked for alignment, lubrication,
rotation and hydrostatic and pneumatic pressure integrity;

(b) All systems and components for the Facility shall have been flushed and
cleaned out as necessary, and the Equipment and Owner Equipment for the Facility
shall be ready to support the commencement of Performance Testing for the
Facility;

(c) The Parties shall have agreed upon the Testing Procedures for the Facility;

(d) The Equipment and Owner Equipment for the Facility shall be capable of being
tested in accordance with Exhibit A-2 without damage thereto or any other
portion of the Facility or to any property or injury to any Person and in
compliance with all applicable Laws and all permits and licenses required by
such Laws;

(e) Contractor shall have provided the applicable Documentation that is needed
to start-up, operate and maintain the Facility (including the O&M Manuals),
which Documentation shall have been approved, in the reasonable determination of
Owner, as adequate for the start-up, operation and maintenance of the Facility
(such approval not to be unreasonably withheld or delayed);

(f) Contractor shall have provided the training of Owner’s personnel and
representatives as required by Exhibit A-1 for operation of the Facility; and

(g) Contractor shall have delivered to Owner a certificate signed by Contractor
certifying that all of the preceding conditions in this Section 0 have been
satisfied.

Contractor shall not commence Performance Testing for the Facility until all of
the above conditions for Mechanical Completion have been satisfied and
Contractor shall have provided the required prior notice to Owner of the
applicable Performance Testing and given Owner an opportunity to attend.

If Contractor is unable to satisfy any of the foregoing conditions as a result
of any event or circumstance for which neither Contractor nor any Subcontractor
is responsible, the improper performance of any Owner Equipment or any other
fault of any supplier of any Owner Equipment, and Contractor has complied with
its obligations relating to such Owner Equipment in accordance with
Section 3.1(a)(ii), Contractor shall be entitled to a Change Order providing, at
Owner’s election, that such condition is deemed to have been satisfied (but only
to the extent Contractor is unable to satisfy such condition) or for *** and the
Schedule or otherwise as may be reasonable under the circumstances.

10.3 Performance Testing. As soon as reasonably practicable following Mechanical
Completion and after providing Owner at least five (5) Business Days prior
written notice (unless Owner agrees to a shorter notice period or regulatory
requirements necessitate a longer notice period), Contractor shall commence
Performance Testing of the Facility, which Performance Testing shall be
completed in accordance with Exhibit A-2. Owner and its agents, representatives
and invitees, including any independent third party inspector and any of its
other contractors for the Project or their respective agents, representatives
and invitees, shall have the right to attend and witness the Performance
Testing. After the completion of Performance Testing for the Facility,
Contractor shall determine and submit to Owner, in writing and electronically,
the raw data and completed results of such Performance Testing, together with a
comparison of such results to the applicable Performance

 

32



--------------------------------------------------------------------------------

Guarantees and a statement whether such results satisfy the applicable
Performance Guarantees. By submitting such raw data and completed results,
Contractor represents that such raw data, and the conversion of such raw data
into the test results, is accurate.

10.4 Satisfaction of Performance Testing. Within *** Days after it receives the
results for all of the Performance Testing for the Facility, including the
underlying raw data and other information required by Section 10.3, Owner shall
respond in writing to Contractor stating whether (a) such Performance Testing
was performed according to the Testing Procedures, and (b) the results of such
Performance Testing satisfied the applicable Performance Guarantees, or, if
Owner does not believe that is the case, Owner shall provide its reasons. Upon
its receipt of any such response from Owner that is not in the affirmative,
Contractor shall promptly take whatever action shall be necessary to cure the
defect in such Performance Testing, adjust or modify any of the Equipment, or
require adjustment or modification of Owner Equipment in accordance with
Section 3.1(a)(ii), or otherwise in order to satisfy the applicable Performance
Guarantees so noted by Owner and shall promptly repeat such Performance Testing
in accordance with Section 10.3 and this Section. If, following such Performance
Testing, either: (a) Owner agrees that the applicable Performance Guarantees
have been satisfied and that such Performance Testing was performed according to
the Testing Procedures, (b) the failure to meet any applicable Performance
Guarantee is attributable to the performance of Owner Equipment (other than due
to Contractor’s failure to fulfill its obligations set forth in Section 3.1(a)),
or (c) Owner fails to respond within the time period set forth above, then the
applicable Performance Guarantees shall be deemed to have been satisfied on the
date of completion of such Performance Testing for the purposes of calculating
the applicable Delay Liquidated Damages. Notwithstanding anything in this
Article to the contrary, no agreement, confirmation, statement or otherwise of,
or the lack thereof from, Owner relating to whether such Performance Testing was
performed according to the Testing Procedures or whether the results of such
Performance Testing satisfied the applicable Performance Guarantees shall
relieve Contractor of any of its obligations under this Agreement. All costs
that Contractor incurs in satisfying its obligations under this Article are part
of the ***, except that Contractor shall be reimbursed through a Change Order
for additional costs it may incur due to defects in Owner Equipment that are not
the result of Contractor’s failure to comply with the requirements set forth in
this Agreement or damage to Equipment included in the Facility that was not the
fault of Contractor or any Subcontractor, including for any repeat Performance
Testing and the consumables and spare parts associated therewith.

10.5 Substantial Completion Punch List. Prior to Substantial Completion,
Contractor shall submit to Owner, for Owner’s review and approval (not to be
unreasonably withheld or delayed), the Substantial Completion Punch List.
Following review and approval of such Substantial Completion Punch List,
Contractor shall work diligently to complete all items contained thereon in a
timely manner in accordance with this Agreement.

10.6 Substantial Completion. “Substantial Completion” shall be deemed to have
occurred upon satisfaction of all of the following conditions:

(a) Mechanical Completion shall have been achieved;

(b) The Facility shall be capable of being operated in accordance with the
Specifications without damage thereto or to any property or injury to any Person
and in compliance with all Owner Permits, Laws and orders of all Government
Authorities then in effect;

 

33



--------------------------------------------------------------------------------

(c) Contractor shall have performed Performance Testing for the Facility and the
results of such Performance Testing shall have satisfied the applicable Minimum
Performance Guarantees, all according to the applicable Testing Procedures and
the requirements of Article 10;

(d) Contractor shall have completed the performance of the Services according to
all of the provisions of this Agreement, with the exception of those items
specified in the Substantial Completion Punch List, which Contractor shall have
prepared and for which Contractor shall have received approval from Owner (such
approval not to be unreasonably withheld or delayed);

(e) Contractor shall have delivered to Owner all Documentation that Contractor
is required to deliver to Owner pursuant to Exhibit A-3; and

(f) Contractor shall have delivered to Owner a certificate signed by Contractor
certifying that all of the preceding conditions in this Section have been
satisfied.

Upon satisfaction of all of the foregoing conditions for Substantial Completion,
Owner shall accept the Facility, subject to Final Completion according to this
Article 10, by delivering to Contractor notice of that acceptance promptly, and
Contractor shall turn over risk of loss and care, custody, control and operation
of the Facility to Owner. For the purposes of calculating Liquidated Damages,
the date upon which Contractor submits the certifying notice required by this
Section 10.6 (if such notice is accurate) shall be deemed the Substantial
Completion Date.

If Contractor is unable to satisfy any of the foregoing conditions as a result
of any event or circumstance for which neither Contractor nor any Subcontractor
is responsible or as a result of the improper performance of any Owner Equipment
or any other fault of any supplier of any Owner Equipment and Contractor has
complied with its obligations relating to such Owner Equipment in accordance
with Section 3.1(a)(ii), Contractor shall be entitled to a Change Order
providing, at Owner’s election, that such condition is deemed to have been
satisfied (but only to the extent Contractor is unable to satisfy such
condition) or for *** and the Guaranteed Substantial Completion Date or
otherwise as may be reasonable under the circumstances.

10.7 Final Completion. “Final Completion” shall be deemed to have occurred upon
satisfaction of all of the following conditions:

(a) Contractor shall have achieved all conditions for Substantial Completion;

(b) Contractor shall have completed all Performance Testing and either (i) all
Performance Guarantees shall have been satisfied according to the Testing
Procedures, or (ii) Contractor shall have satisfied all of the Make Right
Performance Guarantees and shall have satisfied its Performance Liquidated
Damage obligations as required by Section 12.2 for those Performance Guarantees
that allow a performance buy-down;

(c) The performance of the Services (except for Services relating to any
warranty Work) shall be one hundred percent (100%) complete, including the
completion (or buying down) by Contractor of all items on the Substantial
Completion Punch List in accordance with this Agreement;

(d) Contractor shall have delivered to Owner the Documentation that Contractor
is required to deliver to Owner pursuant to Exhibit A-3 dated as of the Final
Completion Date;

 

34



--------------------------------------------------------------------------------

(e) There shall exist no Contractor Default and no event which, with the passage
of time or the giving of notice or both, would be a Contractor Default; and

(f) Contractor shall have delivered to Owner a certificate signed by Contractor
certifying that all of the preceding conditions in this Section have been
satisfied.

 

11. OWNER’S RIGHT TO OPERATE

11.1 Intentionally Omitted.

11.2 Owner’s Right to Operate Prior to Satisfaction of Performance Guarantees.
If the Facility fails to satisfy the Performance Guarantees during the
Performance Testing or fails to achieve Substantial Completion by the Guaranteed
Substantial Completion Date and the Facility can be operated in compliance with
applicable Laws, Owner, in its sole discretion, shall have the right nonetheless
to operate the Facility and shall give Contractor written notice of its
decision. If Owner elects to operate the Facility and, during such time, does
not permit Contractor to cure the Defects necessary to satisfy the Minimum
Performance Guarantees, then the Guaranteed Substantial Completion Date and
Guaranteed Final Completion Date (if such dates have not passed) shall be
extended on an equitable basis until such time as Owner tenders the Facility to
Contractor for further Services and Performance Testing, and Contractor shall be
entitled to a Change Order for equitable schedule and/or price adjustment. Owner
shall bear the risk of loss during such time as it operates the Facility.
Owner’s operation of the Facility under this Section shall not reduce
Contractor’s obligations under this Agreement, including Contractor’s obligation
to cause the Facility to satisfy the Specifications and applicable Performance
Guarantees, except for normal wear and tear and operation not in accordance with
the Specifications or Prudent Industry Practices. Notwithstanding anything to
the contrary, if Owner elects to operate the Facility for more than *** as
contemplated in this Section 11.2, and such election to operate prevents
Contractor from proceeding timely with curing any Defects during such operating
time, then the degradation curves set forth in Exhibit A-2 shall apply.

12. ***

12.1 ***

12.2 ***

12.3 ***

12.4 Payment. The *** specified in Sections 12.1 and 12.2, if owing following
the application of the provision of Section 12.3, shall be due and payable ***
written demand by Owner. *** that remain unpaid after the expiration of such
ten-Day period shall bear interest at the Prime Interest Rate plus 4% per annum
or the highest rate allowed by applicable Law, whichever is less. Any ***
disputed by Contractor and determined to be payable pursuant to the resolution
of such dispute in accordance with this Agreement shall also bear interest from
the expiration of the ten-Day period referred to above at the Prime Interest
Rate plus 4% per annum or the highest rate allowed by applicable Law, whichever
is less. Notwithstanding the assessment of interest, and in addition to its
other rights and remedies, Owner shall have the right to offset the amount of
any *** plus interest against any amounts due or that may become due to
Contractor under this Agreement. Any amounts of *** determined to be wrongfully
assessed against Contractor by Owner shall bear interest, from

 

35



--------------------------------------------------------------------------------

the time such amounts were paid by Contractor or offset by Owner, at the Prime
Interest Rate plus 4% per annum or the highest rate allowed by applicable Law,
whichever is less.

 

13. WARRANTY

13.1 Services Warranty Period. Contractor warrants that all Services will be
performed in a professional and workmanlike manner, will conform to the
requirements of this Agreement, including the requirements set forth in
Section 3.1(a)(ii), and will reflect competent professional knowledge and
judgment for a period commencing on the date such Service was performed and
ending *** after the Substantial Completion Date (the “Services Warranty
Period”), provided that the Services Warranty Period for each Service performed
with respect to the Substantial Completion Punch List shall commence upon
Contractor’s completion of, and Owner’s acceptance of, such Service and shall
continue for a period of *** thereafter or after the Substantial Completion
Date, whichever is later.

13.2 Equipment Warranty Period. Contractor warrants that the Equipment furnished
to Owner will be free from Defects in workmanship and material and will conform
to this Agreement, including the Specifications, for a period of *** from
Substantial Completion (the “Equipment Warranty Period”), provided that the
Equipment Warranty Period for each item on the Substantial Completion Punch List
shall commence upon Contractor’s completion of, and Owner’s acceptance of, the
particular Substantial Completion Punch List item and shall continue for a
period of *** thereafter or after the Substantial Completion Date, whichever is
later. In addition, to the extent the Owner and Contractor negotiate an
equipment warranty period with a Subcontractor that exceeds the time periods set
forth herein, Contractor shall assign for the benefit of the Owner any such
warranty period that exceeds the *** period.

13.3 Extension of Warranty Periods. If a Defect (as defined in Section 13.4) is
discovered within the applicable Warranty Period and such Defect is not cured to
the reasonable satisfaction of Owner, then the applicable Warranty Period shall
be extended to the *** of the date such Defect was corrected, but only with
respect to the Equipment or Service that was the subject of such Defect. In no
event shall any Services Warranty Period or Equipment Warranty Period extend
beyond *** from the Substantial Completion Date.

13.4 Defects. If, within the Services Warranty Period or Equipment Warranty
Period, as applicable, breaches or failures of the foregoing warranties
(“Defects”) are discovered by Owner or Contractor, Contractor shall commence,
within a timely manner upon being discovered or upon notice from Owner, to
correct, and diligently and continually prosecute measures which are reasonably
calculated to correct, such Defects, including re-performance or re-provision of
any affected portion of the Work and repair of any resulting damage, and shall
demonstrate to Owner’s reasonable satisfaction that such Defects have been
properly corrected. The Parties shall use commercially reasonable efforts to
coordinate performance of warranty Work at a time responsive to and consistent
with Owner’s interest in the efficient operation of its business and so as to
minimize revenue loss to Owner and to avoid disruption of Owner’s operations at
the Facility. Contractor shall be responsible for all inspection, removal,
packaging, transportation, installation, and consulting for the correction of
Defects. Owner shall provide Contractor with reasonable access at the Site to
correct Defects. All costs of correcting Warranty Defects shall be treated ***.
All such Warranty costs shall be ***.

 

36



--------------------------------------------------------------------------------

13.5 Responsibility for Warranty Work. Contractor shall have primary liability
with respect to the warranties in this Agreement other than for the Owner
Equipment, whether or not any Defect or other matter is also covered by a
warranty of a Subcontractor, and Owner need only look to Contractor for
corrective action. In addition, Contractor’s warranties shall not be restricted
in any manner by any warranty of a Subcontractor, and the refusal of a
Subcontractor to provide or honor a warranty or to correct defective, deficient
or nonconforming Work shall not excuse Contractor from its liability on its
warranties to Owner. Contractor shall have no responsibility to perform any
warranty Work with respect to Owner Equipment unless any Defect with respect to
such Owner Equipment is attributable to Contractor’s failure to comply with the
requirements set forth in Section 3.1(a).

13.6 Title Warranty. Contractor warrants that it shall provide to, and,
effective as of the applicable date set forth in Section 22.1, hereby assigns
and transfers to, Owner good, marketable and exclusive title to the paid-up
Equipment, free and clear of all Liens; provided, however, that Contractor shall
not be required to assign and transfer to Owner good, marketable and exclusive
title to certain intellectual property to be licensed to Owner as provided in
Article 19. Contractor represents and warrants that it has the right to grant
the license rights granted by Contractor herein. In the event of any
nonconformity with or breach of this Section, Contractor shall, at its own
expense, promptly, and in any event within thirty (30) Days thereof, remove any
Lien on any of such Equipment or otherwise provide Owner good, marketable and
exclusive title to such Equipment, free and clear of all Liens, or, as the case
may be, provide Owner the license rights purported to be granted by Contractor
herein; provided, that, if Contractor is unable within such thirty (30) Day
period to remove such Lien, Contractor may post a bond in an amount (and
otherwise in form and substance) reasonably acceptable to Owner so long as
Contractor continues to use all commercially reasonable efforts to remove such
Lien as promptly as practicable. This Section shall survive the expiration,
cancellation or termination of this Agreement.

13.7 Intellectual Property Warranty. Contactor represents and warrants that the
Services performed by Contractor or its Subcontractors, the Equipment and the
Documentation, or any part of any of the foregoing, will not infringe or
constitute a misappropriation of any right of any third party, including any
copyrights, mask work rights, patent rights, trademark rights, trade secret
rights or confidentiality rights.

13.8 Warranty Assistance. During the Warranty Periods, Owner shall, without cost
to Contractor: (a) provide Contractor reasonable working access (subject to such
restrictions and conditions as Owner may have instituted generally for its
contractors) to the Site to remove, disassemble, replace and reinstall any
Equipment with respect to which a Defect exists; (b) remove any material or
structures not provided or installed by Contractor; and (c) provide Contractor
reasonable access to Facility personnel as are reasonably necessary to assist
Contractor in the performance of its warranty obligations.

13.9 Conditions of Warranty. To the extent that Contractor shows that any
failure by Contractor to meet the foregoing warranties is the result of
(a) Owner’s failure to maintain the Equipment furnished in a reasonable manner
or in accordance with any reasonable Contractor requirements conveyed to Owner,
(b) Owner’s failure to operate the Equipment within its rating or to operate and
maintain the Equipment in a reasonable manner consistent with equipment vendors’
instructions, (c) Owner subjecting the Equipment to abuse or misuse, or
(d) normal wear and tear or corrosion inherent in the operation of the Facility,
then, to that extent, Contractor shall be excused for said failure.

 

37



--------------------------------------------------------------------------------

13.10 Exclusive Warranties. THE WARRANTIES SET FORTH IN THIS AGREEMENT ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES WHETHER STATUTORY, EXPRESS, OR
IMPLIED (INCLUDING ALL WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, AND ALL WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE
OF TRADE). Correction of Defects in the manner and within the period of time
provided herein shall constitute complete fulfillment of all of the liabilities
of Contractor with respect to such Defect, whether the claims by Owner are based
in contract, in tort (including negligence and strict liability), or otherwise.

 

14. INDEMNIFICATION

14.1 Contractor’s Indemnity. Contractor shall indemnify and hold harmless Owner,
its parents and Affiliates, and their respective partners, shareholders,
members, agents, employees, officers, directors and lenders (collectively, the
“Owner Indemnitees”) from and against:

(a) any and all Third Party Claims and all damages, liabilities, losses, costs
and expenses associated therewith (including attorneys’ fees and other
professionals’ fees) for any injury of or death to persons, damage to or
destruction of third party property, contamination of the environment or injury
to natural resources, whether contractual, in tort, or as a matter of strict
liability or liability imposed by Law, to the extent any of the foregoing arise
out of the negligent or willful or wanton acts or omissions of Contractor, any
Subcontractor or any of their respective employees, agents or third parties over
which either has reasonable control during the performance of the Services, and

(b) any and all claims, demands or causes of action of every kind and character
by any Person and all damages, liabilities, losses, costs and expenses
associated therewith (including attorneys’ fees and other professionals’ fees)
for:

(i) any violation or alleged violation of Laws by Contractor, any Subcontractor
or any of their respective employees, agents or third parties over which either
has reasonable control (unless caused by Owner, any of Owner’s Affiliates or
subcontractors, or any of their respective employees or agents or third parties
over which any of them has control);

(ii) any action taken by Contractor, any Subcontractor or any of their
respective employees, agents or third parties over which either has reasonable
control, which action results directly in Owner violating any Law; or

(iii) any prohibited assignment by Contractor of this Agreement.

14.2 Owner’s Indemnity. Owner shall indemnify and hold harmless Contractor, its
parents and Affiliates and their respective partners, shareholders, members,
agents, employees, officers, directors, and lenders (collectively, the
“Contractor Indemnitees” and, together with the Owner Indemnitees, collectively
the “Indemnified Parties” and individually an “Indemnified Party”) from and
against:

(a) any and all Third Party Claims and all damages, liabilities, losses, costs
and expenses associated therewith (including attorneys’ fees and other
professionals’ fees) for any injury of or death to persons, damage to or
destruction of third party property, contamination of the environment or injury
to natural resources, whether contractual, in tort, or as a matter of strict
liability or liability imposed by Law, to the extent any of the foregoing arise
out of the negligent or willful or wanton

 

38



--------------------------------------------------------------------------------

acts or omissions of Owner or any of its employees, agents or third parties over
which it has reasonable control during the performance of the Services; and

(b) any and all claims, demands or causes of action of every kind and character
by any Person and all damages, liabilities, losses, costs and expenses
associated therewith (including attorneys’ fees and other professionals’ fees)
for:

(i) any violation or alleged violation of Laws by Owner, its employees or agents
or third parties over which it has control (unless directly caused by
Contractor, any of Contractor’s Affiliates, any Subcontractor, or any of their
respective employees or agents or third parties over which any of them has
control);

(ii) any prohibited assignment of this Agreement by Owner; or

(iii) any pre-existing Hazardous Materials.

14.3 Intellectual Property Indemnity. Contractor shall, at its own
non-reimbursable expense, defend, indemnify and hold harmless Owner Indemnitees
against any and all damages, liabilities, losses, costs and expenses (including
attorneys’ fees and other professionals’ fees) associated with any claims, suits
or proceedings brought against any of the Owner Indemnitees based on an
allegation that any Services performed by Contractor or its Subcontractors, the
Facility, the Documentation or the Equipment, or any part thereof, or use
thereof, constitutes an infringement or misappropriation of any right of any
third party, including any copyrights, mask work rights, United States patent
rights, trademark rights, trade secret rights, confidentiality rights or other
property rights, if Contractor is notified promptly in writing and given
authority, information, and assistance for the defense or settlement of such
claim suit or proceeding. Contractor will not be responsible for any settlement
of such suit or proceeding made without its written consent. Contractor shall
obtain Owner’s written consent, which may be withheld in Owner’s sole
discretion, prior to entering into any settlement of any such claim suit or
proceeding that does not include a complete liability release for all Owner
Indemnitees or that would prohibit or restrict use of any part of the Facility,
the Documentation or the Equipment by any Owner Indemnitees. If the use of the
Facility, the Documentation or the Equipment, or any part thereof, as a result
of any such claim, suit or proceeding is held to constitute infringement, and
its use by any of the Owner Indemnitees is enjoined, Contractor shall, at its
option and its own non-reimbursable expense, either: (i) procure for such Owner
Indemnitees the right to continue using the Facility, the Documentation or the
Equipment, or any part thereof to the full extent provided herein; (ii) replace
same with substantially equivalent non-infringing Facility, Documentation or
Equipment or parts thereof acceptable to Owner; or (iii) modify same in a manner
acceptable to Owner and in conformance with the functional requirements of this
Agreement so it becomes non-infringing. Contractor shall flow down the
requirements of this Section 14.3 and make Owner direct beneficiary of the
indemnification obligation in its subcontracts with all Major Subcontractors.
Notwithstanding anything to the contrary, Contractor’s obligations under this
Section 14.3 shall not apply to the Owner Equipment or any manuals or other
documentation provided by the supplier of the Owner Equipment.

14.4 Indemnity Procedures for Third Party Claims.

(a) In the event of a Third Party Claim with respect to which an Indemnified
Party has a claim for indemnification under this Article, then the Indemnified
Party must notify the indemnifying Party thereof in writing of the existence of
such Third Party Claim and must deliver copies of any

 

39



--------------------------------------------------------------------------------

documents served on the Indemnified Party with respect to such Third Party
Claim; provided, however, that any failure to notify the indemnifying Party or
deliver such copies will not relieve the indemnifying Party from any obligation
hereunder unless (and then solely to the extent that) the indemnifying Party is
materially prejudiced by such failure.

(b) The indemnifying Party shall have the right to conduct and control, through
counsel of its own choosing, reasonably acceptable to the Indemnified Party, any
Third Party Claim; provided, however, that (i) if requested by the Indemnified
Party, the indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the indemnifying Party will
have the financial resources to defend against the Third Party Claim and fulfill
its indemnification obligations hereunder, (ii) the Indemnified Party may, at
its election, participate in the defense thereof at its sole cost and expense
and (iii) if (A) the indemnifying Party shall fail to defend any Third Party
Claim, (B) the Parties mutually agree in writing to allow the Indemnified Party
to assume the defense of such Third Party Claim and forego any indemnity claimed
under this Article, (C) in the reasonable opinion of legal counsel for the
Indemnified Party, such Third Party Claim involves the potential imposition of
criminal liability on the Indemnified Party, its directors, officers, employees
or agents, (D) in the reasonable opinion of legal counsel for the Indemnified
Party, the Third Party Claim involves, or is likely to involve, any claim by any
Government Authority or (E) in the reasonable opinion of legal counsel for the
Indemnified Party, an actual or potential conflict of interest exists where it
is advisable for such Indemnified Party to be represented by separate counsel,
then the Indemnified Party shall be entitled to control and assume
responsibility for the defense of such Third Party Claim, at the cost and
expense of the indemnified Party. The indemnifying Party may, in any event,
participate in such proceedings at its own cost and expense.

(c) The indemnifying Party, in the defense of any such litigation, other
proceeding or other claim, shall have the right in its sole discretion to settle
such Third Party Claim only if (i) such settlement involves only the payment of
money and execution of appropriate releases of the Indemnified Party and its
Affiliates, (ii) there is no finding or admission of any violation of Law, and
(iii) the Indemnified Party or its Affiliates will have no liability with
respect to such compromise or settlement. Otherwise, no such Third Party Claim
shall be settled or agreed to without the prior written consent of the
Indemnified Party. The Indemnified Party and the indemnifying Party shall fully
cooperate in good faith in connection with such defense and shall cause their
legal counsel, accountants and affiliates to do so, and shall make available to
the other Party all relevant books, records, and information (in such Party’s
control) during normal business hours, and shall furnish to each other such
other assistance as the other Party may reasonably require in connection with
such defense, including making employees of the Indemnified Party available to
testify and assist others in testifying in any such proceedings.

 

15. INSURANCE

15.1 *** Builder’s Risk

(a) ***

(b) ***

(c) *** shall be in the name of the Owner. Contractor, its Affiliates and its
Subcontractors *** shall be included as an additional insured.

 

40



--------------------------------------------------------------------------------

(d) ***, Contractor (and its Subcontractors) shall be responsible for
deductibles up to *** per occurrence for all other real property and tangible
personal property (except up to *** per occurrence for start-up and testing of
all Equipment) at the Site ***.

(e) *** shall, and shall cause its underwriters to, waive subrogation against
*** and its *** on such *** insurance policy except for any claims or matters in
which the Equipment warranty or the Services warranty provided by *** hereunder
are involved. It is further agreed that *** may elect to ***. In the event that
*** elects to self-insure *** shall waive its right to recover the cost to
repair or replace such loss or damage from *** in excess of the deductible and
to the extent that coverage would have been available had Owner obtained the
foregoing *** insurance policy. Should a loss be sustained at the Site and in
the course of construction to property that is to be incorporated into the
Project, *** shall replace or repair such loss or damage in accordance with the
terms of this Agreement, and *** shall be reimbursed for all such costs plus the
cost of extended overhead (including for home office costs and procurement
costs). *** shall act on behalf of ***, for the purpose of adjusting any loss
***.

15.2 ***

(a) ***. Within *** of the Amendment Date, until Final Completion, *** and
without limiting its indemnity obligations under this Agreement, Contractor
shall establish a ***, and shall, for all tiers who have enrolled or shall
enroll in the ***, procure, maintain and pay the premiums for ***:

 

Type

  

Coverage Amount

(a)     Workers’ Compensation including U.S. Longshoremen’s and Harbor Workers
Act Coverage or other required coverage as appropriate and including b) below

   Statutory

(b)    Employers Liability

   *** each accident; *** each employee disease; *** policy limit disease

 

41



--------------------------------------------------------------------------------

Type

  

Coverage Amount

(c)     Commercial General Liability Insurance shall be written ISO occurrence
Form (CG 00 01 10 01) or equivalent and must include the following:

 

•   Products Liability/Completed Operations for *** beyond Final Completion

 

•   Coverage for all premises and operations. The policy shall be endorsed to
provide the Designated Construction Project(s) General Aggregate Limit
Endorsement (ISO CG 2503, Ed 03/97)

 

•   If Work to be performed includes construction or demolition operations
within 50 feet of any railroad property and affecting any railroad bridge or
trestle, tracks, road-beds, tunnel, underpass or crossing, then such policy will
include a Railroad’s Contractual Liability Endorsement (ISO CG 2417, Ed 01/96);

 

•   Coverage for demolition and removal of any building or structure, collapse,
explosion, blasting, excavation and damage to property below the surface of the
ground (XCU coverage).

 

•   Hazard and Personal Injury, with Employee Exclusion and Contractual
Exclusion Deleted

   *** per occurrence with *** aggregate project specific (with dedicated
coverage amounts fully available to any obligation under this Agreement)

(d)     Umbrella/Excess Liability Insurance following form and excess of
coverages in sections a, b and c above.

 

Hired and Non-Owned automobile coverage added via endorsement for Owner and
Contractor

   *** project specific per occurrence and aggregate (with dedicated coverage
amounts that are fully available to any obligations under this Agreement)

(b) ***. Owner shall have authority to exclude any Subcontractor ***, such
decision not to be unreasonably delayed or withheld. Until (a) ***, and (b) ***,
for all such Subcontractors who *** but who are engaged to perform any Service
under this Agreement, Contractor shall itself obtain

 

42



--------------------------------------------------------------------------------

and maintain and shall obtain and maintain a certificate of insurance from such
Subcontractor evidencing that its Subcontractors have obtained and will maintain
and keep in full force and effect, as part of the ***, Workers Compensation,
Employers Liability, General Liability and Excess Liability insurance in the
amounts and per the requirements listed in Section 15.2(a) above and that meet
the requirements of Section 15.2(c) and Section 15.4 below. Such insurance will
defend and indemnify Contractor, such Subcontractor, and Owner and their
respective trustees, directors, officers, partners, agents, representatives, and
employees from claims of the type and minimum limits as set forth in
Section 15.2(a) above.

(c) ***. All of the above-referenced insurance coverages in (a) and (b) above
and the additional insurance coverages as required from time to time as noted in
Section 15.3 below (which are for loss exposure other than Workers Compensation,
General Liability, Employers Liability and Excess Liability) shall be in forms
approved by Owner (which approval evaluation shall not be unreasonably withheld
or delayed) and with insurance companies approved to do business in the State
that have (and shall maintain during the applicable policy period) a minimum
A.M. Best rating of A-VII. The insurance shall be maintained until ***, except
for Products Liability/Completed Operations coverage, which shall be maintained
for *** beyond such date. ***. Liability insurance coverage limits set forth
herein are minimums, and dedicated to Services performed for Owner related to
the Project.

15.3 Contractor’s and Subcontractor’s Standard Insurance Requirements. *** of
any tier, and whether ***, shall comply with all insurance requirements in
subsections (a) through (g) below ***:

 

Type

  

Coverage Amount

(a)     Automobile, Bodily Injury and Property Damage Liability insurance on ISO
form (CA 00 01 10 01) or equivalent. Must include coverage for the following:
(1) owned motor vehicles; (2) hired motor vehicles; (3) other non-owned
vehicles; and (4) coverage for certain railroad operations CA2070 10/01.

   *** per occurrence

(b)     All Risk Contractor’s Equipment Insurance covering owned, used, and
leased equipment required to perform the Work. Contractors or Subcontractors may
elect to self insure such exposure if approved in writing by Owner, which
approval shall not be unreasonably withheld or delayed.

  

(c)     Workers Compensation and Employers Liability Insurance covering Off-Site
Activities Only (if enrolled in the CCIP, otherwise no site limitation), and
having North Carolina Statutory Limits with All States coverage including U.S.
Longshoremen’s and Harbor Workers Act Coverage as appropriate and Employer’s
Liability Limits.

  

*** Each Accident Bodily Injury by Disease

 

*** Policy Limit Bodily Injury by Disease.

 

*** Each Disease Bodily Injury by Disease.

(d)     Commercial General Liability Insurance covering

   *** per occurrence, *** Annual

 

43



--------------------------------------------------------------------------------

Type

  

Coverage Amount

Off-Site Activities Only (if enrolled in the CCIP, otherwise no site
limitation).

   Aggregate.

(e)     If aircraft are used in performance of the Services, Contractor shall
provide or cause the operators of Aircraft to provide Aircraft Liability
Insurance

   *** combined single limit

(f)      If Ocean Cargo Shipments are made, Contractor shall provide Open Cargo
Insurance

   The maximum value of shipment, including packing, freight duties, and fees

(g)     If performing any design, engineering or architectural Services,
Professional Liability Insurance (also known as errors and omissions insurance),
which shall insure Contractor’s/Subcontractor’s liability arising out of or
relating to any design, engineering or architectural Services.

   *** project specific limit with reporting requirements for claims made forms
of *** after Final Completion.

Prior to beginning Work at the Site, Contractor shall obtain from each
Subcontractor of every tier industry standard ACORD (or other Owner approved
form) certificates evidencing the above coverages and shall make available such
certificates to Owner’s designated insurance administrator upon request. All
coverages and certificates further shall show Owner as an additional insured
(except Worker’s Compensation). All insurance coverage (except Professional
Liability, if any) shall include a waiver of subrogation rights by the insurer
against Owner.

15.4 General Insurance Requirements.

(a) The provisions of Section 15.2 and Section 15.3 above do not modify or
change any responsibility of Contractor or its Subcontractors as stated
elsewhere in this Agreement. Owner assumes no responsibility for the solvency of
any insurer to settle any claim. The insurance requirements herein are separate
and apart from and in no way limit Contractor’s Indemnity as stated in
Section 14 of this Agreement. Anything herein to the contrary notwithstanding,
the liabilities of Contractor under this Agreement shall survive and not be
terminated, reduced or otherwise limited by any expiration or termination of
insurance coverages. Neither approval nor failure to disapprove insurance
furnished by Contractor shall relieve Contractor from responsibility to provide
insurance as required by this Agreement. No policy shall contain an exclusion
that it would not respond to cover losses for damages to any Owner pre-existing
property. All policies of insurance required in Section 15.2 and Section 15.3
above shall be endorsed or shall otherwise provide that Contractor’s insurance
shall be primary with respect to Contractor’s acts or omissions and not be in
excess of, or contributing with, any insurance maintained by Owner (other than
any Builders Risk as provided in this Agreement). Owner and its successors and
assigns shall be named as additional insureds for their imputed liability as a
result of Contractor’s negligent operations hereunder, using ISO additional
insured (CG 20 10) or equivalent, under all policies of liability insurance to
be maintained by Contractor (except Worker’s Compensation Insurance and
Professional Liability). The liability policies of insurance shall be endorsed
or shall otherwise include a severability of interest. The

 

44



--------------------------------------------------------------------------------

policies set forth in this Article shall each contain a provision that coverages
afforded under the policies will not be cancelled, renewed or materially
modified unless at least *** prior written notice via certified United States
mail has been given to Contractor and Owner or to any other entities as herein
or hereinafter required, at the address so provided to the insurance company.
All insurance required by this Article shall be provided by companies reasonably
acceptable to Owner and that have (and shall maintain during the applicable
policy period) an AM Best Rating of A- VII or higher. Certificates shall be
provided to Owner on industry standard ACORD or Owner approved form showing such
coverage in full force and effect shall be delivered to Owner within *** of the
Amendment Date, within *** of each policy renewal or change and from time to
time thereafter, as may be requested by Owner. All policies shall include
waivers of any right of subrogation of the insurers there under against Owner
and its successors and assigns using standard ISO forms or equivalent. The
existence of any self-insured retentions (SIRS) over which the required policies
apply must be disclosed to and approved by Owner, such approval not to be
unreasonably withheld or delayed. Contractor shall provide copies of CCIP
placement and renewal policies and all endorsements to the Owner not later than
*** following placement or renewal.

(b) Contractor shall comply with the conditions stipulated in each of the
insurance policies. None of the insurance coverage required hereunder shall be
on “claims-made” forms, except Professional Liability. Coverage amounts must be
fully available to any obligations under this Agreement (not eroded by any other
project or agreement) and apply on an annual basis. CCIP provisions for
excluding Subcontractors must be disclosed and approved by Owner in writing
prior to CCIP effective date.

(c) If any of the Project specific insurance required under this Article shall
be directly or indirectly depleted by *** or more (whether due to payment of
insurance proceeds, creation of a reserve or otherwise) prior to Final
Completion, Contractor shall obtain from the insurer a reinstatement option, if
commercially available at a cost comparable to the original policy cost, to each
such policy at least equal to the depleted amount. *** shall bear the cost of
such option (including the cost associated with the reinstatement). Contractor
shall cause such insurer to send to Owner a notice of such reinstatement and a
copy of the reinstated policy related thereto upon Owner exercising and payment
for the reinstatement.

(d) The insurance policies required by this Article shall allow for occupancy
and utilization of the Facility, the Equipment and the Site by Owner, its
Affiliates and any person reasonably permitted access thereto by Owner.

(e) During the time any Subcontractor is engaged to perform any Service under
this Agreement, Contractor shall obtain a certificate of insurance from such
Subcontractor evidencing that such Subcontractor has obtained, and will maintain
and keep in full force and effect (required only for off-Site Work ***,
otherwise for all Work performed by any Subcontractor), Worker’s Compensation in
statutory amounts, Employer’s Liability, Commercial General Liability,
Automobile Insurance and all other policies reasonably necessary to perform such
Service with adequate coverages and in such amounts in accordance with
Contractor’s normal practices and consistent with Good Industry Practices, and
provide Owner with evidence acceptable to Owner of such coverage, or Contractor
shall maintain such coverage under its own insurance policies ***. Contractor
shall ensure that all Subcontractors obtain and maintain prudent insurance
coverages. All Subcontractor coverages shall waive subrogation rights against
Owner and Contractor. All Subcontractor coverages shall name Owner and
Contractor as additional insureds (except Workers Compensation and Professional
Liability).

 

45



--------------------------------------------------------------------------------

(f) Any certificates of renewal with respect to any insurance policy required to
be maintained by Contractor hereunder shall be delivered to Owner promptly after
renewal. Contractor shall insure that the insurer shall submit a copy of all
receipts for premiums paid to Contractor promptly after payment of such
premiums. Contractor shall be solely responsible for the timely payment in full
of premiums for all insurance required of it hereunder. Should Contractor fail
to provide or maintain any insurance required hereunder, Owner shall have the
right, but not the obligation, to provide or maintain any such insurance, and to
deduct the cost thereof from any amounts due and payable to Contractor, or, in
the event there are no such amounts due and payable, Contractor shall reimburse
Owner for such costs on demand. Contractor shall not unreasonably refuse to
cooperate or to take any actions requested or necessary to prosecute any claims
under any insurance policy required to be maintained by Contractor hereunder.

(g) With respect to ocean marine shipments, Contractor shall obtain at *** prior
to any such shipment, cargo insurance covering “all risks” of loss or damage to
property shipped, components of property shipped, or items contained in or
shipped in or with the property shipped. This coverage is to be written on a
replacement cost basis and in the full insurable value of these items, including
packing and freight charges plus duties and fees. The coverage required by this
paragraph shall continue in effect until appropriate coverage commences at the
Site.

15.5 Insurance Pricing Assumptions. The Parties hereto hereby acknowledge and
agree that the insurance requirements set forth herein are part *** are based
upon the following base assumptions relating to such requirements:
(a) Contractor’s Site payroll and site Work hours provided are based upon the
terms and conditions set forth herein; (b) the total Site Work hours provided
includes all appropriate hours applicable to a “wrap-up” type insurance program,
including direct craft hours, subcontract hours (including F&E hours), field
non-manual hours, start up hours and all applicable indirect, productivity and
escalation adjustments; (c) total Site Work hours excludes hours not applicable
to a “wrap-up” type insurance program, including home office, overtime and
overtime related productivity, bonuses and per diem; (d) total Site payroll is
calculated using bare labor rates and contains no markups, including burdens and
benefits; (e) ***; (f) any additional costs to Owner associated with the
“wrap-up” program for any reason, including changes in market premiums, claims,
losses, deductibles or retentions shall be ***; (g) *** will remain in place
until Final Completion of the project unless agreed to by Owner and
(h) allowance of Owner representative(s) to attend any appropriate *** including
claims status reviews.

 

16. PROJECT CREDIT SUPPORT

16.1 Financial Information. From the Effective Date until Final Completion, the
Guarantor shall deliver to Owner (a) within *** Days following the end of each
fiscal year, a copy of its annual report (or, if there is no such report, a copy
of such report for its parent company) containing audited, consolidated
financial statements for such fiscal year, and (b) within *** Days after the end
of each of its first three fiscal quarters of each fiscal year, a copy of its
quarterly report (or, if there is no such report, a copy of such report for its
parent company) containing unaudited consolidated financial statements for such
fiscal quarter. In all cases, the statements shall be prepared in accordance
with generally accepted accounting principles. To the extent such quarterly
reports are not available, upon the reasonable request of Owner in response to a
credit event in the marketplace, Guarantor shall provide unaudited management
financial information for such fiscal quarter.

16.2 ***

 

46



--------------------------------------------------------------------------------

16.3 ***

 

17. LIMITATION OF LIABILITY

17.1 No Consequential Damages. *** THEREOF, LOSS OF PROFITS OR REVENUES OR THE
LOSS OF USE THEREOF, OR COST OF PURCHASED OR REPLACEMENT POWER.

17.2 *** CONTRACTOR’S AND ITS AFFILIATES’ AND SUBCONTRACTORS’ TOTAL AGGREGATE
LIABILITY TO OWNER UNDER THIS AGREEMENT, WHETHER BASED ON CONTRACT, TORT
(INCLUDING NEGLIGENCE, STRICT LIABILITY OR OTHERWISE), GUARANTEE, WARRANTY OR
OTHERWISE, SHALL NOT EXCEED *** (THE “MAXIMUM LIABILITY AMOUNT”); PROVIDED,
HOWEVER, THE MAXIMUM LIABILITY AMOUNT SHALL NOT APPLY TO, AND NO CREDIT SHALL BE
ISSUED AGAINST THAT LIMITATION FOR (A) A PARTY’S INDEMNITY OBLIGATIONS HEREUNDER
FOR THIRD PARTY CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE, (B) THE PROCEEDS
THAT WOULD BE AVAILABLE, BUT FOR THIS SECTION, FROM INSURANCE THAT A PARTY IS
REQUIRED TO MAINTAIN IN ACCORDANCE WITH THIS AGREEMENT, OR (C) CLAIMS WHICH
ARISE FROM A BREACH OF OBLIGATIONS UNDER ARTICLE 18 OR ARTICLE 19.

 

18. LIENS

18.1 Liens. Contractor shall keep the Facility, the Site, the Equipment, the
Owner Equipment and all other structures and equipment at the Site free from all
Liens (unless such Lien is due to the non-payment by Owner of a Monthly Payment
Invoice which is not the subject of a good faith dispute), and shall promptly
notify Owner of any such Liens.

18.2 Discharge or Bond. Without limiting Contractor’s obligations under
Section 14.1(a), Contractor shall take prompt steps to discharge or bond any
Lien (unless such Lien is due to the non-payment by Owner of a Monthly Payment
Invoice which is not the subject of a good faith dispute). If Contractor fails
to so discharge or promptly bond any such Lien, Owner shall have the right, upon
notifying Contractor in writing and providing Contractor reasonable time to
discharge or bond the Lien, to take any and all reasonable actions and steps to
satisfy, defend, settle or otherwise remove the Lien and consider all associated
costs as ***. Contractor shall have the right to contest any Lien, provided that
it first must provide to the lienholder, a court or other third Person, as
applicable, a bond or other assurances of payment necessary to remove such Lien
in accordance with the Laws of the State.

 

19. INTELLECTUAL PROPERTY

19.1 Delivery of Documentation. Prior to Final Completion, Contractor shall
supply to Owner physical and electronic copies of all Documentation. All such
Documentation shall include any corrections, improvements, and enhancements to
such Documentation that were incorporated during the construction of the
Facility and shall be the then-current revision thereof or on an “as-built”
basis as of Final Completion. Except as otherwise set forth herein, Contractor
shall submit all Contractor developed drawings to Owner electronically in native
CAD format (dgn. or dwg. only), with signed hard copies of such drawings, which
shall be of the same revision and status as the electronically delivered
drawings. In lieu of such Contractor developed drawings being delivered in
native CAD format, Contractor may deliver such drawings electronically in “tiff”
format; provided, that such

 

47



--------------------------------------------------------------------------------

electronic file contains signatures and stamps and maintains the same revision
and status as the hard copies of such drawings. In addition, any Subcontractor
developed drawings, including, without limitation, (a) piping and
instrumentation diagrams (P&IDs) that are not reproduced on Contractor’s P&IDs
and (b) drawings of pre-fabricated buildings shall, in each case, also be
provided by Contractor electronically in native CAD format (dgn. or dwg. only).
On a case by case basis, Owner may permit such Subcontractor developed drawings
to be delivered electronically in “tiff” format in lieu of such CAD format.
Contractor shall provide Owner, during the Warranty Period and at no additional
cost, any corrections to errors discovered by Contractor or Owner in the
Documentation subsequent to Final Completion. Contractor shall promptly notify
Owner of the discovery of any such errors.

19.2 Ownership of Rights in Documentation. All rights, title and interests in
and to the paid-up Documentation shall be owned by Owner; provided, that all
rights, title and interests in and to Contractor Confidential Information within
the Documentation shall remain with Contractor or its licensors. For such
Contractor Confidential Information, Contractor hereby grants to Owner a
non-transferable (except only as part of the sale or transfer of the Facility),
royalty-free, fully paid up, irrevocable, sub-licensable, nonexclusive license
to use and copy such Contractor Confidential Information, but only for the
purposes of Facility maintenance, operation, training, modification,
consultation, repair, decommissioning and compliance with Laws, and subject to
the restrictions on Contractor Confidential Information set forth in
Section 20.1.

19.3 Ownership of Invention Rights. Contractor shall retain the ownership rights
in any and all discoveries and inventions (patentable or un-patentable) that
Contractor makes, creates, develops, discovers or produces in connection with
the performance of the Services; provided, however, that Contractor hereby
grants to Owner a non-transferable (except only as part of the sale or transfer
of the Facility), royalty-free, fully paid up, irrevocable, sub-licensable,
nonexclusive license to use and copy such discoveries and inventions for the
purposes of Facility maintenance, operation, training, modification,
consultation, repair, decommissioning and compliance with Laws.

19.4 Disclosure of Documentation. Owner may disclose or otherwise make available
Documentation to a third party with whom Owner contracts for maintenance,
operation, training, modification, repair, consultation or decommissioning or
other activities relating to the Facility in order to comply with applicable
Laws; provided, that, if such Documentation contains Contractor’s Confidential
Information, the provisions of Section 20.1 shall apply. In the event of a
Contractor Default and Owner termination, in addition to the rights above and
notwithstanding anything in this Agreement to the contrary, Owner shall have the
right to disclose the Documentation to third parties with whom Owner contracts
for engineering, construction, commissioning or testing of the Project, provided
that, prior to such disclosure, such third parties shall execute a
confidentiality agreement at least as strict as the requirements set forth
herein.

19.5 Other Licenses. To the extent that a license may be required under any
patent, trade secret right or other proprietary right of Contractor or any
Subcontractor to maintain, operate, conduct training, modify, repair, or
decommission the Facility or comply with applicable Laws, Contractor hereby
grants to Owner a non-transferable (except only as part of the sale or transfer
of the Facility), royalty-free, fully paid up, irrevocable, nonexclusive license
under such patent, trade secret and other proprietary right for such purposes.

 

20. CONFIDENTIAL INFORMATION

 

48



--------------------------------------------------------------------------------

20.1 Confidentiality Obligations. Each Party agrees: (a) to treat the other
Party’s Confidential Information as confidential and to take reasonable
precautions to prevent unauthorized disclosure or use of the other Party’s
Confidential Information, such precautions taken being at least as great as the
precautions taken by such Party to protect its own Confidential Information (but
in no case less than reasonable care); (b) not to disclose the other Party’s
Confidential Information to any third party other than as provided in
Section 20.2 or with the other Party’s prior written authorization; and (c) not
to use the other Party’s Confidential Information except for performance of this
Agreement, compliance with applicable Laws, or maintenance, operation, training,
modification, repair, consultation or decommissioning of the Facility.

20.2 Permitted Disclosures. A Party may disclose the other Party’s Confidential
Information to third parties as follows:

(a) A Party may disclose the other Party’s Confidential Information to any
Government Authority if required to do so, in which case the Party from whom
such disclosure is required shall (i) give the other Party all reasonably
possible notice so as to facilitate such other Party being able, should it so
desire, to seek a protective order or similar protection, and (ii) fully
cooperate with the other Party’s efforts, at the other Party’s expense, to
obtain such protection.

(b) Contractor may disclose Owner’s Confidential Information to a Subcontractor
if (i) such disclosure is necessary for Subcontractor’s performance of its
subcontract with Contractor and (ii) such Subcontractor first executes a written
confidentiality agreement with Contractor (unless a confidentiality obligation
is already included in the Subcontract) in substance reasonably acceptable to
Owner.

(c) Subject to the requirements of Section 19.4, Owner may disclose Contractor’s
Confidential Information to (i) potential investors; (ii) third parties engaged
by Owner to provide consultation regarding the Facility; (iii) third parties
with which Owner contracts for engineering, construction, commissioning,
testing, maintenance, operation, training, modification, repair, consultation or
decommissioning of the Facility or other activities relating to the Facility
undertaken in order to comply with applicable Laws or request of Governmental
Authorities having jurisdiction over the Facility or Owner; and (iv) purchasers
and prospective purchasers of the Facility, provided, that in any of the
foregoing instances the third parties to which disclosure is made first execute
a written confidentiality agreement with Owner which provides Contractor
protections which are at least as strict as the requirements set forth herein.

20.3 Publicity. Unless required by law or securities practice and regulations,
Contractor shall not make any announcement, give any photographs, or release any
information concerning all or a portion of the Work, this Agreement, or the
Facility, to any member of the public, press, Person, or any official body,
without Owner’s prior written consent; provided, that Contractor may, at any
time after Owner’s first public announcement of the Project or this Agreement,
include the Project (but not the details of this Agreement) in its regular
experience lists.

 

21. ENVIRONMENTAL; HAZARDOUS MATERIALS

21.1 Material Safety Data Sheets. Contractor shall provide to Owner all Material
Safety Data Sheets covering all Hazardous Materials and hazardous chemicals to
be furnished, used, applied, or stored by Contractor, or any of its
Subcontractors, at the Site in connection with the Services. Contractor shall
provide Owner’s Project Director with copies of any such Material Safety Data

 

49



--------------------------------------------------------------------------------

Sheets prior to entry at the Site or with a document certifying that no
Hazardous Materials or hazardous chemicals will be brought onto the Site by
Contractor, or any of its Subcontractors, during the performance of the
Services. Contractor shall coordinate with Owner’s Project Director to provide a
listing of all of Contractor’s hazardous chemicals and their quantities at the
Site for purposes of chemical inventory reporting pursuant to 40 C.F.R. Part 370
and similar State regulations.

21.2 Facility Use, Storage Removal. When the use or storage of explosives or
other Hazardous Materials or equipment is necessary for the performance of the
Services, Contractor shall exercise the utmost care and shall conduct its
activities under the supervision of properly qualified personnel in accordance
with all applicable Laws. Before the Substantial Completion Date, Contractor
shall collect (for removal by Owner from the Site) in accordance with all
applicable Laws all explosives and other Hazardous Materials that Contractor or
its Subcontractors brought onto the Site or hazardous chemicals and equipment
Contractor or its Subcontractors used, stored or located at the Site or any
neighboring property, unless the same have been permanently incorporated into
the Facility. All such equipment and materials shall be collected, containerized
and stored in accordance with all applicable Laws, and Contractor shall so
certify in writing to Owner.

21.3 Notice of Presence. Prior to bringing any Hazardous Material or other
hazardous chemicals to the Site, Contractor shall provide written notice to
Owner identifying any such Hazardous Materials or hazardous chemicals that
Contractor, or its Subcontractors, proposes to bring onto the Site.

21.4 Labeling; Training. Contractor shall label all Hazardous Materials that
Contractor or its Subcontractors bring to the Site and train all employees and
other Persons, as necessary, in the safe use of such Hazardous Materials as
required by all applicable Laws.

21.5 Handling, Collection, Removal Transportation and Disposal.

(a) Unless otherwise agreed by the Parties, Contractor shall be responsible for
the proper handling, collection, and containerizing of all Hazardous Materials
generated or brought onto the Site by Contractor or any Subcontractor or spilled
or introduced into or at the Site by Contractor or any Subcontractor, including
any Hazardous Materials furnished, used, applied or stored at the Site by
Contractor, including, used oils, greases, and solvents from flushing and
cleaning processes performed under the Agreement. Such Hazardous Materials will
then be delivered to Owner for proper storage, transportation and disposal. All
activities performed by Contractor in connection with the handling, collection
and containerizing of such Hazardous Materials shall be performed in accordance
with the requirements of all Government Authorities and all applicable Laws. For
the avoidance of doubt, Contractor has no obligations with respect to the
handling, collection, removal, disposal or containerizing of any pre-existing
Hazardous Materials except to the extent the Gross Negligence or willful
misconduct or wanton acts of Contractor or its Subcontractors caused the release
of such pre-existing Hazardous Materials in which case Contractor shall
remediate the released contamination.

(b) Contractor has included time in the Schedule for satisfying its obligations
as to all Hazardous Materials that it is responsible for under this Agreement by
virtue of such Hazardous Materials being brought onto the Site by Contractor or
its Subcontractors. Contractor shall not seek, and shall not be entitled to
receive, any payment hereunder or extension of time in the Schedule as a result
of satisfying its obligations with respect as to any such Hazardous Materials
brought onto the

 

50



--------------------------------------------------------------------------------

Site by Contractor or its Subcontractors, including the handling, collection, or
containerizing of such Hazardous Materials.

21.6 Notice of Discovery. Contractor shall provide prompt written notice to
Owner of all suspected Hazardous Materials that Contractor finds during
performance of the Services.

21.7 Policies and Procedures. Contractor shall adhere to all Site policies and
procedures for environmental compliance, including Owner’s Environmental Work
Practices Manual and Hazardous Material safety programs. If no such Site
policies or procedures exist, Contractor shall develop, implement and enforce
effective written policies and procedures applicable to the Services, within the
framework of all applicable Laws, for general Site safety and the proper
labeling, handling, collection and containerizing of any Hazardous Materials at
the Site in order to ensure the highest standards of prudent practice at the
Site for the safety of all employees, agents and representatives of Contractor
and any of its Subcontractors.

21.8 Asbestos Containing Products. Except as otherwise authorized by Owner in
writing, all Equipment or Owner Equipment furnished, delivered or installed by
Contractor and all materials and tools used by Contractor in the performance of
the Services at the Site shall contain zero percent asbestos or refractory
ceramic fibers. If Owner authorizes in writing such delivery or use, Contractor
shall clearly mark all containers or other materials containing asbestos or
refractory ceramic fibers, and such containers or materials shall be sealed to
prevent any leakage of asbestos or ceramic fibers. Contractor shall indemnify,
defend and hold harmless Owner from and against any and all claims, demands and
damages incurred from any unauthorized asbestos or refractory ceramic furnished
or delivered to or installed at the Site by Contractor or any Subcontractor.

21.9 Pre-Existing Hazardous Material. Owner shall indemnify Contractor and its
Subcontractors from any liability in connection with any pre-existing Hazardous
Material, except to the extent such liability was caused by the Gross Negligence
or willful misconduct or wanton acts or omissions of Contractor or its
Subcontractors. Except as provided above, Owner shall at all times remain the
responsible Party for all pre-existing Hazardous Material and its remediation.
Any assistance provided by Contractor shall be pursuant to a mutually agreed
Change Order, and Contractor shall be entitled to a Change Order for equitable
price and/or schedule adjustment if its cost or performance is impacted by the
discovery of any pre-existing Hazardous Materials.

 

22. TITLE; RISK OF LOSS

22.1 Transfer of Title; Security Interest. Except as otherwise expressly
provided in this Agreement, good, exclusive and marketable title, free and clear
of all Liens (other than Liens created by the non-payment by Owner of a Monthly
Payment Invoice which is not the subject of a good faith dispute), to the
Equipment and to each of the constituent parts thereof shall pass to Owner upon
the (i) delivery of such Equipment or constituent part thereof to the Site and
(ii) payment of the amount then due under a Monthly Payment Invoice covering
such Equipment or constituent part of such Equipment, notwithstanding any
disputed amounts withheld or offset by Owner against any payment sought by
Contractor in accordance with the terms of this Agreement. The passage of title
to Owner shall not be deemed an acceptance or approval of such Equipment (or any
Service), affect the allocation of risk of loss, affect any security interest in
favor of Owner therein or otherwise relieve Contractor of any obligation under
this Agreement to provide and pay for transportation and storage in connection
with the Equipment. Further, upon the passage of title, the Equipment, the
constituent

 

51



--------------------------------------------------------------------------------

parts thereof and the unused spare parts shall be specifically excluded from the
bankruptcy estate of Contractor in the event of any bankruptcy or insolvency
proceeding involving Contractor.

22.2 Risk of Loss. Whether or not title has passed to Owner, the risk of loss
for all Equipment to be installed as a component of the Facility shall remain
with Contractor until, and shall pass to Owner upon, Substantial Completion.
Risk of loss for all Owner Equipment to be installed as a component of the
Facility shall pass to Contractor upon its arrival at the Site and shall remain
with Contractor until, and shall pass to Owner upon, Substantial Completion.
Contractor shall be obligated to replace, repair or reconstruct the Equipment or
the Owner Equipment that is lost, damaged, or destroyed during the period in
which Contractor has risk of loss. For Equipment or Materials that are removed
from the Site for repair, replacement or refurbishment under the Warranty, the
risk of loss to such Equipment or Materials shall pass to Contractor once moved
from the location at which it was installed. Owner will resume the risk of loss
of such Equipment or Materials upon completion of re-installation of the
repaired, replaced or refurbished Equipment at the Facility.

22.3 Contractor Tools. Risk of loss or damage to the equipment or tools of
Contractor, all Subcontractors, and their respective employees and agents shall
at all times remain with those parties, and Owner shall have no responsibility
for such equipment or tools.

 

23. SUSPENSION; DEFAULT; TERMINATION

23.1 Suspension.

(a) Owner may, in its sole discretion, order Contractor to suspend all or any
portion of the Work for a period of time as Owner may request. Contractor shall
comply with such order. The suspension shall commence on the Day specified in
Owner’s written notice to Contractor which shall be at least *** after Owner
gives Contractor such notice.

(b) Contractor may suspend the Work without liability as if Owner had ordered a
suspension in accordance with Section 23.1(a) upon written notice to Owner after
the occurrence of any of the following:

(i) Nonpayment. Owner fails to pay or cause to be paid any amount that is not
subject to a good faith dispute and has become due and payable by it to
Contractor under this Agreement within *** after receipt of written notice that
such amounts are past due;

(ii) Insurance. Owner fails to obtain and maintain insurance as required by this
Agreement; and

(iii) Breach. Owner breaches any of its material obligations under this
Agreement (other than those obligations relating to the matters set forth in
Section 23.1(b)(i) or (ii)) and for which no other remedy is specified in this
Agreement and, if such breach is capable of being cured, Owner fails to cure
such breach within *** after written notice of such breach, provided that such
cure period shall be extended to *** after written notice of such breach if such
breach is capable of being cured but not within ***, and Owner immediately
commences to cure such breach and diligently and continually prosecutes measures
which are reasonably calculated to cure such breach within such *** period.

 

52



--------------------------------------------------------------------------------

(c) During any such suspension: (i) Contractor shall take reasonable precautions
to protect, store and secure the Equipment and Owner Equipment against
deterioration, loss or damage, and (ii) Owner shall reimburse Contractor on a
current time and material basis consistent with the terms and conditions set
forth in Exhibit I for all its costs, including those incurred in connection
with the foregoing and for its (including its Subcontractors’) stand-by charges
as well as demobilization and remobilization charges. Contractor shall resume
any suspended Services promptly, but in no event later than fifteen (15) Days
after Owner gives Contractor written notice to do so, or, for other provisions
of this Agreement that allow Contractor to treat an action or inaction by Owner
as a suspension, promptly following the reason for such suspension ceasing and,
in each case, shall use its best efforts to fully resume the Services as soon as
reasonably possible. Upon any suspension of all or any portion of the Services
in accordance with this Section 23.1, Contractor shall be entitled to an
equitable adjustment in the *** and the Schedule in accordance with Article 8.

23.2 Contractor Events of Default. Contractor shall be in default of its
obligations pursuant to this Agreement upon the occurrence of any one or more of
the following circumstances (each, a “Contractor Default”):

(a) Nonpayment. Contractor fails to pay or cause to be paid any amount that is
not subject to a good faith dispute and has become due and payable by it to
Owner under this Agreement within *** after receipt of written notice that such
amounts are past due;

(b) Insolvency. Contractor or its Guarantor becomes Insolvent;

(c) Assignment. Contractor assigns or transfers, or attempts to assign or
transfer, this Agreement or any right or interest herein, except as expressly
permitted by this Agreement;

(d) Insurance. Contractor fails to obtain and maintain insurance as required
under this Agreement;

(e) Performance Guarantees. Contractor fails to satisfy the Minimum Performance
Guarantees by the Guaranteed Final Completion Date;

(f) Breach. Contractor breaches any of its material obligations under this
Agreement other than those obligations relating to the matters set forth in
Section 23.2(a) through (e) above and for which no other remedy is specified in
the Agreement and, if such breach is capable of being cured, Contractor fails to
***; and

(g) Delay in Schedule. It is forecasted that Contractor will fail to meet
Substantial Completion by the Guaranteed Final Completion Date as set forth in
Section 6.3(b) hereof and, if such forecasted delay is capable of being cured,
Contractor fails to cure such forecasted Schedule delay within *** after written
notice of such breach, provided that the above cure period shall be extended to
*** after written notice of such breach if such forecasted delay is capable of
being cured within such *** period and Contractor is demonstrating continuous
and diligent efforts to cure such breach and the forecasted Schedule is not
slipping further behind.

23.3 Owner Remedies. In the event of a Contractor Default, Owner shall have any
or all of the following rights and remedies:

 

53



--------------------------------------------------------------------------------

(a) Termination. Subject to the limitations on Contractor’s liability, Owner,
without prejudice to any of its other rights or remedies under this Agreement,
may terminate this Agreement or remove any portion of the Work from Contractor’s
scope hereunder immediately by delivery of a notice of termination to
Contractor;

(b) Equitable Remedies. Subject to the limitations on liability set forth in
this Agreement, Owner may seek equitable relief, including injunctive relief, to
cause Contractor to take action, or to refrain from taking action, pursuant to
this Agreement, or to make restitution of amounts improperly retained or
received under this Agreement; and

(c) Damages. Subject to Article 17, Section 7.3 and the other exclusive remedies
set forth in this Agreement, Owner shall be entitled to seek all other remedies
at law or in equity.

23.4 Owner Event of Default. Owner shall be in default of its obligations
pursuant to this Agreement upon the occurrence of any one or more of the
following circumstances (each, an “Owner Default”):

(a) Nonpayment. Owner fails to pay or cause to be paid any amount that is not
subject to a good faith dispute and has become due and payable by it to
Contractor under this Agreement within *** after receipt of written notice that
such amounts are past due; and

(b) Insolvency. Owner becomes Insolvent.

23.5 Contractor Remedies. In the event of an Owner Default, Contractor shall
have any or all of the following rights and remedies:

(a) Termination/Suspension. Contractor, without prejudice to any of its other
rights or remedies under this Agreement, may terminate this Agreement or suspend
performance of the Work immediately by delivery of written notice thereof to
Owner, and such termination/suspension shall be deemed as if done for
convenience of Owner under Section 23.6(a) or 23.1 (as applicable);

(b) Equitable Remedies. Subject to the limitations on liability set forth in
this Agreement, Contractor may seek equitable relief, including injunctive
relief or specific performance, to cause Owner to take action, or to refrain
from taking action, pursuant to this Agreement, or to make restitution of
amounts improperly retained or received under this Agreement; and

(c) Damages. Subject to Article 17, Contractor shall be entitled to seek all
other remedies or damages available in equity or at law.

23.6 Termination for Convenience.

(a) Termination Rights. Owner may terminate this Agreement at its convenience
and in its entirety upon prior written notice to Contractor, in which event
Owner shall pay the cancellation charges set forth in Section 23.6(b).

(b) Cancellation Charges.

(i) [Intentionally Omitted.]

 

54



--------------------------------------------------------------------------------

(ii) If Owner terminates this Agreement under Section 23.6(a) at any time after
the Amendment Date, Owner shall pay termination charges to Contractor, as
Contractor’s exclusive remedy, which termination charges shall consist of all
amounts billed or currently billable by Contractor and due and owing under this
Agreement for Equipment delivered (or being fabricated for delivery) and
Services performed in accordance with this Agreement prior to such termination
(including in-progress work) and all unavoidable and reasonably incurred
termination charges, such as those incurred through demobilization and storage
or through cancellation charges paid to Subcontractors. The total amount payable
by Owner as a termination charge shall be reduced by (A) any rebates, credits or
refunds obtained, (B) the reasonable salvage value for undelivered and unpaid
for Equipment, or (C) the sale of such Equipment to a third party, with the
understanding that Owner, at its exclusive preference, may accept delivery of
complete or incomplete Equipment included in the termination charges.

23.7 Termination for Force Majeure. Owner or Contractor may terminate this
Agreement in its entirety, and without liability, due to Force Majeure in
accordance with the terms of Article 9.

23.8 Effect of Termination. Upon termination of this Agreement or removal of any
portion of the Work pursuant to this Article, Contractor shall immediately:

(a) stop the performance of all Services (or the Services included in the
removed portion of the Work) except as may be necessary to preserve the
Equipment and Owner Equipment as requested by Owner;

(b) issue no further purchase orders and enter into no further contracts
relating to the Work (or the removed portion of the Work) except with the prior
written consent of Owner;

(c) assign to Owner, upon Owner’s request, all rights of Contractor under
contracts or purchase orders entered into by Contractor in connection with this
Agreement (or the removed portion of the Work);

(d) to the extent possible, upon Owner’s request, terminate existing contracts
and purchase orders entered into by Contractor in connection with this Agreement
(or the removed portion of the Work);

(e) deliver all then existing Documentation (or the Documentation relating to
the removed portion of the Work), including drafts thereof (subject to Article
19), to Owner in hard copy and electronic formats reasonably requested by Owner;
and

(f) turn over care, custody and control at the Site of all Equipment (to the
extent that Owner does not refuse to accept any such Equipment) and Owner
Equipment (or to the extent relating to the removed portion of the Work).

 

24. SAFETY; INCIDENT REPORTING.

24.1 Environmental, Health and Safety Programs. Contractor shall be responsible
for initiating, maintaining and supervising all safety precautions and programs
in connection with its performance of the Agreement, including appropriate
precautions and programs for areas in and around the Site. Without limiting the
generality of the foregoing, Contractor shall comply with all applicable Laws

 

55



--------------------------------------------------------------------------------

and meet the requirements of all of Owner’s environmental, health, safety, and
security policies and manuals as amended from time to time, including the Duke
Energy Safe Work Practices Manual, the Duke Energy Scaffold Manual, the Duke
Energy Lifting Program, the Duke Energy Environment, Health, and Safety Manual
and the Duke Energy Contractor EHS Compliance Program. A copy of any policies
and manuals of Owner shall be provided to Contractor upon request. Contractor
shall designate a responsible, qualified full-time member of Contractor’s
organization at the Site whose duty shall be the prevention of incidents and
injuries and addressing unsafe and undesirable behavior for each of the
following three (3) areas: environmental matters (U.S. Environmental Protection
Agency and any applicable State agency), health matters (industrial hygiene and
employee health hazard prevention/mitigation) and safety matters, as each area
relates to construction activities generally and the Work specifically. One
individual may be designated for more than one of these three areas if the
individual is qualified in all such areas.

24.2 OSHA and Other Laws. Contractor shall give notices and comply with all
applicable Laws bearing on the safety of Persons or property or their protection
from damage, injury or loss, including the Occupational Safety and Health Act
(“OSHA”) and the Americans with Disabilities Act.

(a) Contractor represents that it is familiar with the Site, the Services to be
performed, the Equipment to be provided, the Facility to which the Equipment
will be a part, the hazards of the Work, and, if applicable, the Material Safety
Data Sheets for, and the hazards of, the Hazardous Materials or hazardous
chemicals that Contractor is expected to provide. Contractor acknowledges that
Material Safety Data Sheets of all chemicals located at the Site are available
to Contractor’s employees upon a request made to Owner’s Project Director, or
other safety representative of Owner at the Site. Contractor also represents
that it is familiar with the labeling system used in the workplace.

(b) Contractor acknowledges that OSHA and regulatory standards or State plan
equivalent (collectively, the “OSHA Standards”) require that its employees be
trained in various subjects, such as, but not limited to, the hazards of, and
standards applicable to, the Work (29 C.F.R. § 1926.21(b)(2)) (applicable to
construction work), lockout/tagout (29 C.F.R. § 1910.147), confined space entry
(29 C.F.R. §§ 1926.21(b)(6) or 1910.146), and asbestos (29 C.F.R. §§ 1910.1001
or 1926.1101). Contractor warrants that its employees and their supervisors have
been trained in accordance with all applicable OSHA Standards, and that they
have been trained to recognize and avoid any hazards related to the Work, and to
perform the Services safely and without danger to any employee or to any
property.

(c) Contractor represents that its employees are or will be equipped with the
personal protective equipment required by applicable OSHA Standards in 29 C.F.R.
Parts 1926 and 1910, and with the personal protective equipment required to
protect its employees against other serious health or safety hazards. Contractor
agrees that it shall discipline its employees who violate any OSHA Standards or
applicable Laws in accordance with its own policies and procedures.

(d) Contractor represents that it will comply with all OSHA Standards applicable
to the Work, including those requiring pre-employment testing of employees, such
as but not limited to, pulmonary testing, blood testing, urine testing, hearing
testing, respirator fit testing, drug screening, and/or applicable medical
surveillance testing.

(e) Contractor shall fully comply with its safety programs and/or any Site
specific safety plans which Owner has reviewed and accepted.

 

56



--------------------------------------------------------------------------------

(f) Within twenty four (24) hours of a request, or as soon as possible, and to
the extent permitted by applicable Law, Contractor shall provide copies of any
and a11 training for its employees concerning any safety and health standard,
any substantive or technical training requirement of the job or the results of
any occupational testing to Owner.

24.3 Worksite Safety.

(a) Contractor shall take all reasonable precautions for the safety of, and
shall provide reasonable protection to prevent damage, injury or loss to Persons
and property resulting from the Work, including:

(i) Contractor employees, Subcontractors and other Persons performing the
Services and all Persons who may be affected by the performance of the Services;

(ii) the Equipment and Owner Equipment to be incorporated into the Facility,
whether in storage on or off the Site or under the care, custody or control of
Contractor or Subcontractors; and

(iii) other property at or adjacent to the Site, including trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities.

(b) Contractor shall give notices and shall comply with applicable Laws bearing
on safety of persons or property or their protection from damage, injury or
loss.

(c) Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the Work. Contractor
shall erect, maintain or undertake, as required by existing conditions and the
performance of the Agreement, all reasonable safeguards for the safety and
protection of Persons and property, including posting danger signs and other
warnings against hazards, promulgating safety regulations, and notifying owners
and users of adjacent sites and utilities. Those precautions may include
providing security guards.

(d) Contractor agrees to provide to Owner the name, title, and phone number of
its emergency contact person prior to the commencement of the Services.

(e) Within twenty four (24) hours of its occurrence and in addition to reporting
to Government Authorities as required by applicable Law, Contractor shall notify
Owner in writing of any incident, injury or illness experienced by a Contractor
employee in the performance of any of the Services or on any part of Owner’s
premises or lands, and shall provide copies of the OSHA 101 and OSHA 200 or 300
log entry for such incident, injury or illness. Within one week of the incident,
injury or illness, Contractor shall provide a preliminary written report of the
incident, injury or illness and the measures to prevent a similar occurrence in
the future. Owner has the right to request a final report, which Contractor
shall provide within one week of Owner’s request. All such reports shall be in
accordance with Owner’s policies and procedures. For all accidents which cause,
or nearly cause, death, serious bodily injury or property damage, Contractor
shall immediately notify Owner’s Project Director and Owner’s health and safety
representative by telephone or messenger, giving full details and statements of
any witnesses.

(f) Upon request from Owner, Contractor shall provide an OSHA log listing
injuries or illnesses sustained by Contractor employees during the five
(5) years preceding the request in any of

 

57



--------------------------------------------------------------------------------

Owner’s process areas subject to Owner’s process safety management standard, 29
C.F.R. § 1910.119, as provided to Contractor.

24.4 Dangerous Materials. When the use or storage of explosives or other
dangerous materials or equipment or unusual methods are necessary for the Work,
Contractor shall exercise utmost care and carryon its activities only under the
supervision of properly qualified personnel. Contractor shall notify Owner’s
Project Director prior to bringing any explosives onto the Site.

24.5 Loading. Contractor shall not load or permit any part of the Equipment or
Owner Equipment to be loaded at the Site so as to endanger the safety of Persons
or property.

24.6 Cooperation in Governmental Investigation. Contractor and its
Subcontractors of whatever tier shall assist Owner in responding to requests by
any Government Authority for information in connection with inspections or
investigations of Owner relating to the Work involving Contractor or its
Subcontractors of whatever tier performed for Owner, on Owner’s property,
involving Owner’s employees, equipment or processes. Within one (1) Day of the
request, or upon such other reasonable time as agreed by the Parties, Contractor
shall make its employees available at the Site for interviews and shall produce
copies of any documents relevant to the investigation to Owner. Except as
prohibited by Law, Contractor shall promptly inform Owner of inspections and
investigations on Contractor’s property, and of subpoenas, document requests,
requests for information, deposition notices, discovery requests, or similar
requests by any Government Authority, concerning Owner, the Work, or any
accidents, injuries, illnesses or claims resulting from the Work.

24.7 Audit. To the extent permitted by applicable Law, Owner shall have the
right to review and copy all of Contractor’s documents that relate to safety and
health at the Site, including Contractor’s safety and health programs, safety
and health training records, OSHA recordkeeping forms (such as 101, 200, 300 and
301), any incident report or first report of injuries form and any industrial
hygiene monitoring test results.

 

25. QUALIFICATIONS AND PROTECTION OF ASSIGNED PERSONNEL

25.1 Contractor’s Personnel. Contractor shall comply in all respects with all
applicable labor and immigration Laws that may impact Contractor’s Work under
this Agreement, including the Immigration Reform and Control Act of 1986 and
Form I-9 requirements. Without limiting the generality of the foregoing,
Contractor shall perform all required employment eligibility and verification
checks and maintain all required employment records. Contractor acknowledges and
agrees that it is responsible for conducting adequate screening of its employees
and agents prior to starting the Work. By providing an employee or Subcontractor
under this Agreement, Contractor warrants and represents that it has completed
the Screening Measures with respect to such employee or Subcontractor and that
such Screening Measures did not reveal any information that could adversely
affect such employee’s or Subcontractor’s suitability for employment or
engagement by Contractor or competence or ability to perform duties under this
Agreement. If in doubt whether a suitability, competence or ability concern
exists, Contractor shall discuss with Owner the relevant facts and Owner will
determine, in its sole discretion, whether such Person should be allowed to
perform the Work. Owner, in its sole discretion, shall have the option of
barring from the Site any person whom Owner determines does not meet the
qualification requirements set forth above. In all circumstances, Contractor
shall ensure that the substance and manner of any and all Screening Measures
performed by Contractor pursuant to this Section conform fully to applicable
Law. Contractor shall supervise, coordinate and direct the Work using
Contractor’s best skill, judgment

 

58



--------------------------------------------------------------------------------

and attention. Owner shall have the right to bar from the Site any Person
employed or engaged by Contractor or Subcontractor who engages in misconduct or
is incompetent or negligent while on the Site or while performing the Services,
or whom Owner has previously terminated for cause or otherwise dismissed or
barred from the Site. Upon request of Owner, Contractor shall immediately remove
those Persons to whom Owner objects from the Site and shall not allow the
further performance of the Services by those Persons. In addition, if Contractor
learns of any such misconduct, incompetence or negligence independent of Owner’s
objection, Contractor shall remove such Persons from the Site, shall not allow
any further performance of the Services by such Persons and shall promptly
notify Owner of such misconduct, incompetence or negligence and the actions
taken by Contractor as a result thereof. In either such event, any cost for
replacement of such Persons shall be at Contractor’s expense.

25.2 Drug and Alcohol Testing. Neither Contractor nor its Subcontractors shall
in any way use, possess, or be under the influence of illegal drugs or
controlled substances or consume or be under the influence of alcoholic
beverages during the performance of the Services. Any person (whether employed
or retained by Contractor or any Subcontractor or otherwise) under the
influence, or in possession of, alcohol, any illegal drug, or any controlled
substance, will be removed from the Site and, subject to Owner’s fitness for
duty program requirements, shall be prevented from performing any future
Services at the Site or elsewhere related to the Project. Contractor shall have
in place a drug testing program meeting the requirements of all applicable Laws
and Owner’s Drug and Alcohol Testing Policy (MICCS Substance Abuse Program,
dated as of July, 2007) attached hereto as Exhibit J, as such policy may be
updated by Owner from time to time generally for its contractors, and shall
furnish to Owner proof of compliance with such regulations and policies,
including a copy of Contractor’s drug and alcohol testing plan and an affidavit
stating that Contractor is in compliance, and will remain in compliance, with
such regulations and policies for the duration of this Agreement. Upon request,
and to the extent permitted by law, Contractor will furnish Owner copies of the
records of employee drug and alcohol test results required to be kept by Law.
Contractor will indemnify and hold harmless Owner from any and all liability for
(a) Contractor’s or any Subcontractor’s personnel who fail a drug or alcohol
test given under any Government Authority regulations, and (b) any claims made
by a Contractor’s or Subcontractor’s employee resulting from removal from the
Site as provided in this Article. If Contractor fails to comply with these
regulations while performing under this Agreement, such noncompliance will be
deemed a breach of this Agreement, and Contractor shall be liable for such
breach, as well as for all direct damages arising out of such noncompliance.

25.3 Training of Employees. Contractor represents that all Contractor and
Subcontractor personnel have received all necessary training regarding
environmental, OSHA and any other matters required by applicable Laws and
relevant to the Work. Training on implementation of any additional environmental
mitigation measures appropriate for the Work will be specified by Owner before
commencement of the Services.

25.4 Compliance with Employment Laws; Policies. All Services shall be performed
in accordance with all applicable Laws, including worker’s compensation Laws,
minimum and maximum salary and wage statutes and regulations, and licensing Laws
and regulations. Contractor shall fully reimburse Owner for any and all fines or
penalties of whatever kind or type that Owner may incur as the result of and to
the extent caused by Contractor’s failure to fully comply with and fulfill any
of the provisions of this Article. Contractor shall adopt and utilize a
subcontracting plan with its first-tier Subcontractors that complies with 48
C.F.R. 52-219-9 for Small Diverse Suppliers (“SDS”). In addition, Contractor
shall (a) utilize SDS as required by law; (b) provide Owner with a

 

59



--------------------------------------------------------------------------------

quarterly status report in the format set forth on Owner’s website at
www.duke-energy.com, or in such other format as is reasonably acceptable to
Owner; (c) enter the SDS data in any report on Owner’s website at
www.duke-energy.com and (d) provide Owner, its designated auditors and any
applicable government agency the right of access during normal business hours to
inspect any records related to SDS and compliance with this section.

25.5 Substitution. Contractor reserves the right to change any of its personnel
performing Services. In such event, Contractor shall provide replacement
personnel meeting the requisite qualifications and who have equal or better
capabilities and shall bear any additional travel and living expenses associated
with providing such replacement personnel.

 

26. RECORDS AND AUDIT

26.1 Technical Documentation. Except to the extent applicable Laws require a
longer retention, Contractor shall maintain and shall cause its Subcontractors
to maintain all technical documentation relative to the Equipment and the Owner
Equipment for a period of three (3) years after the Final Completion Date.
Contractor shall give Owner thirty (30) Days prior written notice before
destroying or disposing of any such documentation or records and a reasonable
opportunity for Owner during such period to make copies of any such
documentation.

26.2 Accounting Records. Except to the extent applicable Laws require a longer
retention, Contractor shall maintain and shall cause its Subcontractors to
maintain complete accounting records relating to all Work performed or provided
under this Agreement (which records shall include an estimate of installed costs
per component in accordance with FERC accounting requirements) on a time and
material, or reimbursement, basis in accordance with generally accepted
accounting principles in the United States, as set forth in pronouncements of
the Financial Accounting Standards Board (and its predecessors) and the American
Institute of Certified Public Accountants, for a period of three (3) years after
the Final Completion Date, except that records relating to Sales Taxes for such
items must be retained for four (4) years as specified in Section 26.4.
Contractor shall give Owner thirty (30) Days prior written notice before
destroying or disposing of any such accounting records and a reasonable
opportunity for Owner during such period to make copies of any such
documentation.

26.3 Owner’s Right to Audit. For verification of *** claimed by Contractor ***
or for any Work performed or provided on a cost reimbursement basis or for any
suspended, terminated, delayed or accelerated Services, Owner or a third party
auditor selected by Owner and reasonably acceptable to Contractor (which
acceptance shall not be unreasonably withheld or delayed) shall have the right
and access at reasonable times during normal business hours to examine and audit
Contractor’s records and books related to all those costs as is reasonably
necessary for Owner to verify such costs. As part of any such audit, Contractor
shall provide data in the appropriate electronic native file format (i.e.
Microsoft Word, Excel, Primavera, etc.) such that the data may be effectively
sorted, summed, and evaluated. However, Owner or Owner’s representative shall
have no right to audit records or books concerning the make-up of any agreed
upon lump sum amounts or fixed rates or multipliers. If any audit by the auditor
reveals charges or costs charged to or paid by Owner as costs or fees which are
not proper or exceed the rates or amounts permitted hereunder for any such
matters, then Owner shall be entitled upon demand for a refund from Contractor
of all such amounts, plus interest thereon from the date of payment by Owner
until the date of refund by Contractor at a rate of the lesser of (a) the Prime
Interest Rate plus 1% or (b) the maximum rate allowed by applicable law.
Likewise, if any audit or if any examination by any state or local taxing agency
reveals additional

 

60



--------------------------------------------------------------------------------

Sales Tax to be imposed upon Contractor for under collection of tax from Owner
on a taxable sale to Owner, then Contractor shall be entitled, upon demand, for
a refund from Owner of all such amounts, plus interest at the foregoing rate.

26.4 Sales Tax and Privilege Tax Records. Contractor shall provide to Owner all
information and data Owner may from time to time reasonably request and
otherwise fully cooperate with Owner in connection with the reporting of (a) any
Sales Taxes and Privilege Taxes payable with respect to the Work and (b) any
assessment, refund claim or proceeding relating to Taxes payable with respect to
the Work. Contractor shall require its Subcontractors to provide to Contractor
all information and data Contractor may reasonably request for purposes of
complying with the preceding sentence and otherwise fully cooperate with Owner.
Contractor shall retain, and shall require Subcontractors to retain, copies of
such documentation and all documentation relating to purchases relating to the
Work or the payment of Sales Taxes and Privilege Taxes, if any, for a period of
not less than four (4) years from the Final Completion Date. Contractor shall
ensure that its contracts with all Subcontractors effectuate the provision of
this Section. Contractor’s and Owner’s obligations under this Section shall
survive the termination, cancellation or expiration of this Agreement for any
reason and shall last so long as is necessary to resolve any and all matters
regarding Taxes attributable to the Work; provided, that if Owner requires
Contractor to take action under this Section at any time after the later of
(i) two (2) years after delivery of the piece of Equipment or (ii) two (2) years
after completion of the particular item of Work, Owner shall reimburse
Contractor for all actual and reasonable expenses Contractor incurs in taking
those actions.

 

27. TAXES

27.1 Employment Taxes. Neither Owner nor its officers, employees, agents,
consultants or other representatives shall have any liability for any payroll or
employment compensation taxes, for Social Security taxes, or for labor-related
withholding taxes, for Contractor and its Subcontractors (including
manufacturers); or any of their employees; and Contractor agrees to hold Owner,
his Consultants, and his other contractors harmless against any claim or
liability therefore.

27.2 Sales and Use Taxes on Contractor Tools. Contractor shall pay all taxes on
Contractor’s purchases of goods, tools, equipment, supplies and other
consumables which are not permanently incorporated into the Facility and which
remain the property of Contractor. Contractor shall also pay all taxes
attributable to Contractor’s construction equipment, temporary buildings and
other property used by Contractor in its performance of this Agreement.
Contractor shall pay those taxes when assessed, without claim against Owner for
reimbursement. Contractor shall impose a similar obligation on all
Subcontractors and shall ensure that no Subcontractor shall have any claim
against Owner for reimbursement of those taxes.

27.3 Sales and Use Tax on Equipment; Privilege Tax. Notwithstanding the above,
the *** does not include monies for the payment of any sales and use taxes on
Equipment incorporated into the Facility. Contractor, on behalf of itself and
all of its Subcontractors (including manufacturers), is therefore responsible
for consulting with Owner on Equipment purchases and working with Owner to
obtain the best sales and use tax and privilege tax benefits for Owner. Owner is
currently authorized under the North Carolina General Statutes to purchase
certain Equipment exempt from the sales and use tax, but subject to the
privilege tax at a rate of 1% with a maximum tax of eighty dollars ($80) per
article. Owner will specifically identify property which will be subject to the
privilege tax. Owner will issue Form E-595E to Contractor to support the
exemption from the sales and use tax. Contractor shall register with the state
of North Carolina for payment of the privilege tax. Contractor

 

61



--------------------------------------------------------------------------------

will issue Form E-595E to its suppliers to facilitate exempt purchases of
property subject to the privilege tax. As required by law, Contractor will
accrue the privilege tax on these purchases and remit the appropriate amount to
the state. Sales tax should be billed by the supplier on Contractor’s purchases
of property subject to the North Carolina sales tax. Owner shall reimburse
Contractor, *** for Contractor’s actual costs incurred in paying any sales and
use tax for which Contractor may become obligated to pay in connection with the
Equipment incorporated into the Facility.

(a) Contractor, its Subcontractors, manufacturers and suppliers shall make
reasonable commercial efforts to purchase Equipment to minimize the tax, but
shall not be restricted from making out-of-state purchases of such Equipment.
Contractor shall use its commercially reasonable efforts to ensure that Owner is
afforded the best sales/use and privilege tax treatment by the State. Contractor
shall use all reasonable efforts to ensure that all out-of-state purchases made
by Contractor and its Subcontractors (including manufacturers) are shipped FOB
the Facility (North Carolina) free of Sales Taxes. Owner shall reimburse
Contractor for all sales and use taxes and privilege taxes paid by Contractor
and its Subcontractors (including manufacturers) upon written confirmation from
Contractor that the items purchased could not reasonably be purchased free of
Sales Taxes.

(b) Contractor agrees that it and its Subcontractors, suppliers, and
manufacturers will clearly identify on each original invoice covering the
purchase of Equipment, the amount of sales and use tax. Should additional
information and detail be required by Owner and the North Carolina Department of
Revenue to verify amounts paid for purchases of Equipment under this Agreement,
Contractor and its Subcontractors, suppliers, and manufacturers shall supply
such additional information and invoices in sufficient detail to verify:

(i) That such Equipment was purchased free of State sales and use taxes; or that
for out-of-state purchases, the invoices indicate the amount of foreign sales
and use tax separately stated and paid;

(ii) The privilege tax was accrued and remitted to the State of North Carolina
for such Equipment;

(iii) The actual purchase prices of such Equipment;

(iv) The date of delivery to the Site of such Equipment;

(v) A description of the function of such Equipment; and

(vi) The Federal Energy Regulatory Commission (FERC) Code identification for
such Equipment.

(c) As a condition to Final Completion, Contractor shall provide Owner with an
affidavit that all invoices which include sales and use taxes or privilege tax
have been paid and that Contractor and all its Subcontractors, suppliers, and
manufacturers have no outstanding claims or expenses relating to sales and use
tax or privilege tax.

(d) Both Parties shall provide to the other any documentation or information
requested in order to submit and obtain a refund of any taxes erroneously paid
as part of this Agreement. The Parties agree that any refunds received shall
belong to the Party which bore the economic burden of

 

62



--------------------------------------------------------------------------------

paying the tax. The Parties’ obligations under this Section shall survive
termination or expiration of the Agreement.

27.4 State Property Taxes. Contractor and Owner agree that Owner shall be
responsible for the filing requirements and payment obligations for all state
and local taxes on the Site and the Equipment incorporated into the Facility;
provided, that Contractor shall be responsible for the filing of property tax
returns and the payment of state and local property taxes on construction
equipment, tools and material which is not incorporated into the Facility and
which is owned, used or leased by Contractor to perform the Services. Owner and
Contractor acknowledge that construction equipment property tax costs are
included in the leasing costs included in the Contract Price. If Contractor owns
construction equipment and leases such construction equipment to Owner,
Contractor shall remain responsible for the filing and payment of all property
taxes due on such construction equipment.

 

27.5 Tax Indemnification.

(a) Except in cases where such tax assessment is the result of the Gross
Negligence or willful or wanton misconduct by Contractor, Owner shall defend,
reimburse, indemnify and hold Contractor harmless for all costs and expenses
incurred by Contractor as a result of Owner’s formal protest of any sales and
use taxes paid or assessed and property taxes paid or assessed on the Site or
the Equipment, or any other similar tax, whether local, state or federal,
including any litigation expenses in the event Owner decides to protest a sales
or use tax assessment. Owner shall not be responsible for any costs incurred by
Contractor necessary to substantiate or verify information for any tax audit
conducted in the normal course of business.

(b) Except in the cased of Gross Negligence or willful or wanton misconduct by
Owner, Contractor shall defend, reimburse, indemnify and hold Owner harmless for
all costs and expenses incurred by Owner as a result of Contractor’s formal
protest of any employment Taxes, or any sales and use taxes and property taxes
paid or assessed on Contractor’s equipment or tools, or of any payroll or
employment compensation taxes, or Social Security taxes, or for labor-related
withholding taxes, or any other similar tax, whether local, state or federal for
Contractor; its Subcontractors (including manufacturers); or any of their
employees, paid or assessed, including any litigation expenses in the event
Contractor decides to protest the said employment, withholding, and similar
taxes.

27.6 Pollution Control Equipment Information. Contractor shall supply Owner with
all reasonable information and cost analyses requested by Owner for qualifying
air, water or noise pollution control equipment for exemption from sales and use
taxes, property taxes and any other tax credits, refunds or exemptions available
to Owner. Contractor shall supply any further information as requested by Owner
to apply for a certificate from the North Carolina Department of Environment and
Natural Resources (DNHR) or other appropriate Government Authority to qualify
for the above exemptions.

 

28. DISPUTE RESOLUTION

28.1 Resolution by the Parties. The Parties shall attempt to resolve any claims,
disputes and other controversies arising out of or relating to this Agreement
(collectively, “Disputes”) promptly by negotiation and mediation between
executives who have authority to settle the Dispute and who are at a higher
level of management than the persons with direct responsibility for
administration of this Agreement.

 

63



--------------------------------------------------------------------------------

28.2 Arbitration Proceedings.

(a) Demand for Arbitration. If the Dispute has not been resolved by negotiation
within *** Days of the disputing Party’s initial notice (or such longer period
as the Parties may agree), the Parties shall fully and finally settle the
Dispute by binding arbitration. All arbitration proceedings shall take place in
Charlotte, North Carolina under the auspices of the American Arbitration
Association (“AAA”) in accordance with the AAA Construction Industry Arbitration
Rules then in effect (the “Rules”), and shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1-16. For all Disputes where the amount in
controversy is less than $***, the arbitration proceedings shall be conducted by
a *** selected in accordance with the Rules. For all Disputes where the amount
in controversy is at least $***, the arbitration proceedings shall be conducted
by a *** selected in accordance with the Rules. No demand for arbitration shall
be made or permitted after the date when the institution of a civil action based
on the Dispute would be barred by the applicable statute of limitations or
repose of the State.

(b) Equitable Remedies. The procedures specified in this Article shall be the
sole and exclusive procedures for the resolution of Disputes between the Parties
arising out of or relating to this Agreement; provided, however, that a Party
may file a complaint in a court of competent jurisdiction on issues of statute
of limitations or repose or to seek injunctive relief, specific performance,
sequestration, garnishment, attachment, or an appointment of a receiver.
Preservation of these remedies does not limit the power of the arbitrator(s) to
grant similar remedies, and despite such actions, the Parties will continue to
participate in good faith in and be bound by the dispute resolution procedures
specified in this Article.

(c) Award; Binding Nature. The arbitrator(s)’ decision shall be by majority vote
and shall be issued in a writing and shall be final and binding upon the
Parties, and judgment may be entered on the award in any court of competent
jurisdiction. The cost of all arbitrators shall be borne equally by the Parties.

(d) Discovery. Either Party may apply to the arbitrators for the privilege of
conducting discovery. The right to conduct discovery shall be granted by the
arbitrators in their sole discretion with a view to avoiding surprise and
providing reasonable access to necessary information or to information likely to
be presented during the course of the arbitration, provided that, where the
amount in controversy is at least $***, the Parties shall have the rights to
discovery set forth in Rules 26 through 36 of the Federal Rules of Civil
Procedure.

28.3 Continuation of Work. Pending the final resolution of any Dispute,
Contractor shall proceed diligently with the performance or provision of the
Work and its other duties and obligations without diminution of effort and Owner
shall continue to compensate Contractor as set forth under this Agreement,
including payment to Contractor provisionally on a time and material basis ***
for all disputed Work.

28.4 Confidentiality. Except as may be required by applicable Law, each Party
shall treat the existence, content or results of any settlement discussion
pursuant to this Article 28 or arbitration as Confidential Information of the
other Party in accordance with Section 20.1 and shall use commercially
reasonable efforts to cause any arbitrator(s) to keep such information
confidential.

 

29. MISCELLANEOUS PROVISIONS

 

64



--------------------------------------------------------------------------------

29.1 Governing Laws. This Agreement shall be governed by and construed in
accordance with the laws of the State, without reference to its conflict of laws
principles.

29.2 Entire Agreement. This Agreement represents the entire agreement between
Owner and Contractor with respect to the subject matter hereof, and supersedes
all prior negotiations, binding documents, representations and agreements,
whether written or oral, with respect to the subject matter hereof, including
the Original Agreement. This Agreement may be amended or modified only by a
written instrument duly executed by each of the Parties.

29.3 Successors and Assigns. Neither this Agreement nor any right, interest or
obligation hereunder may be assigned by Contactor without the prior written
consent of Owner, and any attempt to do so shall be void, except that the whole
of this Agreement may be assigned by Contractor upon prior written notice to
Owner (a) to a parent company or a wholly-owned Affiliate, provided that
Contractor shall not be relieved of any of its obligations hereunder, or (b) to
a transferee who acquires all or substantially all of the assets of Contractor
and whose market capitalization exceeds $*** and whose long term senior
unsecured, uninsured debt is rated at least Baa3 by Moody’s or BBB- by
Standard & Poor’s at the time of the transfer, or whose creditworthiness is
otherwise reasonably satisfactory to Owner, provided that, in each such case,
such assignee demonstrates to the reasonable satisfaction of Owner that it is
capable of fulfilling all of the obligations of Contractor hereunder, including
the grant of the licenses provided herein. Subject to the preceding sentence,
this Agreement is binding upon, inures to the benefit of and is enforceable by
the Parties and their respective successors and assigns. Owner, including any
Party constituting Owner, may assign this Agreement or any benefit, interest,
right or cause of action arising under this Agreement to any Person with notice
to, but without the consent of, Contractor under the following circumstances:
(a) the assignee is an Affiliate or subsidiary of the Owner and the assignee has
a credit rating that is at least S&P BBB-, Moody’s Baa3 or whose
creditworthiness is otherwise reasonably satisfactory to Contractor, (b) the
assignee has acquired ownership of, or the right to operate, the Facility for
which an assignment is being made and the assignee’s senior unsecured debt has a
credit rating of S&P BBB-, Moody’s Baa3, or (c) such assignee is otherwise
reasonably acceptable to Contractor. Owner (or the assigning Party that
constitutes a part of Owner, as applicable) shall obtain written assurances from
the assignee of limitation of and protection against liability following the
proposed transfer at least equivalent to that afforded Contractor and
Subcontractors hereunder. Any transfer contrary to this Section shall make the
assigning Party constituting Owner the indemnitor of Contractor against any
liabilities incurred in excess of those that would have been incurred had no
such transfer taken place.

29.4 No Third Party Beneficiaries. Except as expressly set forth in this
Agreement, the provisions of this Agreement are intended for the sole benefit of
Owner and Contractor, and there are no third party beneficiaries. No reference
herein to any other Person shall restrict in any way the ability of the Parties
to amend or modify this Agreement from time to time in their sole and absolute
discretion.

29.5 Rights Exclusive. The rights and remedies of Owner and the liabilities of
Contractor as set forth in this Agreement shall be the exclusive rights,
remedies and liabilities of the Parties.

29.6 No Waiver. No course of dealing or failure of Owner or Contractor to
enforce strictly any term, right or condition of this Agreement shall be
construed as a waiver of that term, right or

 

65



--------------------------------------------------------------------------------

condition. No express waiver of any term, right or condition of this Agreement
shall operate as a waiver of any other term, right or condition.

29.7 Crisis Response. Notwithstanding anything to the contrary herein, any
actions taken or authorized by Owner in a good faith belief that such actions
are necessary to ensure safe operation of the Facility or respond to an
emergency or abnormal condition at the Facility shall not constitute a breach
hereof or absolve Contractor of any of its obligations hereunder.

29.8 Survival. Article 14 (Indemnification), Article 17 (Limitation of
Liability), Article 19 (Intellectual Property), Article 20 (Confidential
Information), Article 27 (Taxes), Article 28 (Dispute Resolution), Article 29
(Miscellaneous Provisions) and all other Sections providing for indemnification
or limitation of or protection against liability of either Party shall survive
the termination, cancellation, or expiration of this Agreement.

29.9 Severability. If any provision of this Agreement or the application of this
Agreement to any Person or circumstance shall to any extent be held invalid or
unenforceable by a court of competent jurisdiction or arbitrators under Article
28, then (i) the remainder of this Agreement and the application of that
provision to Persons or circumstances other than those as to which it is
specifically held invalid or unenforceable shall not be affected, and every
remaining provision of this Agreement shall be valid and binding to the fullest
extent permitted by Laws, and (ii) a suitable and equitable provision shall be
substituted for such invalid or unenforceable provision in order to carry out,
so far as may be valid and enforceable, the intent and purpose of such invalid
or unenforceable provision.

29.10 Notices. Any notices, demands or other communication to be sent or given
hereunder by either Party shall in every case be in writing and shall be deemed
properly served if (a) delivered personally to the recipient, (b) sent to the
recipient by reputable express courier service (charges paid) or (c) mailed to
the recipient by registered or certified mail, return receipt requested and
postage paid. Date of service of such notice shall be (i) the date such notice
is personally delivered, (ii) three (3) days after the date of mailing if sent
by certified or registered mail, or (iii) one (1) day after date of delivery to
the overnight courier if sent by overnight courier. Such notices, demands and
other communications shall be sent to the addresses indicated below or such
other address or to the attention of such other person as the recipient has
indicated by prior written notice to the sending party in accordance with this
Section:

 

If to Owner:    Duke Energy Carolinas, LLC    Mail Code EC11T    P. O. Box 1006
   Charlotte, NC 28201-1006    Attn: ***    Facsimile No: *** with a copy to:   
Duke Energy Carolinas, LLC    Mail Code EC11X    P.O. Box 1006    Charlotte, NC
28201-1006    Attn: ***    Facsimile No.: ***

 

66



--------------------------------------------------------------------------------

     Duke Energy Carolinas, LLC    Mail Code EC03T    526 South Church Street   
Charlotte, NC 28202    Attn: ***    Facsimile No.: *** If to Contractor:    Shaw
North Carolina, Inc.    Attn: ***    100 Technology Center Drive    Stoughton,
MA 02072    Facsimile No.: ***    Telephone No.: ***    Shaw North Carolina,
Inc.    Attn: ***    128 South Tryon Street, Suite 600    Charlotte, NC 28202   
Facsimile No.: ***    Telephone No.: ***

29.11 Vienna Convention. The Parties hereby expressly agree to exclude and
disclaim the application of the provisions of the United Nations Convention on
Contracts for the International Sale of Goods (also referred to as the Vienna
Convention), and any successor convention or legislation, to this Agreement.

29.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.

 

DUKE ENERGY CAROLINAS, LLC     SHAW NORTH CAROLINA, INC. By:  

/s/ James L. Turner

    By:  

/s/ Monty Glover

Name:   James L. Turner     Name:   Monty Glover Title:   President & COO, U.S.
Franchised Electric & Gas     Title:   Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT A-1

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 1

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 2 – Division of Responsibility (DOR)

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 3

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 4

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 5 – P&ID’s

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 6 – Equipment List

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 7 – Electrical One Lines

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 8 – Raw Water Analysis

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 9 – Gas Analysis

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 10 – Basis of Design – Mechanical

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 11 – Basis of Design – Electrical

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 12 – Basis of Design – Instrumentation & Controls

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 13 – Basis of Design – Civil Structural

***



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Attachment 14 – Clarifications and Assumptions

***



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: Cover

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

EXHIBIT A-2

EXHIBIT A-2

PERFORMANCE TESTING OF BUCK COMBINED CYCLE GUARANTEES

UNIT NET HEAT RATE, OUTPUT, & EMISSIONS

AND

PERFORMANCE VERIFICATION OF PLANT EQUIPMENT



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 1 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

 

1.0 INTRODUCTION

 

1.1 OBJECTIVE

This Exhibit establishes conditions, parameters and methods for Performance
Testing of Buck Combined Cycle Net Electrical Output, Heat Rate and Emission
guarantees established by the Agreement, corrected to the Base Performance
Conditions identified in Section 7 of this Exhibit.

Buck Combined Cycle Net Electrical Output will be tested, calculated and
corrected based on the fully duct-fired case steam flow. Net Heat Rate will be
tested, calculated and corrected based on the no duct firing condition with two
combustion turbines operating at base load.

Additionally, Performance Verification of the Combustion Turbines, Heat Recovery
Steam Generators, and Steam Turbine along with major plant equipment and systems
is addressed during the Combined Cycle Performance Test.

The Contractor shall also provide testing procedures for validation of Owner
furnished equipment Guarantees ***. All such tests shall also be tested in
accordance with this Exhibit and measured while simultaneously achieving
Guaranteed Emission Limits.

Emission Compliance Testing, including CEMS Certification testing, may occur
prior to Substantial and Final Completion, with Guaranteed Emission Limits
verified during Performance Testing either with the certifiable CEMS (defined in
Section 8.3) or certified temporary test equipment.

If tuning or other adjustments that may effect emissions occur after non-CEMS
monitored emission acceptance and prior to Substantial and/or Final Completion,
the Owner may require re-testing of emission compliance of non-CEMS monitored
parameters to verify that tuning has not violated emission compliance.

***

 

1.2 PERFORMANCE TEST PROGRAM PHILOSOPHY

Table A-2 summarizes the Performance Testing and Equipment Verification Program.
The purpose of the Performance Test and Equipment Verification Program is
fivefold:

 

1.2.1 ASME Code Testing

 

  a.

Performance Testing - Confirm that Combined Cycle Net Electrical Output and Net
Heat Rate guarantees contained in the Agreement are met, using ASME Performance
Test Code PTC 46, adjusted as mutually agreed by Contractor and Owner. If these
guarantee values are not met, then the Contractor will establish

 

1



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 2 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

 

the shortfall value for application of remedies or damages addressed in the
Agreement with the Contractor.

 

1.2.2 Non Code Testing

 

  a. Combustion Turbine, Heat Recovery Steam Generator, and Steam Turbine
Testing will be run concurrently, with the Net Plant Performance Test. Confirm
the Performance Guarantees of Owner Equipment are met, using permanently
installed station instrumentation and/or instruments installed for the plant
Performance Test. Per agreement with the Owner’s equipment Contractor this test
will establish the shortfall value if the tested and corrected values are not
within the limits of uncertainty and contractual tolerances.

 

  b. Other Major Equipment Verification - Report the performance of the other
major equipment listed in Section 8.1, using data collected during plant
Performance Testing using permanently installed station instrumentation and/or
instruments installed for the plant Performance Test. If Performance Guarantees
are not met for Plant Net Electrical Output or Plant Net Heat Rate, then
concurrent individual Equipment Verification Testing results collected during
the plant Performance Testing will be evaluated to determine if further
component testing, as described in section 8.1, is necessary to establish an
estimate of the shortfall value, for possible Code Testing. If Performance
Guarantees are met for Plant Net Electrical Output and Plant Net Heat Rate,
Equipment Verification Test reports for components tested during the Plant
Performance Test shall be reported to Owner. If Owner determines that additional
testing, including Code Testing, may provide efficiency and capacity benefits,
Owner may employ Contractor, with a contract change order for additional
analysis and testing beyond the scope of the Target Price.

 

  c. Plant Baseline Data - Establish the overall plant Baseline Performance Data
for key operating parameters based on a combination of data taken during the
plant Performance Test and concurrent testing of the Combustion Turbine, Heat
Recovery Steam Generator and Steam Turbine Performance Test and to include DCS
collected data.

d.

 

1.3 AGREEMENT AUTHORITY

The Agreement contains specific information concerning guarantees, results,
re-testing, schedule, remedies, liquidated damages and warranties, and is not
addressed in this Performance Testing Exhibit.

 

2



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 3 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

1.4 NET PLANT PERFORMANCE

The Contractor’s Net Electrical Output and Net Heat Rate Performance Guarantees
are based on the guaranteed performance of the Owner Equipment. Plant
performance test results shall be corrected for Owner Equipment performance
shortfalls that are not attributable to Contractor responsibility. Shortfalls in
the Owner supplied equipment will be verified as part of the PTP data recording,
correction calculations and analysis process which will be documented in the
Plant Performance Test results report.

The Guaranteed Combined Cycle Net Heat Rate is determined by the following
methodology:

GNHR = (NG/((GT1+GT2 Output) + ST Output – BOP Aux – HRSG Aux - GSUL)) * (1 +
EPC Margin)

Where:

NG = Natural Gas Consumed (btu/hr HHV) in Combustion Turbines based on General
Electric guarantee condition corrected to Base Performance Conditions.

GT1 & GT2 Output = Net Electrical Output (kw) of Combustion Turbines, less
generator excitation power, based on General Electric guarantee corrected to
Base Performance Conditions.

ST Output = Net Electrical Output (kw) of Steam Turbine, less generator
excitation power, based on General Electric predicted performance corrected to
Base Performance Conditions, corresponding to the HRSG unfired guarantee Case
10.

BOP Aux = Power consumption (kw) of Contractor supplied balance of plant
equipment.

HRSG Aux = Power consumption (kW) of HRSG vendor supplied equipment.

GSUL – Losses across generator step-up transformers and auxiliary power use by
generator step-up transformers.

EPC Margin = ***

The Guaranteed Combined Cycle Net Electrical Output is determined by the
following methodology:

GNEO = ((GT1+GT2 Output) + ST Output – BOP Aux – HRSG Aux – GSUL) * (1 - EPC
Margin)

Where:

GT Output = Net Electrical Output (kw) of Combustion Turbines, less generator
excitation power, based on General Electric guarantee corrected to Base
Performance Conditions.

ST Output = Net Electrical Output Net (kw) of Steam Turbine, less generator
excitation

 

3



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 4 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

power, based on General Electric guarantee performance corrected to Base
Performance Conditions, corresponding to the HRSG fully duct fired guarantee
Case 15

BOP Aux = Power consumption (kw) of Contractor supplied balance of plant
equipment.

HRSG Aux = Power consumption (kw) of HRSG vendor supplied equipment.

GSUL – Losses across generator step-up transformers and auxiliary power use by
generator step-up transformers.

EPC Margin = ***

 

1.5 SUBSTANTIAL COMPLETION TESTING

The initial Performance Testing is used to satisfy the Minimum Performance
Guarantees. This Test shall be satisfied by the same methods as the Plant
Performance Test methodology, except where a substitute test method is approved
by the Owner.

The initial Performance Test may satisfy the requirement of the Performance
Guarantees if performed in accordance with Section 6. of this Exhibit.

 

2.0 TEST RESPONSIBILITY

All testing described in this Exhibit is in Contractor’s scope of services /
work unless otherwise stated.

Test Contractor approved by the Owner, shall conduct the Plant Performance Test,
concurrent with the Combustion Turbine, Heat Recovery Steam Generator and Steam
Turbine Performance Test, and compile the Plant Baseline Data.

The Test Contractor shall be responsible for the Performance Test Plan (PTP),
test instrumentation including calibration and set up, pre and post test
uncertainty analysis, conduct of the testing, data acquisition, data reduction,
post test calculations, and test report for Plant Performance Testing, and
concurrent Combustion Turbine, Heat Recovery Steam Generator and Steam Turbine
Testing, Plant Baseline Data and Major Equipment Verification.

The Owner shall make available to the Contractor, the most current version of
all Owner Equipment vendor performance, correction curves, correction software,
thermal kits, test protocol requirements, draft test plans, and other such
related data necessary for the Contractor to complete the Performance Test Plan.
This Owner Equipment vendor data shall be provided in a timely manner such that
the Contractor has reasonable time to review and comment for mutual approval
with the Owner and for incorporation into the Contractor’s PTP.

 

3.0 PERFORMANCE TEST PLAN

 

4



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 5 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

The Contractor will submit *** prior to commencement of the Performance Test a
complete detailed Performance Test Plan (PTP) mutually approved by Owner, Test
Contractor, Contractor and Owner Equipment Contractors. The PTP will constitute
an agreement for the Performance Testing by the Parties to the test. Differences
between the Test Procedures or methods contained in/or developed in accordance
with the PTP and the respective Agreements or established industry test codes
are by written mutual agreement of the Parties to the test, as approved in the
PTP.

The PTP form and contents shall specifically meet the requirements of ASME PTC
46 – 1996, Section 3.2 “Test Plan”, where ASME Code Testing procedures are being
applied.

 

4.0 TEST UNCERTAINTY

Pre-Test uncertainties (for ASME Code Tests) will be calculated in accordance
with applicable ASME Codes, and shall not exceed ASME PTC requirements for the
applicable Code Test unless specifically agreed to by the Owner and the
Contractor. Post test field verifications will be performed on instruments
measuring parameters where there is no redundancy or for which the data is
questionable.

 

5.0 DEGRADATION

Degradation shall be applied to the Plant Net Electrical Output and Net Heat
Rate Tests, in accordance with Owner Equipment guarantees. An enthalpy drop test
shall be performed on the steam turbine by the Test Contractor as soon as
practical after startup, and prior to the Plant Net Heat Rate and Net Electrical
Output Test. Degradation attributed to the steam turbine shall be based on
enthalpy drop test results in accordance with Steam Turbine Generator
guarantees.

Degradation due to the Gas Turbine will be based on the actual operating hours
of each individual turbine and applied based on that component’s affect on the
overall facility Performance Guarantee. The Manufacturer’s Curve will be used.
Degradation due to the Steam Turbine will be based on the change in efficiency
as determined by the enthalpy drop test and that component’s affect on the
overall facility Performance Guarantee.

Corrections to test results due to degradation that are directly and solely
attributable to Contractor’s actions shall not be applied. This includes both
equipment scope and schedule effects.

 

6.0 PERFORMANCE TESTING – ASME CODE TESTING

 

6.1 TEST RUNS AND CORRECTIONS

Performance Testing involves set-up, testing, measurements and data collection,
subsequent

 

5



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 6 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

calculations and corrections. A series of *** individual Test Runs meeting the
Code requirements for duration (no less than *** each), shall be performed at
the test conditions for both the Plant Net Electrical Output and Net Heat Rate
Tests, which Buck Combined Cycle is subject to at the time of the testing. Test
operational and data stability requirements set forth in ASME Codes shall be
met.

Results of the *** Test Runs shall be corrected to Base Performance Conditions
and averaged for comparison. The Net Plant Performance Test corrected results
will be compared to the Performance Guarantee values for Net Electrical Output
and Net Heat Rate. The Combustion Turbine, Heat Recovery Steam Generator and
Steam Turbine test data will be corrected to Owner Equipment Contract conditions
and compared to contract guarantee values.

Demonstration of the Combustion Turbine, Heat Recovery Steam Generator and Steam
Turbine performance will require the Test Contractor to perform
measurement/correction methodology required by the mutually agreed test criteria
to be specified in the PTP.

Contractor shall provide all required ASME PTC 46, correction data as mutually
agreed to by the Contractor and the Owner and to be specified in the PTP. At a
minimum, raw source data for curves or correction curve equations shall be
supplied. Curves may be additionally supplied as well, but priority of test
correction source will be, in order of preference: (1) Manufacturer provided
source data or curve equations, (2) best fit equations of Manufacturer provided
data or curves, (3) visual reads of Manufacturer provided data or curves, and
(4) Contractor supplied data, curves, and equations. Contractor shall submit, as
part of the proposed PTP, all correction calculations, correction data and any
thermal models for review and approval *** prior to commencement of testing.

 

6.2 INSTRUMENT CALIBRATION

Instrument calibration, where defined in the PTP, shall meet ASME PTC Code
requirements. Test Contractor shall submit all instrument calibration data to
the Contractor and Owner for review prior to the commencement of the Performance
Test. Flow devices meeting the requirements set forth by ASME Code to measure
primary parameters and variables need not undergo inspection following the
Performance Test if the devices have not experienced conditions that would
violate their integrity. Such conditions include steam blows and chemical
cleaning.

 

6.3 TEST EQUIPMENT AND INSTRUMENTS

The Contractor will have the responsibility for providing all test
instrumentation and equipment, whether temporary or permanently installed.
Instrumentation, where defined in the PTP, shall meet the requirements of the
applicable ASME PTC Code, in order that the calculated pre test uncertainty does
not exceed ASME Code requirements.

 

6



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 7 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

6.4 TEST INTERRUPTION

Test runs are not required to be continuous, but shall occur within the same ***
hour period, in order to assure that the Buck Combined Cycle configuration and
the test conditions are relatively similar. ***

 

6.5 BUCK COMBINED CYCLE PERFORMANCE TESTING

The Buck Combined Cycle Performance Test will be in accordance with ASME PTC
46-1996 “Performance Code on Overall Plant Performance”, except where modified
by the Contract, or by mutual agreement by the Parties to the Test and to be
defined in the PTP.

 

6.5.1 Electrical Terminal Point of Guarantees – Buck Combined Cycle Performance
Testing

The electrical terminal point of the Buck Combined Cycle Performance Guarantee
is as measured at the high side of the main step up transformers. Transformer
losses (main step up) due to corrections to Base Performance Conditions will be
included as part of the post test corrections.

 

6.5.2 Performance Test Auxiliary Loads

The Plant Net Electrical Output and Net Heat Rate Guarantee shall include all
BOP auxiliary loads, including pumps, fans, motors, heaters, air conditioning,
lighting, material handling and miscellaneous equipment that are required to
operate the equipment in a normal plant configuration. Electrical loads for
generator excitation will also be included if supplied from plant auxiliary bus.

The auxiliary load methodology for the Performance Test will be based on
operation during the Base Performance Conditions defined in Section 7.0. The
following is the type of operation that is expected:

 

  a. All normal interior lighting shall be energized.

 

  b. All air conditioning/heating/ventilation required to maintain the plant
environment on the test day will be operating.

 

  c. All equipment required for normal full load operation will be energized.

 

  d. Redundant or surge capacity equipment shall be energized, active power
being supplied but equipment not running.

Water treatment and other loads of a cycling nature shall be characterized prior
to the Performance Test. The Contractor will submit, as part of the PTP,
procedures for the determination of these cycling loads, for Owner approval.

Auxiliary loads for major Owner Equipment will be individually measured for

 

7



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 8 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

determining satisfaction of Owner Equipment Contract guarantees.

Preliminary auxiliary loads testing and results calculations shall occur prior
to commencement of Performance Testing (this testing is not required for
Substantial Completion). Results shall be submitted to the Owner and approved
prior to Performance Testing.

Testing will determine the kw-hr consumed per unit of material, for correction
to the plant auxiliary loads measured. Where appropriate, and approved by the
Owner, operation of cycling loads during the test can be substituted.

 

6.5.3 Plant Configuration

During the Performance Test, except as identified below, the plant will be
aligned and operated in the normal plant configuration – as approved by the
Owner, with regards to mechanical and electrical components and systems. All
steam and water drains and traps will be aligned for safe system operation.

HRSG continuous blowdown will be isolated during the test runs.

Drains or traps with leakage that cannot be repaired prior to test may be
isolated during test runs if safe to do so, otherwise corrections will be
applied to test results as determined by the Contractor

Gas turbine inlet air chillers will not be energized

The DCS will be in automatic operation, except where approved by the Owner.
Setpoints, system limits, alarms and trips will be in normal plant configuration
and will not be deviated from, for the purpose of the Performance Test.

 

6.6 COMBUSTION TURBINE, HEAT RECOVERY STEAM GENERATOR, AND STEAM TURBINE

A Combustion Turbine Verification test will be run concurrent with the Plant Net
Electrical Output and Heat Rate test to demonstrate the combustion turbine
performance. A Steam Turbine Verification test will also be run concurrently to
demonstrate the steam turbine performance. Likewise, the Heat Recovery Steam
Generator Verification test will also be run concurrently to demonstrate the
HRSG performance. These Tests shall be in accordance with the mutually agreed to
test procedures in the PTP. Test procedures shall also provide for demonstration
of individual auxiliary loads for Combustion Turbine, Steam Turbine, and Heat
Recovery Steam Generator.

 

6.7 TEST AND DATA REPORT

The Contractor shall provide a complete report in accordance with ASME PTC 46
unless otherwise mutually agreed to by Contractor and Owner for the Net
Electrical Output and Net Heat Rate Tests for the Combined Cycle. The Contractor
shall also provide a complete report of the test results for the Combustion
Turbine, Heat Recovery Steam Generator and Steam

 

8



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 9 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

Turbine and other major equipment Verification Tests respectively and more
specifically with the procedures as mutually agreed to by the Owner and the
Contractor which will be outlined in the PTP. The report will be submitted
within the time specified in the Agreement. A preliminary report of results
shall be submitted within the time specified in the Agreement. The report shall
be submitted in both electronic and paper format. Final report contents shall be
defined in the Performance Test Plan. This shall include, but not be limited to:

 

  a. Calibration data for all instruments used in calculations

 

  b. Raw and summary averaged data for each Test Run

 

  c. Key Plant DCS data during each Test Run, as identified by the Owner prior
to the Test

 

  d. All calculations and corrections, including correction curves and data.

 

  e. Final performance correction calculations shall be in Excel and submitted
as an Excel format file.

 

7.0 BASE PERFORMANCE CONDITIONS

Performance Guarantees are based on the following reference conditions. Test
results for the Performance Testing will be corrected to these conditions as
detailed in the Performance Test Plan:

 

  a. Power Factor (low side of main step up) = ***

 

  b. Fuel – Performance Fuel as identified in Table A-2.3, ***

 

  c. Ambient dry-bulb temperature – ***

 

  d. Ambient wet-bulb temperature – ***

 

  e. Barometric Pressure – ***

 

  f. Owner supplied equipment guarantee/expected performance:

***

 

  g. Combined Cycle Net Electrical Output Guarantee is based on full
duct-firing, and no inlet chilling, corresponding to case *** of Contractor’s
project heat balances.

 

  h. Combined Cycle Net Heat Rate Guarantee is based on no duct firing, no inlet
chilling, and both CTGs at base load, corresponding to case *** of Contractor’s
project heat balances.

 

  i. Where a conflict exists due to a referenced file and an approved revision
of a manufacturer’s data or the Contractor’s data, the most recent revision
shall apply.

 

9



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 10 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

8.0 PERFORMANCE TESTING – NON CODE TESTING

 

8.1 OTHER MAJOR EQUIPMENT VERIFICATION AND EQUIPMENT PERFORMANCE TESTING

The Contractor shall report the performance of major equipment, using data
collected during Performance Testing to determine the performance of the major
equipment listed below, using station instrumentation. The Equipment
Verification Tests will be conducted utilizing permanently installed plant
instrumentation and procedures to be defined in the PTP. No test instrumentation
will be installed specifically for the Equipment Verification Tests (e.g., Circ
Water flow rate).

This testing is not required to be in strict accordance with applicable Test
Codes referenced in Manufacturer contracts, but shall be of sufficient accuracy
to give indication of the equipment performance. Equipment design data, such as
pump curves and control valve flow coefficients, may be used to supplement the
test data for equipment performance indication. The results shall be corrected
to Manufacturer contract conditions as part of the Test Report. The Contractor
shall supply all raw data and calculations as part of the Test Report.

Even if Performance Guarantees are met for Plant Net Electrical Output and Plant
Net Heat Rate, Owner may determine that additional testing, as a change order to
the Contractor, including Code Testing, is required to maximize efficiency and
capacity benefits.

Equipment Performance Testing may be conducted on certain major equipment if
Performance Guarantees are not met for Plant Net Electrical Output or Plant Net
Heat Rate and the Performance Test results indicate specific deficiencies;
testing will be limited to the equipment listed below; and will be based on
station instrumentation.

Owner will use these reports to make a determination concerning the need for
further detailed Code testing of equipment.

 

  a. Feedwater, Hotwell Condensate pumps

 

  b. Circulating water pumps

 

  c. Cooling tower

 

  d. Condenser

 

  e. Main Step Up transformers

 

10



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 11 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

  f. Water Treatment

 

8.2 PLANT BASELINE DATA

The Contractor shall report the overall baseline performance data for key
operating parameters (to be identified with Owner’s mutual agreement, in the
Performance Test Plan) based on a combination of data taken during the Net Plant
Performance Test, and concurrent Combustion Turbine, Heat Recovery Steam
Generator and Steam Turbine Performance Test and DCS collected data. The goal is
to establish initial Plant Baseline Data for comparison for future operation.

The basis of the report shall be uncorrected averaged data from both the DCS and
temporary performance test instrumentation from one of the Performance Testing
Test Runs selected by the Owner.

 

8.3 EMISSIONS COMPLIANCE TEST AND CEMS CERTIFICATION

Emissions Compliance Tests, and CEMS Certification will be performed by Owner.
Owner will make available the necessary equipment for CTG emissions tuning.

Prior to Substantial Completion and after the combined cycle configuration is
sufficiently complete so that all systems are capable of safe operation in
accordance with applicable Laws, Prudent Industry Practices and the Project
Manuals, Owner shall test the HRSG stacks in accordance with the requirements of
applicable government regulations to verify compliance with the Permitted
Emission Limits (the “Emissions Compliance Test”). The Emissions Compliance Test
for combined cycle may be completed concurrently with Performance Testing to
ensure that equipment degradation corrections are avoided or minimized. Stack
emissions will be measured during the Performance Test by temporary certified
CEMS testing equipment or by the permanent plant CEMS if it is certifiable. The
Contractor and Owner shall jointly develop a schedule for providing the Owner
necessary forms, data and reports well in advance of regulatory required Owner
notifications and submittals. Owner shall prepare forms, data and reports in
accordance with Applicable Permits and regulatory requirements.

 

11



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 12 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

Table A-2

 

              

Part of

Parameter

  

Guarantee

  

Test Method

Note 1

  

Performance

Test

  

Verification

Test

Combined Cycle Net Heat Rate    EPC    PTC 46    X    Combined Cycle Net
Electrical Output    EPC    PTC 46    X   

Combustion Turbine

Net Electrical Output

  

Manuf.

Contract

   Verification Test       X

Steam Turbine

•   Net Output

  

Manuf.

Contract

   Verification Test       X

HRSG

•   Steaming Capacity

•   SH and RH Outlet Temp

•   RH dP

  

Manuf. Contract

See Notes

   Verification Test       X

 

12



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 13 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

NOTES

 

1. All ASME Code Tests will require application of additional ASME Test Code
requirements such as PTC 1 and the PTC 19 Series. Where conflict exists, the
most recent approved PTC will govern. Plant Performance will be based on the
ASME 1967 Steam Tables or the steam tables used for Owner supplied equipment
guarantees, if different.

 

13



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 14 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

TABLE A-2.1

 

Buck Combined Cycle Make Right Guarantees

    

Combustion Turbine Generator
Supplied

  

Guarantee

  

Test Responsibility

  

Contract

Responsibility

***    Manufacturer’s contract    ***    *** ***    Manufacturer’s contract   
***    *** ***    Manufacturer’s contract    ***    *** ***    Manufacturer’s
contract      

Heat Recovery Steam Generator
Supplied

  

Guarantee

          ***    Manufacturer’s contract    ***    *** ***    Manufacturer’s
contract    ***    *** ***    Manufacturer’s contract    ***    *** ***   
Manufacturer’s contract    ***    ***

Auxiliary Boiler

               ***    Air Permit    ***    *** ***    Air Permit    ***    ***
***    Air Permit    ***    ***

Diesel Generator

               ***    Air Permit    ***    *** ***    Air Permit    ***    ***
***    Air Permit    ***    *** ***    Air Permit    ***    ***

Diesel Fire Pump

               ***    Air Permit    ***    *** ***    Air Permit    ***    ***
***    Air Permit    ***    *** ***    Air Permit    ***    ***

 

14



--------------------------------------------------------------------------------

LOGO [g80213ex10_40pg93-108.jpg]   

J.O./W.O.NO: 131861

PAGE: 15 of 15

CLIENT:

  

REVISION: 0

Duke Energy Carolinas, LLC

           

Exhibit A-2

Performance Test and Guarantees

   PROJECT:    Duke Buck Station CTCC    LOCATION:    Salisbury, North Carolina

 

Table A-2.3: Natural Gas Composition Basis

 

CONSTITUENT

  

PERCENTAGE BY VOLUME

***    *** ***    *** ***    *** ***    *** ***    *** ***    *** ***    *** ***
   *** ***    *** ***    *** ***    *** ***    *** ***    ***

 

15



--------------------------------------------------------------------------------

EXHIBIT A-3

Schedule of Drawings

***



--------------------------------------------------------------------------------

EXHIBIT A-4

EXHIBIT A-4

Site Description



--------------------------------------------------------------------------------

LOCATION:

The station is located in Rowan County, in North Carolina, on Dukeville Road,
approximately 50 miles from Charlotte and Greensboro.

DIRECTIONS:

 

From I-85 North:    Take Exit 81 (Spencer exit)    Turn left on Long Ferry Road
and travel approximately 1.4 miles    Turn left on Dukeville Road and continue
to Buck Steam Station entrance From I-85 South:    Take Exit 81 (Spencer exit)
   Turn right on Long Ferry Road and travel approximately 1.4 miles    Turn left
on Dukeville Road and continue to Buck Steam Station entrance

ADDRESS:

Buck Steam Station

1555 Dukeville Road

Salisbury, NC 28146

PHONE: (704) 645-2700

EXISTING SITE CONDITIONS



--------------------------------------------------------------------------------

  •  

The existing condition of paved plant roads and the main plant entrance road
shall be considered deteriorated.

 

  •  

The Contractor may use all plant roadways to move materials as required. Any
material transports required that will involve the use of roads within the
existing station fenceline will require prior approval from station management.
Any material transport required that has the potential to block the back
entrance to the existing station shall be coordinated with the Station Project
Coordinator.

 

  •  

The grounds around the Station are currently bounded by a chain link fence.

 

  •  

Contractor to provide temporary fencing associated with the Project that will
isolate the Project from the existing plant, as identified on Attachment A-3 in
Exhibit A-1 of the Agreement.

 

  •  

The Contractor shall not at any time block traffic flow in or out of the main
entrance to the Station via Dukeville Road without prior written approval from
the Owner’s Project Director.

 

  •  

Construction laydown and contractor parking locations for use by the Contractor
are identified on Attachment A-3 in Exhibit A-1 of the Agreement. Contractor is
allowed to modify roadway leading to construction warehouse and laydown areas to
provide egress across existing ash sluice lines. At all times, egress through
the back gate for the existing facility must be maintained.

 

  •  

Contractor to assure the existing ash sluice lines operations are not impacted
by construction activities for the duration of the Project.

 

  •  

Existing street lights along back entrance to the existing facility will have to
be removed for construction of the project. Contractor to assure lighting around
the new facility will be adequate for traffic flow along the new back gate
entrance.

 

  •  

Access to the Site for the Contractor will be via a gated entrance off of
Dukeville Road, established by the Contractor. The Contractor will provide a
guard to monitor and operate the gate during normal construction hours as
defined by the Contractor. Staffing of the gate outside of the normally defined
construction hours will require approval of the Owner’s Project Director with
prior notification of extended hours. If required, the established gate along
Dukeville Road may be modified by the Contractor to account for access of both
union and non-union employees. Union and non-union parking shall be segregated
by the Contractor.

 

  •  

Requests for special deliveries to the Contractor through the Station’s main
entrance gate are required in advance and are subject to the Owner’s approval.

 

  •  

The Contractor understands that other contractors executing work at the Station
not related to the CTCC Project will also use Dukeville Road during the Project.

 

  •  

Attachment A-3 in Exhibit A-1 of the Agreement illustrates areas that will be
made available to the Contractor for parking, office space, laydown, and
construction activities. The Contractor may request additional areas to use in
addition to those illustrated on this attachment. Access to these areas is
subject to the approval of the Owner’s Project Director. Denial of access by the
Owner to the additional areas requested shall not provide grounds for issuance
of a Change Order by the Contractor.

 

  •  

Digital pictures to document the existing conditions of the site prior to start
of CTCC construction activities are located in Citadon under the following path:
Buck CTCC/Document Management/Project Management/Photographs/Pre Construction.

STATION ACTIVITIES POTENTIALLY INTERACTING WITH THE CTCC PROJECT:

Table A4-1 provides a summary of other Station activities that may potentially
impact the CTCC Project during the implementation phase. Both the Owner and the
Contractor will demonstrate cooperative efforts to minimize the impact of these
activities with respect to the Contractor’s Site construction and commissioning
activities.

SECURITY THREAT LEVELS

The Contractor shall be aware of the Security Threat Level system that is
employed by the Owner at Buck Steam Station.

SECURITY PLAN DURING CONSTRUCTION

Attachment A-3 in Exhibit A-1 of the Agreement illustrates temporary fencing to
be installed during the construction phase. The intent is to isolate the
Contractor’s site activities as much as possible from the day to day operations
of the Station. The Contractor will be permitted to work inside the construction
fence as required. The Contractor shall be held accountable for controlling
access through the Project Gates while they are being used for either employee
or material movement. The Contractor shall be held accountable for closing and
locking the Project Gates after each use. Project Gates mean those gates under
the control of the Contractor for the ingress and egress



--------------------------------------------------------------------------------

of personnel, construction equipment or material to the Project site. Temporary
relocation of the construction fencing by the Contractor is acceptable to
provide access for specific construction activities. The Contractor shall permit
Station employees access into the construction areas to commission, operate, and
maintain equipment as necessary.



--------------------------------------------------------------------------------

Table A4-1

Other Station Activities Potentially Interacting with the Buck CTCC Project

 

Innage/Outage

  

Unit

  

Approximate
Length of Outage

  

Remarks

***    Unit 3    One week    Boiler Inspection    Unit 4    One week   
Boiler Inspection    All Units    One weekend    Station Outage ***    Unit 5   
One week    Boiler Inspection ***    Unit 3    One week    Boiler Inspection   
Unit 6    One week    Boiler Inspection ***    Unit 5    One week    Boiler
Inspection ***    Unit 6    One week    Boiler Inspection ***    Unit 3      
Retirement    Unit 4       Retirement



--------------------------------------------------------------------------------

EXHIBIT B

Schedule (Including Key Contractor Schedule Milestones)

***



--------------------------------------------------------------------------------

EXHIBIT C

***



--------------------------------------------------------------------------------

EXHIBIT D

EXHIBIT D

Contractor Permits and Utilities



--------------------------------------------------------------------------------

Type of Contractor Permit

  

Comments

Construction Permits *    Potential permits include demolition, burning,
blasting, and fueling. Contractor to check with Rowan County for building permit
requirements. Temporary Construction Power Supply Inspection    Contractor to
verify inspection requirements with Rowan County. Over the road hauling permits
for Station/Buck CC plant material    Required for material delivered to the
station. (Contractor to plan for two week minimum for notification and approval
from DOT.) Over the road hauling permits for Contractor equipment    Contractor
construction equipment will be permitted by Contractor. Contractor to plan for
*** minimum for notification and approval from DOT. Access Road Issues (repairs,
mailboxes, etc,,)- if required    The scope of this item may not require a
permit. Planning and scoping during and after construction is needed to
determine responsible party for repair and cost estimating. FAA Notification for
Temporary Structures or Equipment    Permit required for any crane exceeding a
height of 276 feet above ground level NOTE: FAA permitting for the stack to be
by Owner, if required. Erosion Control    Complete. Any necessary revisions
should be filed a minimum of *** before permit need date. Stormwater Management
Plan    Complete. Boiler Inspections; Required for Aux Boiler   
Permit/certification required prior to startup of boiler. Elevators   
Contractor to obtain necessary permits for installation and inspection of all
elevators installed by Contractor Temporary Buildings    Define layout and
building and discuss permitting requirements with the County. Contractor to
obtain any permits necessary for installation and occupancy of temporary
buildings. Administrative Building - Permanent facility for Duke    Define
layout and building and discuss permitting needs with the County. Contractor to
obtain any permits necessary for installation and occupancy of buildings.



--------------------------------------------------------------------------------

Type of Contractor

Utilities and Equipments

  

Description

Potable Water    Drinking water and ice will be provided by Contractor for all
construction personnel working on the Project including all Contractor
subcontractors. This will begin with site mobilization and continue throughout
construction. Contractor may use bottled water in office complex, all field
water kegs may be filled from the station potable water supply. Contractor will
consider a tank with pump for construction facilities. Contractor to check with
county to determine permit needs, if any. Toilet Facilities    Toilet Facilities
will be leased-portable units and will be provided by the Contractor.
Port-a-jons may be provided by either the Contractor or Subcontractor as
required for their own personnel. Contractor facilities will be in place during
mobilization, the number and placement of units will be adjusted to suit
staffing levels as the project progresses. Currently there are no plans to tie
the Construction facilities into the station sanitary sewer system. Pump and
haul permit is not required. Fuel for Contractor equipment.    Fuel for
equipment will be the responsibility of the equipment owner/leaser. For
Contractor equipment, a double walled gasoline fuel tank (no more than 500
gallons), located within a temporary berm, will be maintained for small
equipment fueling. Larger equipment will be fueled directly from a fuel delivery
truck. Oil spill cleanup material (oil dry, absorbent pads, etc.) will be
available for spill cleanups resulting from refueling activities. Construction
Power Distribution (From Owner – furnished points of service).    Contractor is
responsible for distribution of temporary construction power including hook-up
of Contractor distribution system to secondary side of Owner’s transformer.
Owner will provide electric power, supply transformer and provide hook-up of
primary side of transformer. Temporary power permit will be discussed with the
county. Telephone and Data Communications    Contractor will provide voice data
communication equipment. Scrap Metal Disposal    Contractor shall dispose of all
scrap metal as a result of the erection of the Facility. Waste Disposal   
Contractor and Contractor subcontractors will provide for their own general
trash removal (excludes Hazardous Wastes). Railroad Tie Disposal    Contractor
shall remove all railroad ties it brings onto the Project site. Compressed Air
   Contractor compressed air will be provided by portable gas, diesel or
electric compressors starting with a single compressor as needed with additional
units added as required. All Contractors’ subcontractors will be responsible for
supplying their own compressed air. Gas or diesel generators will require the
Contractor or Contractor subcontractors as the case may be to notify the State
as insignificant sources listed in the air permit. Construction (Service) Water
   Contractor will provide haulage of water received from designated location
provided by the Owner (fire hydrants) Contractor will provide piping, storage
and pumping for temporary service water needs. “Raising” utilities on primary
access roads    Contractor will work with Rowan County and local utility
companies to minimize the need for raising utilities crossing or alongside
access roads.



--------------------------------------------------------------------------------

EXHIBIT E

EXHIBIT E

Owner Permits and Utilities



--------------------------------------------------------------------------------

Type of Owner Permit

  

Comments

Minor Source Air Permit Modification    Permit received FAA Notification For New
Stacks    Not applicable- stacks shorter than required height for FAA
notification (200’). Stormwater Management Plan    Permit received Isolated
Wetlands Permit    Permit received NPDES Permit Modification    Permit received
ATC (Authorization To Construct) (Wastewater Treatment)    ATC required for: 1)
Neutralization tank (from demin system, 2) Main Yard Sump,and 3) Septic Tank
(assuming routing to ash basin). Design requirements for these systems must be
supplied by Contractor in sufficient time to secure permit to support
construction. Conditional Use Permit    Permit received Lighting Requirements
for Stack and HRSG    Aviation lighting not required for HRSG. Well Permit   
Permit received. Contractor will tie-in to existing well currently supplying
potable water to Buck Steam Station.



--------------------------------------------------------------------------------

Type of Owner Utilities and Equipments

  

Description

Power for Contractor Equipment and Tools (Construction Electrical Power)   
Owner will provide power tap. Contractor to cover the costs of auxiliary power
used during construction, provided power feed does not come from retail service
line. Contractor to provide construction power requirements (KVA and voltage).
Tap location and transformer location to be mutually agreed upon by Shaw and
Duke. All distribution from provided taps to be provided by Shaw. Construction
(Service) Water    Initially Owner will provide a source for Shaw to fill tanker
truck with service water. Tap into existing service water may be provided later.
Spoil Disposal Areas    Shaw will place soil and rock spoils on-Site in areas
identified by Owner. Shaw will dispose of concrete and asphalt off- Site.
Asbestos and Lead Paint Abatement/Disposal    Owner is responsible for all
asbestos and lead paint abatement and disposal. Fuel Oil Contaminated
Soil/Rock/Concrete    Owner is responsible for removal and disposal of
contaminated soil/rock/concrete. Railroad Ties Disposal    Owner is responsible
for disposal of all railroad ties removed if rail upgrade work is required (no
tie removal required at this point in scope development). Contractor is
responsible for stockpiling any railroad ties used during construction at an
on-Site location to be determined by Owner (if necessary). Contractor provided
railroad ties will be handled by Contractor and will be removed after
construction is complete. Parking, Laydown, Construction Trailer Areas
(Contractor responsible for site improvements such as grading, paving, etc.)   
Owner will provide space onsite for parking, laydown, construction trailers,
etc. Contractor is responsible for preparation and maintenance (grading, paving,
etc.) of these areas.



--------------------------------------------------------------------------------

EXHIBIT F

 

LOGO [g80213ex10_40pg122.jpg]   

J.O./W.O. NO.: 131861

PAGE: 1 of 1

CLIENT

  

REVISION: D

Duke Energy Carolinas, LLC

            CONTRACTOR’S KEY PERSONNEL    PROJECT    Buck Combined Cycle Project
Exhibit F    LOCATION:    Salisbury, North Carolina

Contractor’s Key Personnel will be responsible for supervising the performance
of Contractor’s obligations under this Agreement. Any replacement of the key
personnel listed below shall be subject to the prior written approval of Owner
which the Owner shall not unreasonably withhold or delay. Contractor’s Project
Manager shall act as Contractor’s liaison with Owner and shall have the
authority (a) to administer this Agreement on behalf of Contractor, (b) to
oversee and direct the execution of the responsibilities of Contractor under
this Agreement, and (c) to bind Contractor as to the day-to-day project
management operations under the Agreement.

 

Project Position

  

Person

Project Manager    *** Assistant Project Manager    *** Construction Manager   
*** Project Engineering Manager    *** Lead Engineer Electrical    *** Lead
Engineer Piping    *** Lead Engineer Mechanical – Equipment    *** Lead Engineer
I&C    *** Lead Mechanical Engineer – Process    *** Lead Structural Engineer   
*** Lead Engineer CSA    *** Subcontracts Manager – Field    *** Procurement
Manager    ***



--------------------------------------------------------------------------------

EXHIBIT G-1

List of Approved Subcontractors

***



--------------------------------------------------------------------------------

EXHIBIT G-2

List of Subcontracts under ***

***



--------------------------------------------------------------------------------

EXHIBIT H-1

***



--------------------------------------------------------------------------------

EXHIBIT H-2

***



--------------------------------------------------------------------------------

EXHIBIT I

***



--------------------------------------------------------------------------------

EXHIBIT I

 

Attachment 1

***



--------------------------------------------------------------------------------

EXHIBIT J

 

LOGO [g80213ex10_40pg129.jpg]   

526 South Church Street

Charlotte, NC 28202

 

Mailing Address:

EC11T / P.O. Box 1006

Charlotte, NC 28201-1006

 

***

 

***

May 7, 2009

 

To:    All Duke Energy Suppliers participating in the Duke Energy Contractor
Fitness for Duty Program Subject:    Revision to Duke Energy Contractor Fitness
for Duty Program

For the purpose of continually enhancing our safety culture and aligning
employee and contractor approaches, Duke Energy is making the following changes
to our Contractor Fitness for Duty Program:

Violations (invalid status) *** resulting from Duke Energy’s random drug/alcohol
testing program will result in a *** removal from Duke Energy property. A drug
violation includes a positive drug test or having two consecutive diluted test
results without a valid medical explanation. An alcohol violation includes any
alcohol confirmation test of *** or greater. An individual so impacted may
return to work on Duke property after the one year period and completion of the
required SAP process.

A subsequent violation, at any time, will result in a permanent ban from Duke
Energy property.

A refusal or adulteration/sample substitution or alcohol consumption/illegal
drug use during work time will result in a permanent ban from Duke Energy
property.

Please do not hesitate to contact *** you have any questions or concerns about
this program.

Sincerely,

***

Generation Strategic Sourcing

Duke Energy Corporation

***



--------------------------------------------------------------------------------

EXHIBIT J

Owner’s Drug and Alcohol Testing Policy



--------------------------------------------------------------------------------

Duke Energy Regulated Generation

Contractor Substance Abuse Prevention and Drug Testing Policy

 

I. Objective

To provide a safe and healthful work environment, Duke Energy is committed to
maintaining drug and alcohol free work places. Therefore, all contractors and
their subcontractors must adhere to the following “Duke Energy — Regulated
Generation, Contractor Substance Abuse Prevention and Drug Testing Policy”.

Duke Energy Regulated Generation has developed this program to provide the
following benefits:

 

q  

Set minimum standards for contractor substance abuse programs.

 

q  

Improve construction safety performance.

 

q  

Provide a safe work environment for Duke Energy employees and their contractors.

 

II. Overview

A number of existing and proposed programs both nationally and regionally have
been consulted in the development of this policy. The result is a core program,
which can be supplemented if desired, but forms a common basis for establishing
substance abuse programs. The Metropolitan Indianapolis Coalition for
Construction Safety (MICCS) and the Construction Owners Association of the
Tri-State (COATS) programs have been determined to meet Duke Energy’s minimum
requirements. All contractors working for Duke Energy - Regulated Generation in
the Midwest (Indiana, Ohio & Kentucky) must participate in either the MICCS or
COATS Substance Abuse Prevention and Drug Testing Program. All contractors
working for Duke Energy Regulated Generation in the Carolinas (North and South
Carolina) must participate in the MICCS program. (Attachment I — MICCS).
(Attachment II — COATS). This includes:

 

q  

Contractors must maintain a substance abuse program consistent with the MICCS
and/or COATS requirements and submit it for review and approval to verify it
meets their minimum requirements.

 

q  

Contractors must register their employees and subcontractors with MICCS/COATS.
Substance abuse testing completed as part of a contractor’s substance abuse
program must be submitted to MICCS/COATS to obtain employee and subcontractor
registration.

 

q  

MICCS/COATS will issue a Substance Abuse Prevention Card to all contractors and
their subcontractors once registered. Contractors and subcontractors must carry
the Substance Abuse Prevention Card with them when on Duke property.

 

q  

New contractors and their subcontractors will be allowed a grace period of ***
be registered in MICCS/COATS.

 

q  

Duke Energy will contract with a third party administrator, Midwest Toxicology
Services, to assist contractors in registering with the MICCS and COATS
programs.



--------------------------------------------------------------------------------

Exceptions: Those contractors already required to participate in drug programs
such as DOT, Coast Guard or carry a CDL in relationship with work being
preformed at Duke Energy (e.g. package delivery) shall be exempt from
participating in MICCS/COATS provided their participation this program is up to
date and can be verified.

Additionally, visitors are not required to participate in this program. Visitors
are defined as persons temporarily on site for a meeting, tour, or other
non-employment activity and are typically escorted by station personnel.

 

III. Policy

The use, possession, distribution, sale, and/or manufacture of substances of
abuse, alcohol, drug paraphernalia, or legal drugs being used for illegal
purposes while performing work for Duke Energy and/or while on Duke property is
prohibited.

The off the job use, possession, distribution, sale and/or manufacture of
substances of abuse including alcohol which may adversely affect an employee’s
job performance and has an adverse effect on safety will not be tolerated.

Testing of contractors’ employees will be conducted in accordance with the drug
and alcohol testing requirements specified by MICCS and COATS programs as
referenced in Section IV and Attachments I & II. Testing will be conducted under
conditions of strict confidentiality and with the utmost regard for the dignity
of individual employees.

Violation of this policy is grounds for disciplinary action up to and including
being bared from Duke Energy facilities.

Any contractor performing work for Duke Energy Regulated Generation shall
maintain in a substance abuse program consistent with the MICCS and/or COATS
requirements and register their employees and subcontractors in these programs.
For new contractors and their subcontractors a grace period of *** is allowed
for registration in MICCS/COATS.

Station managers retain the right to use their discretion for emergency work;
allowing contractors on site based on business needs, without a MICCS or COATS
card.

All bid documents, as well as contract documents, will include contractor
substance abuse testing requirements in accordance with this policy.
Contractors, by signing the contract agreement, will thereby certify that their
employees and subcontractors comply with this substance abuse policy.



--------------------------------------------------------------------------------

IV. Drug and Alcohol Testing Requirements

All contractors must develop, implement, publish, maintain and enforce a
contractor substance abuse policy consistent with the requirements specified in
MICCS and/or COATS. (Reference the specific requirements outlined in Attachments
I & II). In summary, these requirements include:

 

  A. Pre-employment Testing:

Required to assure contractors and their subcontractors are substance free upon
employment; are registered with MICCS/COATS; and are issued a substance abuse
prevention card. The substance abuse prevention card must be available at all
times when on Duke Energy property.

For new contractors and subcontractors a *** grace period will be allowed for
MICCS/COATS registration and issuance of the substance abuse prevention card.

Annual Testing:

All contractors and subcontractors must pass at minimum an annual drug screen in
order to maintain their substance abuse prevention card.

Random Testing:

In addition to requiring the performing of annual testing, Duke will conduct
periodic random tests of contractors and subcontractors on site, as required, to
assure a safe work place.

Reasonable Cause:

As established in the contractor’s substance abuse prevention program,
additional testing may be conducted where there is reasonable cause to test.
Duke Energy shall be notified of these circumstances and informed of the
results.

Post Incident:

Testing shall be performed after an incident/accident, unless it is determined
that the incident/accident was not the result of the actions of an
employee/worker who was involved in the incident.



--------------------------------------------------------------------------------

Test Failure or Refusal to Test:

Failure to pass a substance test is grounds for immediate action; disciplinary
action is always conducted by the contractor, and severity may be up to and
including being barred from Duke Energy facilities. Refusal to submit to a
substance test is considered positive and is grounds for disciplinary action up
to and including being barred from Duke Energy facilities until a valid
Substance Abuse Prevention card can be provided.

***, Senior Vice President

Regulated Generation

 

Attachment 1 — MICCS Program   MICCS - Substance Abuse Program Attachment 2 —
COATS Program   COATS Program-

Substance Abuse Program

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS) METRO

INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS) Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-2 of 21



--------------------------------------------------------------------------------

Table of Contents

 

Part 1. Introduction

   3

1.1 Purpose

   3

1.2 Benefits

   3

1.3 MICCS ID Card and Database Protocol

   3

Part 2. Revision History

   4

Part 3. Definitions

   5

Part 4. Tests: Procedures and Supporting Information

   7

4.1 Reasons for Testing

   7

4.1.1 Annual/Pre-employment Test

   7

4.1.2 Follow-up Test

   7

4.1.3 Post Accident Test

   7

4.1.4 Probable Cause/Reasonable Suspicion Test

   7

4.1.5 Random Test

   8

4.1.6 Returning to Duty Test

   8

4.2 Drug Testing Procedures

   8

4.2.1 Specimen Collection

   8

4.2.2 Laboratory Testing Procedures

   9

4.2.3 MRO Procedures

   9

4.2.4 Specimen Retest Protocol

   9

4.3 Alcohol Testing Procedures

   10

4.4 Test results

   10

4.4.1 Adulterated Test

   10

4.4.2 Diluted Test

   10

4.4.3 Negative Test Result

   10

4.4.4 Positive Alcohol Test

   11

4.4.5 Positive Drug Test Result

   11

4.4.6 Refusal to Test

   11

4.5 Sanctions and Consequences for Failing a Drug Test

   11

Part 5. Employee Responsibilities

   13

Part 6. Auditing Information

   14

Part 7. Contractor/employer responsibilities

   15

APPENDIX A: SAMHSA Drug Screen

   16

APPENDIX B: Diluted Specimen Processing

   17

Instructions for Diluted Specimen Retest

   17

Employee Instruction Prior to Retesting

   17

APPENDIX C: Evaluation Form for Inability to Provide an Adequate Urine Specimen

   18

APPENDIX D: Documentation When a Breath Test Cannot Be Conducted

   20

APPENDIX E: Guidelines for Post-accident Testing

   21

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS) Substance Abuse
Program

Revision Date: July 24, 2007 Revision 2.0 Page-3 of 21



--------------------------------------------------------------------------------

Part 1. Introduction

1.1 Purpose

The use of alcohol and other drugs leads to unsafe working conditions for
workers, since the impaired worker is a potential hazard to himself and to those
working with him. The purpose of this document is to outline a substance abuse
program which establishes and maintains a safe and healthy work environment,
free from drugs and alcohol, in Central Indiana. Although this document provides
essential information, it cannot address all situations that may arise.
Therefore, it is recommended that MICCS owners implement, publish, maintain, and
enforce a contractor substance abuse policy which includes prohibiting the
unlawful use, possession, consumption, manufacture, distribution, and sale of
controlled substances in the work place that meets or exceeds the guidelines
presented in this document. All bid and contract documents should contain and
adhere to the same stringent guidelines.

1.2 Benefits

MICCS has developed this program to provide the following benefits to the local
construction industry:

Minimize the duplication of effort created by multiple substance abuse programs
that would be necessary were it not for this industry-wide program.

Establish minimum standards for substance abuse programs for contractors and
building trade unions.

Assist owners and contractors in developing substance abuse policies that result
in increased safety for all on-site workers.

1.3 MICCS ID Card and Database Protocol

Test results from all MICCS required testing will be entered into the MICCS
database. The employee’s annual test date is automatically updated with any
negative drug result entry.

A MICCS ID Card will be issued to employees with a negative test result.

A new card will not be issued each time a test is taken. A new card will be
issued as needed to update an employee’s photo and/or replace a worn unreadable
card.

A MICCS ID Card displays the employee’s photo, name, and a computer generated
identification number. A card cannot be issued without a photo.

The MICCS ID Card is the property of MICCS. Employers are to return invalid
cards to MICCS.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS) Substance Abuse
Program

Revision Date: July 24, 2007 Revision 2.0 Page-4 of 21



--------------------------------------------------------------------------------

Part 2. Revision History

 

Revision    Revision Date    Reason for
Revision/Change
Request    Revised By 1.0       OCT 2004    2.0    JUL 2007    Reformatted
document in MS Word. Modified content and organization.    Alan L. Slaff

Substance Abuse Program METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY
(MICCS)

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-2 of 21

Table of Contents

 

Part 1. Introduction

   3

1.1 Purpose

   3

1.2 Benefits

   3

1.3 MICCS ID Card and Database Protocol

   3

Part 2. Revision History

   4

Part 3. Definitions

   5

Part 4. Tests: Procedures and Supporting Information

   7

4.1 Reasons for Testing

   7

4.1.1 Annual/Pre-employment Test

   7

4.1.2 Follow-up Test

   7

4.1.3 Post Accident Test

   7

4.1.4 Probable Cause/Reasonable Suspicion Test

   7

4.1.5 Random Test

   8

4.1.6 Returning to Duty Test

   8

4.2 Drug Testing Procedures

   8

4.2.1 Specimen Collection

   8

4.2.2 Laboratory Testing Procedures

   9

4.2.3 MRO Procedures

   9

4.2.4 Specimen Retest Protocol

   9

4.3 Alcohol Testing Procedures

   10

4.4 Test results

   10

4.4.1 Adulterated Test

   10

4.4.2 Diluted Test

   10

4.4.3 Negative Test Result

   10

4.4.4 Positive Alcohol Test

   11

4.4.5 Positive Drug Test Result

   11

4.4.6 Refusal to Test

   11

4.5 Sanctions and Consequences for Failing a Drug Test

   11

Part 5. Employee Responsibilities

   13

Part 6. Auditing Information

   14

Part 7. Contractor/employer responsibilities

   15

APPENDIX A: SAMHSA Drug Screen

   16

APPENDIX B: Diluted Specimen Processing

   17

Instructions for Diluted Specimen Retest

   17

Employee Instruction Prior to Retesting

   17

APPENDIX C: Evaluation Form for Inability to Provide an Adequate Urine Specimen

   18

APPENDIX D: Documentation When a Breath Test Cannot Be Conducted

   20

APPENDIX E: Guidelines for Post-accident Testing

   21



--------------------------------------------------------------------------------

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-3 of 21

Part 1. Introduction

1.1 Purpose

The use of alcohol and other drugs leads to unsafe working conditions for
workers, since the impaired worker is a potential hazard to himself and to those
working with him. The purpose of this document is to outline a substance abuse
program which establishes and maintains a safe and healthy work environment,
free from drugs and alcohol, in Central Indiana. Although this document provides
essential information, it cannot address all situations that may arise.
Therefore, it is recommended that MICCS owners implement, publish, maintain, and
enforce a contractor substance abuse policy which includes prohibiting the
unlawful use, possession, consumption, manufacture, distribution, and sale of
controlled substances in the work place that meets or exceeds the guidelines
presented in this document. All bid and contract documents should contain and
adhere to the same stringent guidelines.

1.2 Benefits

MICCS has developed this program to provide the following benefits to the local
construction industry: Minimize the duplication of effort created by multiple
substance abuse programs that would be necessary were it not for this
industry-wide program. Establish minimum standards for substance abuse programs
for contractors and building trade unions. Assist owners and contractors in
developing substance abuse policies that result in increased safety for all
on-site workers.

1.3 MICCS ID Card and Database Protocol Test results from all MICCS required
testing will be entered into the MICCS database. The employee’s annual test date
is automatically updated with any negative drug result entry. A MICCS ID Card
will be issued to employees with a negative test result. A new card will not be
issued each time a test is taken. A new card will be issued as needed to update
an employee’s photo and/or replace a worn unreadable card. A MICCS ID Card
displays the employee’s photo, name, and a computer generated identification
number. A card cannot be issued without a photo. The MICCS ID Card is the
property of MICCS. Employers are to return invalid cards to MICCS.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-4 of 21

Part 2. Revision History

Revision Revision Date Reason for Revision/Change Request Revised By

1.0

OCT 2004

2.0

JUL 2007

Reformatted document in MS Word. Modified content and organization.

Alan L. Slaff

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-5 of 21

Part 3. Definitions



--------------------------------------------------------------------------------

The following terms and definitions are provided to ensure a common
understanding of terms and consistency of use: Accredited Laboratory (SAMHSA). A
federally certified laboratory approved by the Department of Health and Human
Services (DHHS) for testing of prohibited items and substances.
Accident/Incident. Any event caused by an employee, either directly or
indirectly, that results in treatment by a health care provider, or that
resulted in damage to property. This would also include any serious near miss
incidents. Adulteration. Tampering with a test sample by the substitution or
addition of other ingredients to mask the presence or use of illegal drugs,
resulting in a specimen that contains a substance that is not expected to be
present in human urine, or contains a substance expected to be present but is at
a concentration that it is not consistent with human urine. Annual. Each
employee’s obligation to be tested at least every 12 months. Controlled
Substances. Includes all illegal drugs listed in this document with the
Department of Transportation (DOT) limits and includes: Controlled substances,
“look alike” and “designer” drugs Prescription drugs, used by a person other
than the intended user Drug paraphernalia Alcoholic beverages, in the possession
of or used by an employee on the premises, or while assigned to work off
premises Contractor. Employees or subcontractors of a corporation, company, or
entity that performs construction or maintenance work. Medical Review Officer
(MRO). The licensed physician responsible for receiving laboratory results
generated by a substance abuse testing program. An MRO has: knowledge of
substance abuse disorders received appropriate medical training to interpret and
evaluate an individual’s medical history been certified by either the American
Association of Medical Review Officers (AAMRO) or the American College of
Occupational and Environmental Medicine (ACOEM).

MICCS ID Card. A MICCS card is one that states that it meets the requirements of
the MICCS substance abuse program, and/or reciprocity with the MICCS program,
and is verifiable through the Construction Safesite ©
(www.constructionsafesite.org) site database. MICCS ID Card (Counterfeit). A
MICCS Identification (ID) Card modified in any manner without authorization from
MICCS. Owner. The corporation, company, agency, or other entity, that hires
contractors to perform construction work and/or maintenance work on their
premises. Pre-employment Site Entry. Screening of prospective employees to
determine if an applicant is capable of safely performing required tasks and
meeting the prerequisites for employment.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-6 of 21

Probable Cause/Reasonable Suspicion. Circumstances based on the objective
evidence about the employee’s conduct in the work place which would cause a
reasonable person to believe that the employee is demonstrating signs of
impairment due to alcohol or other drugs. Note: See sections 4.1.4 and 4.3.

Construction SafeSite©: Construction Safesite© (www.constructionsafesite.org) is
a verification database that gives MICCS the ability to track the availability
of workers who have current drug tests, and who are available to work on MICCS
jobsites. All third party administrators (TPAs) use this database. The worker
can only be “available” for duty if all TPAs show him as “available”. If one TPA
lists the employee as “not available”, his status in Construction Safesite© will
be “not available”, and he will not be “available” until he becomes compliant
with the program that is causing him to be “not available” and his status is
changed. Substance Abuse Professional (SAP). An SAP can be a: licensed physician
(Medical Doctor or Doctor of Osteopathy) licensed or certified psychologist
licensed or certified social worker licensed or



--------------------------------------------------------------------------------

certified employee assistance professional state-licensed or certified marriage
and family therapist drug and alcohol counselor certified by the National
Association of Alcoholism and Drug Abuse Counselors Certification Commission
(NAADAC); or by the International Certification Reciprocity Consortium/Alcohol
and Other Drug Abuse (ICRC); or by the National Board for Certified Counselors,
Inc. and Affiliates/Master Addictions Counselor (NBCC). licensed or certified
mental health counselor Or any additional licensed or certified professional as
approved by the federal government for compliance with the Department of
Transportation’s substance abuse program.

An SAP must have knowledge of and clinical experience in the diagnosis and
treatment of substance abuse-related disorders. Test(s). (Note: All types of
tests applicable to the MICCS program are defined in Part 4)

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-7 of 21

Part 4. Tests: Procedures and Supporting Information

4.1 Reasons for Testing

Contractors are required to send all drug test results, regardless of the reason
for testing, to MICCS to be entered in the MICCS database. The types of testing,
associated information, guidelines, and time constraints, if applicable, as
required by MICCS are shown below in alphabetical order.

4.1.1 Annual/Pre-employment Test Each onsite employee is to participate in
annual testing, or provide documentation of having been tested within the past
12 months. The latest test date will become the employee’s new annual test date
for participation in the MICCS program. An employer is prohibited from giving
any more than 14 days notice of testing to an employee. Employers are
responsible for notifying employees when their annual test is due.

4.1.2 Follow-up Test Follow-up testing is required after an employee has taken a
return to duty test. The number of follow-up tests will be set by the SAP. A
minimum of three is required. The test results must be negative. The employee
will be notified by telephone or letter to report for testing the day after
receiving notification. If the employee fails to complete follow-up testing,
their MICCS ID Card will be marked non-compliant in the MICCS database until the
employee reports for the follow-up test. Even though failure to complete the
test may be due to the fact that the employee was laid off or out of the local
area (i.e., for vacation), the employee is responsible to contact the third
party administrator as soon as possible upon notification of receipt after the
fact. The length of time that was designated by the SAP to complete their
follow-up tests will be extended by the length of time they are non-compliant
for not reporting for the test. The employee is responsible for payment.

4.1.3 Post Accident Test This test is required: When the employee is involved in
any accident, incident, or event caused directly or indirectly by the employee.
Results in treatment by a health care provider, or Results in damage to
property. Including any serious near-miss incident The employee is to proceed
directly for testing, or as soon as possible, and before the employee returns to
the job site. It is the contractor/subcontractor’s responsibility to see that
testing is done within the time frame described above. The employee shall be
tested for both drugs and alcohol.

4.1.4 Probable Cause/Reasonable Suspicion Test This test is required at the time
of observable probable cause circumstances based on objective evidence about the
employee’s conduct in the workplace that would cause a reasonable person to
believe that the employee is demonstrating signs of impairment due to alcohol or
other drugs. Examples of objective evidence include an



--------------------------------------------------------------------------------

employee showing signs of impairment such as, difficulty in maintaining balance,
slurred speech, or erratic behavior, etc.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-8 of 21

These observations must be documented and a copy provided to the employee. Only
supervisors who have had training on determining reasonable suspicion are
qualified to require a reasonable suspicion test.

4.1.5 Random Test MICCS owners are required to have contractor employees working
on their premises submit to immediate random drug and alcohol tests. It is the
owner’s responsibility to see that their selection is truly random without
discrimination or arbitrary selection. MICCS owner random testing is to be an
unannounced, unscheduled drug and alcohol test. Upon notification, the employee
must report immediately to the testing facility. Owners shall give notification
of testing to the employee before the end of a shift to take the possibility of
a 2 hour wait into consideration.

4.1.6 Returning to Duty Test After a positive test result, in order for an
employee to return to work, the employee is required to take a return to duty
test. The test result must be negative. The employee is responsible for payment.

4.2 Drug Testing Procedures

4.2.1 Specimen Collection Specimen collection will be conducted in accordance
with 49 CFR Part 40 “Procedures for Transportation Workplace Drug and Alcohol
Testing Programs”, and applicable state and federal law. Testing must be
performed by a DHHS-approved laboratory. MICCS does not follow the complete
regulatory testing requirements of the DOT, only the general guidelines. The
MICCS procedures are designed to:

 

¡  

ensure the security and integrity of the specimen according to accepted federal
DOT chain-of-custody guidelines.

 

¡  

make every reasonable effort to maintain the dignity of anyone submitting a
specimen for this program. If an employee is unable to provide a specimen at the
time of testing, the employee could be required to wait up to two hours without
leaving the test facility. Failure to remain and complete the test is the same
as a refusal to test with the same sanctions as a positive test result. Make
sure that notification of random testing is given in ample time before the end
of a shift. Types of specimens: The employee will provide a urine specimen for
the drug test. In the event that an employee is physically unable to produce a
proper urine sample, a test may be done by a different method, such as hair,
saliva, etc., and must be approved by the third party administrator or the MICCS
substance abuse committee. The employee must present written documentation (see
Appendix C) from a medical doctor that supports his inability to provide a urine
specimen to the MRO. The employee or company must contact the third party
administrator for instructions on how to test using an alternate method. A photo
ID must be presented at the time of collection to verify the employee’s
identity. The employee will be asked to empty all pockets and display the
contents to the collector. The employee will have up to two hours to provide a
specimen. If the employee leaves before the two hours having not provided a
specimen, this test will be processed the same as a refusal to test. The
employee will be afforded privacy to provide the specimen unless The collector
observes evidence of an employee’s attempt to tamper with a specimen, or The
temperature range of the original specimen was out of normal range, or

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program



--------------------------------------------------------------------------------

Revision Date: July 24, 2007 Revision 2.0 Page-9 of 21

It appears that the specimen was tampered with, or The specimen was determined
invalid by the laboratory Upon completion of testing the employee will be given
a copy of the Custody and Control Form (CCF).

4.2.2 Laboratory Testing Procedures

All substance analysis will be done in SAMHSA laboratories certified by DHHS.
Laboratory procedures will include: Initial screen on each specimen. In the
event that the initial test is positive a confirmation test will automatically
be performed using the GCMS method. A test is considered positive if the
detected level of the drug is at or above the cutoff level shown in Appendix A.
MICCS recommends that no adverse action or discipline be taken against any
worker or applicant for employment on the basis of any positive test that has
not been confirmed. Validity testing is required for each specimen. Each
specimen is measured for creatinine level, specific gravity, and pH to determine
if any of the following occurred: Adulterants or foreign substance were added to
the urine, The specimen was substituted, or The urine was diluted. The
laboratory will report all results to the MRO. The MRO will make a final
determination of the verified results. The results will be reported to the
designated employee representative.

4.2.3 MRO Procedures

All drug testing shall come under the control and supervision of a physician
with confidentiality protected in accordance with state law and the “AMA Code of
Ethical Conduct for Physicians Providing Occupational Medical Services” or the
Medical Review Officer Manual developed by the National Institute on Drug Abuse
(NIDA). All testing results shall be verified by an MRO. The MRO provides a
medical review on all test results issued by the laboratory as follows: If the
laboratory result is negative, the review is completed and a negative result is
mailed. If the laboratory result is positive, adulterated, substituted, or
invalid, the MRO will: Make one attempt to contact the donor by telephone to
inform him of the results and complete an interview to determine whether a
legitimate medical explanation exists for the result reported by the laboratory.
If the MRO left a message, but did not talk to the employee by 10:00 AM of the
following workday, the MRO will call the employer to report the results. In any
case, the employee always has the opportunity to discuss the test results with
the MRO. If the laboratory reports an invalid result to the MRO, the MRO will
contact the employee and ask if the employee may have taken any medication that
may interfere with some immunoassay tests. If the employee provides an
acceptable explanation, the test will be canceled and no further testing will be
required unless a negative result is required to obtain a valid MICCS ID Card.
If the employee is unable to provide an acceptable explanation and denies having
adulterated the specimen, the test will be canceled, and a second collection
must take place immediately under direct observation

4.2.4 Specimen Retest Protocol When the MRO has informed the employee of a
verified “positive drug test” or “refusal to test” because of adulteration or
substitution, the employee/worker has 72 hours from the time of notification to
request a retest of the specimen at a different SAMHSA laboratory. The employee
may make the request verbally or in writing and make arrangements for payment
with the MRO service, as the cost of the test is the responsibility of the
employee. If the result of the retest is different from the original result, the
test will be cancelled, and a recollection will be needed.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-10 of 21



--------------------------------------------------------------------------------

4.3 Alcohol Testing Procedures

Alcohol testing is required for probable cause, post accident/incident, and for
immediate random testing situations. Tests for alcohol shall be performed using
the breath or blood to determine a Blood Alcohol Content (BAC). If possible, a
breathalyzer type instrument conforming to DOT standards should be used. If not
available, then a blood sample may be used. If blood testing is necessary, the
contractor/owner is responsible to provide a documented reason as to the reasons
why a breath test could not be performed (see Appendix D). Failure to provide a
sufficient breath sample to complete a breath test or refusing to provide a
blood sample will be considered a “refusal to test” and have the same
consequences as a positive test. All alcohol test results with a confirmed BAC
test level of .04 or higher will be considered positive and will require the
employee to be removed from the owner’s property immediately. This result will
also invalidate the employee’s MICCS ID Card. In order for the employee to
become eligible for a MICCS ID Card again, the employee will have to complete
the required program of rehabilitation outlined in this document. All alcohol
test results with a confirmed BAC test level of .020 through .039 will require
the employee to be removed from the owner’s property for 24 hours or until the
employee’s next scheduled work time, whichever is longer. Any initial test that
indicates a BAC level of .02 or greater must be confirmed by an Evidential
Breath Testing Device (EBT) operated by the Breath Alcohol Technician (BAT). The
confirmation test will be performed no sooner than 15 minutes and no later than
30 minutes following the completion of the initial test in accordance with
current DOT guidelines.

4.4 Test results

4.4.1 Adulterated Test If a test was tampered with by the substitution or
addition of other ingredients, the test result will be processed the same as a
positive test result. When a recollection is required, i.e., due to adulteration
or temperature, etc., the recollection will be observed according to DOT
procedures.

4.4.2 Diluted Test A test result that produces a diluted specimen requires a
retest. Refer to Appendix B for detailed instructions on how to process a
diluted specimen. If the retest also produces a diluted specimen, it will carry
the same consequences as a positive test result unless a valid medical reason
exists.

4.4.3 Negative Test Result A drug result is considered negative if:

 

¡  

the laboratory finds no drug metabolite levels over the confirmed cutoff values,
or

 

¡  

the screen test and confirmation test indicated the presence of a legal or
illegal substance(s) in excess of the limits but the donor (employee) had a
valid medical reason for the substance being detected in the specimen. An
alcohol result is considered negative if the BAC is below 0.02. The employee’s
MICCS ID Card will be updated in the MICCS database.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-11 of 21

4.4.4 Positive Alcohol Test

A positive alcohol test occurs if the breathalyzer test, or its equivalent test,
indicates the presence of alcohol that meets or exceeds the cut-off limits of
the DOT and the Commercial Drivers License (CDL) as shown in this document.

4.4.5 Positive Drug Test Result A result is considered positive if the presence
of the drug meets or exceeds both the screening and confirmation levels listed
in Appendix A. The test must be verified by the MRO. The MRO must determine that
the test results are not from the use of



--------------------------------------------------------------------------------

prescription or over the counter medications, food, or any reason other than the
illegal use of unlawful substances or controlled substances.

4.4.6 Refusal to Test

Refusal to submit to a test will carry the same consequences as a positive test.
A refusal to test occurs if an employee: Adulterated, substituted, or refused to
provide a urine specimen Failed to appear for testing within a reasonable period
of time Failed to remain at the testing site until the testing process was
completed Failed to provide a sufficient amount of urine within 2 hours without
a medical reason and/or failed to undergo an MRO directed medical evaluation for
such a reason Failed to cooperate with any part of the testing process, which
includes the use of abusive/threatening language or behavior Disrupted the
testing process

4.5 Sanctions and Consequences for Failing a Test

MICCS requires employees, who test positive (including a refusal to test), to
surrender their MICCS ID Card. The MICCS employer is required to refer employees
with positive test results to a SAP for evaluation and treatment. The MICCS
website has a listing of SAP’s located in the Indianapolis area who support and
are knowledgable about the MICCS substance abuse program requirements. The
employee must start a program of rehabilitation prior to returning to a MICCS
owner’s site, and must continue and complete the rehabilitation in order to be
eligible to work on a MICCS site. The rehabilitation must include the following
steps:

1. The employee must arrange for an evaluation with a Substance Abuse
Professional (SAP).

2. The SAP evaluation must specify that the employee: Must attend education
classes and/or treatment. Must perform the actions recommended by the SAP or
assigned rehabilitation specialists. Is subject to random follow-up testing not
less than 3 times within the next 12 month from the employee’s return to work
test. In cases where the employee was unable to complete the follow-up test due
to being laid off or out of town, etc., the length of time that was designated
by the SAP to complete their follow-up test will be extended by the length of
time the employee was not available for testing. Will not be allowed to take
another MICCS drug test for at least 14 days from the date of the first positive
test.

3. The employee is required to submit a letter from the SAP to MICCS concerning
their fitness for return to work including that the employee is eligible for a
return to duty test.

4. The employee must take a return to duty test with negative results. These
results must be submitted to MICCS for MICCS database entry.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-12 of 21

5. The employee must actively complete any ongoing rehabilitation and follow-up
testing required by the SAP to keep the MICCS ID Card valid.

6. Arrangements for all costs are the responsibility of the employee.

7. If an employee tests positive 3 times within a 12 month period, the employee
will not be eligible to retest or obtain an MICCS ID Card for a period of one
year and will not be permitted to work on MICCS owner property during that
period.

8. Failure to comply with any of the above sanctions shall result in the
employee surrendering their MICCS ID Card. The status of the employee’s card
will be changed to “not available” in the MICCS database.

9. The result of a person using a counterfeit drug card will be the same as a
positive drug test.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program



--------------------------------------------------------------------------------

Revision Date: July 24, 2007 Revision 2.0 Page-13 of 21

Part 5. Employee Responsibilities

Employee responsibilities are as follows: Report to work fit for duty. Be in the
appropriate mental and physical condition necessary to work in a safe and
competent manner, free of the influence of drugs and alcohol. Report to the
employer any medications that may impair job performance or safety. Consent to
and participate in owner/employer required tests Consent to the release of the
drug test results to the employer, for the MICCS database, or for specific
purposes required by law.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-14 of 21

Part 6. Auditing Information

The owner reserves the right, under conditions of strict confidentiality, to
inspect the employer’s substance abuse testing program records within 24 hours
of the owner’s notification of intent to audit. Owners are required to audit the
validity of on-site employees at the time of entry to the job site and may audit
them at any time thereafter. (See www.constructionsafesite.org).

MICCS employers are required to check the validity of all MICCS ID Cards through
Construction Safesite© (www.constructionsafesite.org) upon hire and/or job site
entry. Construction Safesite© will state that an employee’s MICCS ID card is
either “available”, “not available”, or “no record with that ID”. Any problems
and/or questions about a card status will be addressed by the third party
administrator who holds the employee’s testing record. Third party
administrators have the ability to make appropriate updates to the employee’s
testing record so that his/her status is changed at Construction Safesite©.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-15 of 21

Part 7. Contractor/employer responsibilities

Contractor’s employees working on or visiting a participating owner’s job site,
including workers, new hires, replacements, and supervisory personnel, are
subject to annual testing, testing for probable cause/reasonable suspicion,
post-accident/incident testing, random testing and return to duty/follow up
testing as a condition of contract between the contractor and the owner. The
contractor shall comply with owner requirements, when the owner requirements are
more stringent than the contractor’s. The contractor should provide training to
employees, including new hires, to help them understand the contractor’s
substance abuse testing policy, the effects of substance abuse on personal
health and the work environment. Recognizing the behaviors common to substance
abuse and the procedures for conducting substance abuse testing should also be
included as a part of this training for supervisor personnel who could be
required to initiate a reasonable suspicion/probable cause test. Contractors are
required to maintain a record keeping system that would allow an owner or
another contractor with whom the contractor has entered into agreement, to
effectively conduct a compliance audit.

To protect everyone’s legal interest contractors should obtain a written consent
from each employee that allows the release of otherwise confidential testing
information to an owner.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: July 24, 2007 Revision 2.0 Page-16 of 21

APPENDIX A: Testing Panel



--------------------------------------------------------------------------------

Drugs of abuse are tested in a routine SAMHSA 5-panel screen. The MICCS
Substance Abuse Program uses the drug screen components and cut-off levels
listed below. In addition to these levels and substances, the creatinine level
and specific gravity of the specimen will be measured. If the creatinine level
is less than 20 ml/dl and the specific gravity is less than 1.003, the sample
will be considered dilute and another collection will be required. The second
sample will be collected the morning after notification of a diluted specimen.
Adulterated specimens will be processed the same as a positive test. The minimum
requirement for a positive test result for alcohol will be a BAC of 0.04%
w/vol., a level consistent with the DOT and CDL guidelines. New drugs,
preliminary cut off and confirmation levels may be modified periodically in
order to parallel the DOT and CDL guidelines. The MICCS Substance Abuse Program
does not follow the complete regulatory testing requirements of the DOT, only
the general guidelines. Type Preliminary Cut-off Levels (ng/ml) Confirmation
Levels

Amphetamines

1000

500

Cocaine

300

150

PCP – Phencylidine

25

25

Opiates

2000

2000

THC – Cannabinoids

50

15

Ethanol (Alcohol)

.04% w/vol. (enzyme assay)

.04% w/vol. (GC/FD)

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: DD MMM YYYY Revision 4.0 Page I-17 of 21

APPENDIX B: Diluted Specimen Processing

Instructions for Diluted Specimen Retest

A diluted specimen result requires a retest. If this is a second diluted result
without a medical reason, it will be processed the same as a positive test
result. The MICCS database manager will report the dilute result to the
employer’s representative. The employer must provide specific instructions on
fluid intake (see below) to the employee prior to retesting to prevent another
diluted specimen. The collection for another test must be done the morning after
the employee has been notified. The employee may provide reasons for not being
able to test which can be approved by the database manager. The database manager
may reject the explanation. If the employee disputes the decision of the
database manager, the employee can contact the MICCS office to submit a plea to
the Substance Abuse Committee to consider further.

Employee Instruction Prior to Retesting



--------------------------------------------------------------------------------

Here are instructions for the employee to be followed prior to retesting:
Consume no fluids after 9:00 PM the night before the test. Limit fluid intake to
a minimum the day of the test. The supervisor will inform the employee of the
test time and location. It is the employee’s responsibility to monitor intake of
fluids to prevent another dilute specimen.

If the employee has a medical condition that will cause a dilute specimen, the
employee’s physician must provide medical information in writing to the MRO for
evaluation. After reviewing the submitted information, the MRO will issue a
final report to the employer.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: DD MMM YYYY Revision 4.0 Page I-18 of 21

APPENDIX C: Evaluation Form for Inability to Provide an Adequate Urine Specimen

Purpose of Form: This physician referral form is to be used for an individual
who was unable to provide a sufficient urine specimen within the time allowance
stated in the MICCS Substance Abuse Policy. The MICCS policy states that a
“refusal to test” will be issued if an individual is required to take a MICCS
drug test and is unable to provide a sufficient specimen within the required
time, unless the individual can provide a valid medical explanation. This form
provides information to the employee, employer and the evaluation physician on
the steps to be followed for the evaluation. This form should be filled out and
given to the physician who will be doing the medical evaluation. The MICCS
substance abuse program will follow the same general protocol used by DOT for
handling these types of evaluation. The specific DOT protocol taken from 49 CFR
Part 40.193 is summarized below and will be used as a guide for MICCS
evaluations. Background Information from 49 CFR Part 40.193: When the collector
informs the designated employee representative that an employee has not provided
a sufficient amount of urine, they must, after consulting with the MRO (Medical
Review Officer), direct the employee to obtain, within five working days, an
evaluation from a licensed physician, acceptable to the MRO, who has expertise
in the medical issues raised by the employee’s failure to provide a sufficient
specimen. The referral physician must recommend that the MRO make one of the
following determinations:

(1) A medical condition has, or with a high degree of probability, could have,
precluded the employee from providing an adequate amount of urine.

(2) There is not an adequate basis for determining that a medical condition has,
or with a high degree of probability, could have, precluded the employee from
providing an adequate amount of urine. (For the purposes of this paragraph, a
medical condition includes an ascertainable physiological condition (e.g., a
urinary system dysfunction) or a documented pre-existing psychological disorder,
but does not include unsupported assertions of “situational anxiety” or
dehydration.)

After the referral physician completes the evaluation, they must provide a
written statement of their recommendations and the basis for them to the MRO. Do
not include in this statement detailed information on the employee’s medical
condition beyond what is necessary to explain your conclusion. Employee/Employer
information:

1. Employee must have an evaluation done by a physician as soon as possible. The
employee must present this form to the evaluating physician The evaluation
should be done within five working days or else the MRO will be required to
issue a refusal to test. Time extensions beyond the five working days must be
approved by the MRO.

2. Employee should sign this consent allowing the physician to release their
findings to you and the MRO.



--------------------------------------------------------------------------------

3. Failure to provide an acceptable statement from a physician will result in a
refusal to test, which carries the same consequences as a positive test result.

Consent to Release Information (Employee needs to sign) I, , SSN , authorize the
evaluating physician to release the findings of my evaluation to: Employer’s
MRO: Physician’s Name Phone Fax Employer Employer Name Phone Fax Signature of
employee Date of signature

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: DD MMM YYYY Revision 4.0 Page I-19 of 21

APPENDIX C - Continued Physician Information and Instructions: You have been
requested to evaluate the individual indicated below because he/she was unable
to provide an adequate amount of urine to complete a MICCS required drug test.
Make sure you have read and understand the background information of 49 CFR Part
40.193 on the previous page. Your findings will assist the MRO in determining
this individual’s final test status. Please make sure item #1. or #2. below has
been completed and attach any additional information you feel is pertinent to
this evaluation. If you have any questions regarding this evaluation, please
call the MICCS database administrator, Midwest Toxicology at 317/262-2200 or
800/358-8450 (Ext. 203-Sharon Allen or Ext. 205-Tiffany Ellefson). Name & SSN
(ID #) of employee: Employer Name/Address: Date employee was unable to complete
required drug test: Name (printed) of physician performing evaluation: Physician
Phone: Fax:

I have determined, in my reasonable medical judgment, that:              1. the
employee does have a medical condition* that has, or with a high degree of
probability, could have, precluded the employee from providing an adequate
amount of urine.              2. there is not an adequate basis for determining
that a medical condition* that has, or with a high degree of probability, could
have, precluded the employee from providing an adequate amount of urine. *For
purposes of this paragraph, a medical condition includes an ascertainable
physiological condition (e.g., a urinary system dysfunction) or a documented
pre-existing psychological disorder, but does not include unsupported assertions
of “situational anxiety” or dehydration. Explanation of finding:
                                         Printed Name of Physician Signature of
Physician Date of Conclusion Please fax this completed form to the MRO and
Employer listed in the consent area of this form.

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: DD MMM YYYY Revision 4.0 Page I-20 of 21

APPENDIX D: Documentation When a Breath Test Cannot Be Conducted

MICCS requires a breath alcohol test for qualifying post-accident situations and
reasonable suspicion. MICCS has patterned their alcohol testing requirements
after the regulatory testing requirements of DOT (Department of Transportation).
DOT does not allow the use of blood for alcohol tests except in a few rare
circumstances. The FMCSA (Federal Motor Carrier Safety Administration) division
of DOT does allow employers to accept the results of breath or blood tests
conducted by Federal, State, or local officials having independent authority in
post-accident situations as long as the results of the tests can be obtained by
the employer. The MICCS program’s policy will allow alcohol testing done by
breath or blood. However, breath testing is the preferred method. Blood testing
is only authorized when a breath test is impossible to obtain. The employer is
responsible to provide a documented reason to the third party administrator as
to why this alternative method (blood testing) was used. The form below can be
used for such documentation and should be forwarded to the third party
administrator.



--------------------------------------------------------------------------------

Name of Employee

Date                                                              
                     Complete explanation of why breath testing was not done:

 

¨ Employee had medical treatment that prevented a breath alcohol test from being
done within the allowed time frame.

 

¨ There is no testing facility open that was capable of performing a breath
alcohol test within the allowed time frame. Provide time and location
information

 

¨ There was no testing facility capable of performing a breath alcohol test
within the geographical area of where the testing needed to occur. Provide time
and location information

 

¨ Other, please describe:

Company name and signature of Employer authorizing agent: Date
                                         
                                                            

METRO INDIANAPOLIS COALITION FOR CONSTRUCTION SAFETY (MICCS)

Substance Abuse Program

Revision Date: DD MMM YYYY Revision 4.0 Page I-21 of 21

APPENDIX E: Guidelines for Post-accident Testing

MICCS policy requirement for Post-Accident Testing: A substance abuse drug and
alcohol test of an onsite contractor employee is required when they are involved
in any accident/incident or event, caused by them either directly or indirectly,
that results in treatment by a health care provider, or that results in damage
to property, including any serious near-miss incident. The employee should
proceed directly for testing or as soon as possible. Recommended Steps for
Post-Accident Testing:

1. Contractors are responsible to insure that a drug and alcohol test is
completed for any accident or incident as defined above.

2. Needed medical treatment will take precedence over completing a drug and
alcohol test. However, a drug and alcohol test should be done as soon as
possible. The alcohol test should be administered within 2-hours of the
accident/incident. If there is a delay of more than 2-hours, an explanation of
why the testing was delayed or couldn’t be completed should be documented.

3. The contractor must insure that the facility who will be doing the
post-accident test meets the following requirements.

a. Drug test requirement:

i. Use of a standard custody and control form

ii. Testing of specimen by a SAMHSA certified laboratory using the drug panel
cut-off level set by MICCS

iii. Test result reviewed by a certified MRO (Medical Review Officer)

b. Alcohol Test requirements:

i. A breath test should always be administered unless breath testing is not an
option.

ii A breath test should be done as soon as possible (within 2 hours). If it
can’t be completed within 8 hours, testing should cease and documentation
explaining the inability to complete testing within 8 hours should be forwarded
to the third party administrator. iii The breath test should be administered by
a certified BAT (Breath Alcohol Technician) using a breath testing device that
meets the same requirement as DOT. iv If breath testing is not available, a
blood draw may be used.

4. The results of all post-accident tests are required to be reported to the
third party database administrator as soon as possible following any
post-accident testing so the results may be entered into the database.

5. If any post-accident test result is positive the contractor must immediately
remove the employee from the MICCS owner site and follow their company policy’s
discipline for testing positive. Any positive test will render the employee’s
MICCS card invalid.